UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6190 Name of Registrant: Putnam International Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts Name and address of agent of service: James P. Pappas, Vice President Putnam International Equity Fund One Post Office Square Boston, Massachusetts CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 06/30/2008 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam International Equity Fund ABB Limited Ticker Security ID: Meeting Date Meeting Status CINS H0010V101 05/08/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Presentation of Accounts and Reports Mgmt For TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Ratification of Board and Management Mgmt For TNA N/A Acts 6 Allocation of Profits; Transfer of Mgmt For TNA N/A Reserves 7 Authority to Increase Conditional Mgmt For TNA N/A Capital 8 Authority to Reduce Capital and Par Mgmt For TNA N/A Value of Stock 9 Amendments to Articles Mgmt For TNA N/A 10 Amend Article 8(1) Mgmt For TNA N/A 11 Elect Hubertus von Grünberg Mgmt For TNA N/A 12 Elect Roger Agnelli Mgmt For TNA N/A 13 Elect Louis Hughes Mgmt For TNA N/A 14 Elect Hans Märki Mgmt For TNA N/A 15 Elect Michel de Rosen Mgmt For TNA N/A 16 Elect Michael Treschow Mgmt For TNA N/A 17 Elect Bernd Voss Mgmt For TNA N/A 18 Elect Jacob Wallenberg Mgmt For TNA N/A 19 Elect Ernst & Young AG as the Mgmt For TNA N/A Auditors for fiscal 2008 Acer Inc Ticker Security ID: Meeting Date Meeting Status CINS Y0004E108 06/13/2008 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Elect J.T. Wang (ID: N100617472) as a Mgmt For Against Against Director of the Company 4 Elect Stan Shih (ID: N100407449) as a Mgmt For Against Against Director of the Company 5 Elect Gianfranco Lanci (ID: Y401054) Mgmt For Against Against as a Director of the Company 6 Elect Walter Deppeler (ID: F1486368) Mgmt For Against Against as a Director of the Company 7 Elect Hsin-I Lin (ID: D100805018) as a Mgmt For Against Against Director of the Company 8 Elect HUNG Rouan Mgmt For Against Against 9 Elect Philip PENG Mgmt For Against Against 10 Elect Carolyn Yeh (ID: A202395907) as Mgmt For Against Against a Supervisory Member of the Company 11 Elect George Huang (ID: A101313365) Mgmt For Against Against as a Supervisory Member of the Company 12 To accept 2007 Financial Statements Mgmt For For For and Business Report 13 To approve the proposal for distribution Mgmt For For For of 2007 profits 14 To approve the new issuance of Mgmt For For For common shares through capital increases 15 Merger & Acquisation Mgmt For For For 16 To approve amendments to the Articles Mgmt For For For of Incorporation 17 To approve issuance of discounted Mgmt For For For employee stock option 18 Amendments to the Procedural Rules Mgmt For For For of Acquisition/Disposal Assets 19 Amendments to Procedural Rules of Mgmt For For For Derivatives Financial Instruments Trading 20 Non-Compete Restrictions for Mgmt For Against Against Directors Acucar Guarani SA Ticker Security ID: Meeting Date Meeting Status CINS P0088R108 03/31/2008 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Amendments to Articles Mgmt For TNA N/A 3 Amendments to Articles Mgmt For TNA N/A 4 Approval of Protocol and Justification Mgmt For TNA N/A of Merger 5 Appointment of Appraiser Mgmt For TNA N/A 6 Approval of Valuation Report Mgmt For TNA N/A 7 Merger by Absorption Mgmt For TNA N/A Addax Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status ADXTF CUSIP9 00652V102 06/26/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appointment of Auditor and Authority to Mgmt For For For Set Fees Re-elect Peter Dey Mgmt For For For Re-elect Stephen Paul de Heinrich Mgmt For For For Re-elect Jean Claude Gandur Mgmt For For For Re-elect Gerry Macey Mgmt For For For Re-elect Brian Anderson Mgmt For For For Re-elect Afolabi Oladele Mgmt For For For Re-elect James Davie Mgmt For For For Re-elect Wesley Twiss Mgmt For For For Adidas AG Ticker Security ID: Meeting Date Meeting Status CINS D0066B102 05/08/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For For For Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Amendment to Supervisory Board Mgmt For For For Members' Fees 8 Authority to Increase Authorized Mgmt For For For Capital 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Repurchase Shares Using Mgmt For For For Equity Derivatives 11 Appointment of Auditor Mgmt For For For Advantest Corp. Ticker Security ID: Meeting Date Meeting Status CINS J00210104 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For Against Against 12 Appoint a Corporate Auditor Mgmt For For For 13 Approve Issuance of Share Acquisition Mgmt For For For Rights as Stock Options Aeon Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J00288100 05/15/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of the absorption-type Mgmt For For For company split agreement 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For Against Against 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against Agnico-Eagle Mines Limited Ticker Security ID: Meeting Date Meeting Status AEM CUSIP9 008474108 05/09/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Leanne Baker Mgmt For For For Re-elect Douglas Beaumont Mgmt For For For Re-elect Sean Boyd Mgmt For For For Re-elect Bernard Kraft Mgmt For For For Re-elect Mel Leiderman Mgmt For For For Re-elect James Nasso Mgmt For For For Re-elect Eberhard Scherkus Mgmt For For For Re-elect Howard Stockford Mgmt For For For Re-elect Pertti Voutilainen Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Amendment to Employee Share Mgmt For For For Purchase Plan 4 Amendment to Stock Option Plan Mgmt For For For 5 Amendments to By-Laws Regarding Mgmt For For For Direct Registration System Agrium Inc Ticker Security ID: Meeting Date Meeting Status AGU CUSIP9 008916108 05/07/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Ralph Cunningham Mgmt For Withhold Against Re-elect D. Grant Devine Mgmt For For For Re-elect Germaine Gibara Mgmt For For For Re-elect Russel Girling Mgmt For For For Re-elect Susan Henry Mgmt For For For Re-elect Russell Horner Mgmt For For For Re-elect A. Anne McLellan Mgmt For For For Elect Derek Pannell Mgmt For For For Re-elect Frank Proto Mgmt For For For Re-elect Michael Wilson Mgmt For For For Re-elect Victor Zaleschuk Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees AIR ARABIA PJSC Ticker Security ID: Meeting Date Meeting Status CINS M0367N110 03/31/2008 Voted Meeting Type Country of Trade Annual United Arab Emirates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the report of the Board of Mgmt N/A For N/A Directors on activities of the Company and its financial position during the FYE 31 DEC 2007 3 Approve the report of the Auditors of Mgmt N/A For N/A the Company for the FYE on 31 DEC 4 Approve the balance sheet and profit Mgmt N/A For N/A and loss account of the Company for the FYE on 31 DEC 2007 5 Grant discharge the Directors and the Mgmt N/A For N/A Auditors of the Company from liability for the FYE 31 DEC 2007 6 Appoint the Auditors of the Company Mgmt N/A For N/A for the FY 2008 and approve to fix their remuneration Air France - KLM Ticker Security ID: Meeting Date Meeting Status CINS F01699135 07/12/2007 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve the financial statements and Mgmt For Against Against statutory reports 4 Approve to accept consolidated Mgmt For Against Against financial statements and statutory reports 5 Approve the allocation of income and Mgmt For For For dividends of EUR 0.48 per share 6 Approve the special Auditors' report Mgmt For For For regarding related-party transactions 7 Grant authority to repurchase up to Mgmt For For For 10% of issued Share capital 8 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 9 Authority to Issue Shares and Mgmt For For For Convertible Securities w/o Preemptive Rights 10 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 11 Authority to Increase Capital through Mgmt For For For Capitalizations 12 Authority to Issue Restricted Stock to Mgmt For For For Employees 13 Approve the Employee Savings- Mgmt For For For Related Share Purchase Plan 14 Amend Article 17 of By-laws Mgmt For Abstain Against Regarding: Employee Shareholder Representatives 15 Amendments to Articles Mgmt For For For 16 Amend Article 31 of By-laws Mgmt For For For Regarding: Record Date 17 Grant authority to fill the required Mgmt For For For documents/other formalities Akzo Nobel NV Ticker Security ID: Meeting Date Meeting Status CINS N01803100 04/22/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Adopt the 2007 Financial Statements Mgmt For TNA N/A of the Company 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Adopt the dividend proposal Mgmt For TNA N/A 8 Ratification of Management Board Acts Mgmt For TNA N/A 9 Ratification of Supervisory Board Acts Mgmt For TNA N/A 10 Approve to increase the number of Mgmt For TNA N/A Members of the Board of Management 11 Appoint Mr. K.Nichols to the Board of Mgmt For TNA N/A Management 12 Re-appoint Mr. L.E.Darner to the Mgmt For TNA N/A Board of Management 13 Appoint Mr. R.J.Frohn to the Board of Mgmt For TNA N/A Management 14 Approve to increase the number of Mgmt For TNA N/A Members of the Supervisory Board 15 Appoint Mr. P.B.Ellwood to the Mgmt For TNA N/A Supervisory Board 16 Appoint Mr. V. Bottomley to the Mgmt For TNA N/A Supervisory Board 17 Appoint Mr. R.G.C.Van Den Brink to Mgmt For TNA N/A the Supervisory Board 18 Approve the remuneration of the Mgmt For TNA N/A Chairman of the Supervisory Board 19 Amend the remuneration Policy for the Mgmt For TNA N/A Board of Management 20 Authorize the Board of Management to Mgmt For TNA N/A issue shares 21 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 22 Authority to Repurchase Shares Mgmt For TNA N/A 23 Approve to cancel common shares in Mgmt For TNA N/A the share capital of the Company 24 Authority to Issue Reports in English Mgmt For TNA N/A 25 Electronic Communication Mgmt For TNA N/A 26 Non-Voting Agenda Item N/A N/A TNA N/A Akzo Nobel NV Ticker Security ID: Meeting Date Meeting Status CINS N01803100 11/05/2007 Take No Action Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Approve Acquisition Mgmt For TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A ALCATEL Ticker Security ID: Meeting Date Meeting Status CINS F0191J101 05/30/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible Expenses 3 Consolidated Accounts and Reports Mgmt For For For 4 Approve the results for the fiscal year - Mgmt For For For Appropriation. 5 Appointment of Mr. Jean-Pierre Mgmt For For For Desbois in his capacity as Censeur . 6 Appointment of Mr. Patrick Hauptmann Mgmt For For For in his capacity as Censeur . 7 Approval of related party agreements Mgmt For For For entered into or which remain in force. 8 Related Party Transactions (Patricia Mgmt For For For Russo) 9 Authority to Trade in Company Stock Mgmt For For For 10 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 11 Authority to Issue Restricted Stock to Mgmt For For For Employees 12 Authority to Grant Stock Options Mgmt For For For 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 14 Amendments to Articles Mgmt For For For 15 Authority to Carry Out Formalities Mgmt For For For 16 Approve the amendments or new Mgmt For For For resolutions proposed at the meeting. 17 Non-Voting Agenda Item N/A N/A N/A N/A ALL - America Latina Logistica SA Ticker Security ID: Meeting Date Meeting Status CINS 01643R606 04/28/2008 Take No Action Meeting Type Country of Trade Mix Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Allocation of Profits/Dividends Mgmt For TNA N/A 4 Elect the members of the Board of Mgmt For TNA N/A Directors and Finance Committee 5 Governing Entities' Fees Mgmt For TNA N/A 6 Amend the wording of the main part of Mgmt For TNA N/A the Article 25 7 Amendments to Articles Mgmt For TNA N/A ALLIANZ AG Ticker Security ID: Meeting Date Meeting Status CINS D03080112 05/21/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For For For Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Authority to Trade in Company Stock Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Using Mgmt For For For Derivatives 10 Amendments to Articles Mgmt For For For 11 Intra-Company Contracts Mgmt For For For 12 Intra-Company Contracts Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A Allied Irish Banks PLC Ticker Security ID: Meeting Date Meeting Status CINS G02072117 04/22/2008 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-appoint Mr. Kieran Crowley as a Mgmt For Against Against Director 5 Re-appoint Mr. Colm Doherty as a Mgmt For Against Against Director 6 Re-appoint Mr. Donal Forde as a Mgmt For Against Against Director 7 Re-appoint Mr. Dermot Gleeson as a Mgmt For Against Against Director 8 Re-appoint Mr. Stephen L. Kingon as a Mgmt For Against Against Director 9 Re-appoint Ms. Anne Maher as a Mgmt For Against Against Director 10 Re-appoint Mr. Daniel O Connor as a Mgmt For Against Against Director 11 Re-appoint Mr. John O Donnell as a Mgmt For Against Against Director 12 Re-appoint Mr. Sean O Driscoll as a Mgmt For Against Against Director 13 Re-appoint Mr. David Pritchard as a Mgmt For Against Against Director 14 Re-appoint Mr. Eugene J. Sheehy as a Mgmt For Against Against Director 15 Re-appoint Mr. Bernard Somers as a Mgmt For Against Against Director 16 Re-appoint Mr. Michael J. Sullivan as a Mgmt For Against Against Director 17 Re-appoint Mr. Robert G. Wilmers as a Mgmt For Against Against Director 18 Re-appoint Ms. Jennifer Winter as a Mgmt For Against Against Director 19 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditor 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Reissue Treasury Shares Mgmt For For For 22 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 23 Amendments to Articles Regarding Mgmt For For For Electronic Communications 24 Amend the Articles of Association as Mgmt For For For specified 25 Shareholder Proposal Regarding ShrHoldr Against Against For Appointment to the Board 26 Non-Voting Agenda Item N/A N/A N/A N/A Alstom SA Ticker Security ID: Meeting Date Meeting Status CINS F0259M475 06/24/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the financial statements and Mgmt For For For statutory reports 3 Approve to accept consolidated Mgmt For For For financial statements and statutory reports 4 Approve to allocate the income and Mgmt For For For Dividends of EUR 1.60 per Share 5 Approve the Special Auditors' report Mgmt For For For regarding related-party transactions 6 Approve the transaction with Mr. Mgmt For For For Patrick Kron 7 Ratify the appointment of Mr. Mgmt For For For Bouygues as a Director 8 Reelect Mr. Jean-Paul Bechat as a Mgmt For Against Against Director 9 Re-elect Mr. Pascal Colombani as a Mgmt For Against Against Director 10 Re-elect Mr. Gerard Hauser as a Mgmt For Against Against Director 11 Grant authority to the repurchase of up Mgmt For For For to 10% of issued share capital 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights 14 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 15 Approve the Employee Stock Mgmt For For For Purchase Plan 16 Authority to Increase Capital for Mgmt For For For Employee Benefits 17 Approve the 1 for 2 stock split and Mgmt For For For amend Bylaws accordingly 18 Amend the Article 15 of Bylaws Mgmt For For For regarding Electronic Voting, Voting Rights 19 Grant authority to the filing of required Mgmt For For For documents/other formalities Aluminium Corp. Of China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0094N109 05/09/2008 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Acquisitions Mgmt For For For Aluminium Corp. Of China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0094N109 05/09/2008 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the report of the Directors of Mgmt For For For the Company for the YE 31 DEC 2007 3 Supervisors' Report Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Elect ZHU Demiao Mgmt For Against Against 7 Elect WANG Mengkui Mgmt For Against Against 8 Directors' and Supervisors' Fees Mgmt For For For 9 Discretionary Bonus for Directors and Mgmt For For For Supervisors 10 Renewal of Liability Insurance Mgmt For Against Against 11 Appointment of Auditor and Authority to Mgmt For For For Set Fees 12 Other Business Mgmt For Against Against 13 Issuance of Short-term Bonds Mgmt For For For 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Amendment to Articles Mgmt For For For 16 Issue of Medium-term Bonds Mgmt For For For AMERICA MOVIL SA Ticker Security ID: Meeting Date Meeting Status AMX CUSIP9 02364W105 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Series L) Mgmt For Against Against 2 Election of Meeting Delegates (Special Mgmt For For For Meeting) Angang New Steel Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0132D105 06/12/2008 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Directors' Fees Mgmt For For For 6 Supervisors' Fees Mgmt For For For 7 Appointment of Auditor and Authority to Mgmt For For For Set Fees ArcelorMittal SA Ticker Security ID: Meeting Date Meeting Status CINS L0302D129 05/13/2008 Take No Action Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Consolidated Accounts and Reports Mgmt For TNA N/A 5 Directors' Fees Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Grant discharge to the Directors for the Mgmt For TNA N/A FY 2007 8 Resignation of Directors Mgmt For TNA N/A 9 Elect Lewis B. Kaden Mgmt For TNA N/A 10 Elect Ignacio Fernández Toxo Mgmt For TNA N/A 11 Elect Antoine Spillmann Mgmt For TNA N/A 12 Elect Malay Mukherjee Mgmt For TNA N/A 13 Authority to Repurchase Shares Mgmt For TNA N/A 14 Appointment of Auditor Mgmt For TNA N/A 15 Stock Option Plan Mgmt For TNA N/A 16 Employee Share Purchase Plan Mgmt For TNA N/A 17 Authority to Increase Authorized Mgmt For TNA N/A Capital ARPIDA AG Ticker Security ID: Meeting Date Meeting Status CINS H0323Q120 05/07/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Grant discharge to the Members of the Mgmt For TNA N/A Board of Directors and the Management 5 Transfer of Reserves Mgmt For TNA N/A 6 Elect the Board of Directors Mgmt For TNA N/A 7 Re-elect the Auditors Mgmt For TNA N/A 8 Approve the creation of new share Mgmt For TNA N/A capital 9 Approve the modifications of By-Laws Mgmt For TNA N/A concerning the Auditors Astellas Pharma Inc Ticker Security ID: Meeting Date Meeting Status CINS J03393105 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Corporate Auditor Mgmt For For For 6 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 7 Directors' Stock Option Plan Mgmt For Against Against AU Optronics Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y0451X104 06/19/2008 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Accept 2007 Business Report and Mgmt For For For Financial Statements. 6 Accept the proposal for the distribution Mgmt For For For of 2007 profits. 7 Authority to Increase Paid-in Capital Mgmt For For For 8 Amendments to Procedural Rules of Mgmt For For For Election of Directors and Supervisors 9 Non-Compete Restrictions for Mgmt For For For Directors 10 Extraordinary Motions. Mgmt For Against Against Australia And New Zealand Banking Group Ticker Security ID: Meeting Date Meeting Status CINS Q09504137 12/18/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Share Buy-back Mgmt For For For 3 Capital Reduction Mgmt For For For 4 Adopt the Constitution as specified Mgmt For For For 5 Equity Grant - Deferred Shares (MD Mgmt For For For and CEO Michael Smith) 6 Equity Grant - Performance Rights Mgmt For For For (MD and CEO Michael Smith) 7 Adopt the remuneration report for the Mgmt For For For YE 30 SEP 2007 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Elect Mr. R.J. Reeves as a Director ShrHoldr Against N/A N/A 10 Re-elect David Meiklejohn Mgmt For For For 11 Re-elect John Morschel Mgmt For For For 12 Elect Ian Macfarlane Mgmt For For For 13 Re-elect Gregory Clark Mgmt For For For AXA Ticker Security ID: Meeting Date Meeting Status CINS F06106102 04/22/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the financial statements and Mgmt For For For statutory report s 3 Receive the consolidated financial Mgmt For For For statements and statutory reports 4 Approve the allocation of income and Mgmt For For For dividends of EUR 1.20 per share 5 Approve the Special Auditors' report Mgmt For Against Against regarding related-party transactions 6 Elect Mr. Francois Martineau as the Mgmt For For For Supervisory Board Member 7 Elect Francois Martineau Mgmt For Against Against 8 Elect Francis Allemand ShrHoldr Against Against For 9 Elect Gilles Bernard ShrHoldr Against Against For 10 Elect Alain Chourlin ShrHoldr Against Against For 11 Elect Wendy Cooper Mgmt For Against Against 12 Elect Rodney Koch ShrHoldr Against Against For 13 Elect Hans Nasshoven ShrHoldr Against Against For 14 Elect Frederic Souhard ShrHoldr Against Against For 15 Elect Jason Steinberg ShrHoldr Against Against For 16 Grant authority to repurchase of up to ShrHoldr Against Against For 10% of issued share capital 17 Grant authority up to 1% of issued Mgmt For Against Against capital for use in Restricted Stock Plan 18 Approve the Stock Option Plans grants Mgmt For Against Against 19 Approve the Employee Stock Mgmt For Against Against Purchase Plan 20 Authority to Increase Capital for Mgmt For Against Against Employee Benefits 21 Authority to Issue Shares w/out Mgmt For Against Against Preemptive Rights 22 Grant authority the filing of required Mgmt For Against Against documents/other formalities Babcock & Brown Ticker Security ID: Meeting Date Meeting Status CINS Q1243A104 05/30/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Adopt the remuneration report for the Mgmt For For For FYE 31 DEC 2007 (as specified) 3 Re-elect Mr. James Babcock as a Mgmt For Against Against Director of the Company 4 Re-elect Mr. Dieter Rampl as a Mgmt For Against Against Director of the Company 5 Equity Grant - Bonus Deferral Rights Mgmt For For For (Executive Chairman James Babcock) 6 Equity Grant - Bonus Deferral Rights Mgmt For For For (CEO Phillip Green) 7 Equity Grant - Bonus Deferral Rights Mgmt For For For (Executive Director James Fantaci) 8 Equity Grant - Bonus Deferral Rights Mgmt For For For (Executive Director Martin Rey) 9 Equity Grant - Options (Executive Mgmt For For For Chairman James Babcock) 10 Equity Grant - Options (CEO Phillip Mgmt For For For Green) 11 Equity Grant - Options (Executive Mgmt For For For Director James Fantaci) 12 Equity Grant - Options (Executive Mgmt For For For Director Martin Rey) 13 Equity Grant - Share Awards Mgmt For For For (Executive Chairman James Babcock) 14 Equity Grant - Share Awards (CEO Mgmt For For For Phillip Green) 15 Equity Grant - Share Awards Mgmt For For For (Executive Director James Fantaci) 16 Equity Grant - Share Awards Mgmt For For For (Executive Director Martin Rey) 17 Ratification of Placement of Securities Mgmt For For For (Underwriting of Dividend reinvestment Plan) 18 Ratification of Placement of Securities Mgmt For For For (Sophisticated Investors) 19 Ratification of Placement of Securities Mgmt For For For (Conditional Rights) 20 Increase Non-Executive Directors' Fee Mgmt For For For Cap Babcock & Brown Wind Partners Ticker Security ID: Meeting Date Meeting Status CINS Q1243D132 11/09/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Adopt the remuneration report for the Mgmt For Against Against YE 30 JUN 2007 as prescribed 3 Elect Anthony Battle Mgmt For Against Against 4 Elect Warren Murphy Mgmt For Against Against 5 Re-appointment of Auditor Mgmt For For For 6 Approval of Placement of Securities Mgmt For For For 7 Ratification of Placement of Securities Mgmt For For For 8 Approve Acquisition from BNB (Class Mgmt For For For B interests in the US07 & 50% of Enersis Portfolios) 9 Approve Acquisition from BNB Mgmt For For For (Remaining 50% of Enersis Portfolio) BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status CINS G06940103 05/07/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Sir Peter Mason Mgmt For Against Against 5 Re-elect Richard Olver Mgmt For Against Against 6 Re-elect Michael Turner Mgmt For Against Against 7 Elect Andrew Inglis Mgmt For Against Against 8 Elect Ravi Uppal Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 EU Political Donations Mgmt For For For 12 Amendment to Share Matching Plan Mgmt For For For 13 Amendment to Performance Share Mgmt For For For Plan 14 Increase in Authorized Share Capital Mgmt For For For 15 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 17 Authority to Repurchase Shares Mgmt For For For 18 Adopt New Articles Mgmt For For For Banca Intesa Spa Ticker Security ID: Meeting Date Meeting Status CINS T55067101 04/30/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the allocation of income Mgmt For TNA N/A 2 Elect the Supervisory Board Members Mgmt For TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A Banco Brasil SA Ticker Security ID: Meeting Date Meeting Status CINS P11427112 01/24/2008 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Amendments to Articles to Reflect Mgmt For TNA N/A Capital Increase 3 Amendments to Articles Mgmt For TNA N/A Banco Brasil SA Ticker Security ID: Meeting Date Meeting Status CINS P11427112 04/17/2008 Take No Action Meeting Type Country of Trade Mix Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Allocation of Profits/Dividends Mgmt For TNA N/A 4 Elect the Members of the Finance Mgmt For TNA N/A Committee 5 Approve to set the members of Mgmt For TNA N/A Finance Committee remuneration 6 Approve to set the Directors Mgmt For TNA N/A remuneration 7 Amendments to Articles Mgmt For TNA N/A Banco Brasil SA Ticker Security ID: Meeting Date Meeting Status CINS P11427112 10/23/2007 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Terms of Warrants Mgmt For For For 3 Amendments to Articles Mgmt For For For Banco Santander Central Hispano SA Ticker Security ID: Meeting Date Meeting Status CINS E19790109 06/21/2008 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification of Mgmt For For For Board Acts 4 Application of results from Fiscal Year Mgmt For For For 5 Ratification of the appointment of Mr. Mgmt For Against Against Juan Rodriguez Inciarte. 6 Re-election of Mr. Luis Alberto Salazar- Mgmt For Against Against Simpson Bos. 7 Re-election of Mr. Luis Angel Rojo Mgmt For Against Against Duque. 8 Re-election of Mr. Emilio Botin-Sanz Mgmt For Against Against de Sautuola y Garcia de los Rios. 9 Re-election of the Auditor of Accounts Mgmt For For For for Fiscal Year 2008. 10 Authority to Repurchase Shares Mgmt For For For 11 Approval, if appropriate, of new Bylaws Mgmt For For For and abrogation of current Bylaws. 12 Amendments to General Meeting Mgmt For For For Regulations 13 Authority to Issue Shares w/ or w/out Mgmt For For For Preemptive Rights 14 Authority to Issue Convertible Mgmt For Against Against Securities w/ or w/out Preemptive Rights 15 Authority to Issue Debt Instruments Mgmt For For For 16 Remuneration Report (Directors and Mgmt For For For Employees of the Group) 17 Stock Purchase Plan (Employees of Mgmt For For For Abbey National Plc) 18 Authority to Carry Out Formalities Mgmt For For For Banco Santander Central Hispano SA Ticker Security ID: Meeting Date Meeting Status CINS E19790109 07/27/2007 Voted Meeting Type Country of Trade Special Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Increase Capital Mgmt For For For 3 Authority to Issue Convertible Debt Mgmt For For For Instruments 4 Authority to Carry Out Formalities Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Non-Voting Meeting Note N/A N/A N/A N/A 7 Non-Voting Meeting Note N/A N/A N/A N/A Bank Of India Ticker Security ID: Meeting Date Meeting Status CINS Y06949112 01/23/2008 Voted Meeting Type Country of Trade Special India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Bank of Montreal Ticker Security ID: Meeting Date Meeting Status BMO CUSIP9 063671101 03/04/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Robert Astley Mgmt For For For Re-elect Stephen Bachand Mgmt For For For Re-elect David Beatty Mgmt For For For Re-elect Robert Chevrier Mgmt For Withhold Against Re-elect George Cope Mgmt For For For Re-elect William Downe Mgmt For For For Re-elect Ronald Farmer Mgmt For For For Re-elect David Galloway Mgmt For For For Re-elect Harold Kvisle Mgmt For For For Re-elect Eva Lee Kwok Mgmt For For For Re-elect Bruce Mitchell Mgmt For For For Re-elect Philip Orsino Mgmt For For For Re-elect Martha Piper Mgmt For For For Re-elect J. Robert Prichard Mgmt For For For Re-elect Jeremy Reitman Mgmt For For For Re-elect Guylaine Saucier Mgmt For For For Re-elect Nancy Southern Mgmt For For For 2 APPOINTMENT OF AUDITORS Mgmt For For For 3 CONFIRM REPEAL OF BY-LAW Mgmt For For For EIGHT-SECURITIES 4 SHAREHOLDER PROPOSAL NO. 1 ShrHoldr Against Against For 5 SHAREHOLDER PROPOSAL NO. 2 ShrHoldr Against Against For 6 SHAREHOLDER PROPOSAL NO. 3 ShrHoldr Against Against For 7 SHAREHOLDER PROPOSAL NO. 4 ShrHoldr Against Against For 8 SHAREHOLDER PROPOSAL NO. 5 ShrHoldr Against Against For 9 SHAREHOLDER PROPOSAL NO. 6 ShrHoldr Against Against For 10 SHAREHOLDER PROPOSAL NO. 7 ShrHoldr Against Against For 11 SHAREHOLDER PROPOSAL NO. 8 ShrHoldr Against Against For 12 SHAREHOLDER PROPOSAL NO. 9 ShrHoldr Against Against For 13 SHAREHOLDER PROPOSAL NO. 10 ShrHoldr Against Against For 14 SHAREHOLDER PROPOSAL NO. 11 ShrHoldr Against Against For 15 SHAREHOLDER PROPOSAL NO. 12 ShrHoldr Against Against For Bank Of Nova Scotia Ticker Security ID: Meeting Date Meeting Status BNS CUSIP9 064149107 03/04/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Ronald Brenneman Mgmt For For For Re-elect C. Chen Mgmt For For For Re-elect N. Ashleigh Everett Mgmt For For For Re-elect John Kerr Mgmt For For For Re-elect Michael Kirby Mgmt For For For Re-elect Laurent Lemaire Mgmt For For For Re-elect John Mayberry Mgmt For For For Re-elect Elizabeth Parr-Johnston Mgmt For For For Re-elect Alexis Eugenio Rovzar de la Mgmt For For For Torre Re-elect Arthur Scace Mgmt For For For Re-elect Allan Shaw Mgmt For For For Re-elect Paul Sobey Mgmt For For For Re-elect Barbara Thomas Mgmt For For For Re-elect Rick Waugh Mgmt For For For 2 APPOINTMENT OF KPMG LLP AS Mgmt For For For AUDITORS 3 SHAREHOLDER PROPOSAL 1 ShrHoldr Against Against For 4 SHAREHOLDER PROPOSAL 2 ShrHoldr Against Against For 5 SHAREHOLDER PROPOSAL 3 ShrHoldr Against Against For 6 SHAREHOLDER PROPOSAL 4 ShrHoldr Against Against For 7 SHAREHOLDER PROPOSAL 5 ShrHoldr Against Against For 8 SHAREHOLDER PROPOSAL 6 ShrHoldr Against Against For 9 SHAREHOLDER PROPOSAL 7 ShrHoldr Against Against For 10 SHAREHOLDER PROPOSAL 8 ShrHoldr Against Against For 11 SHAREHOLDER PROPOSAL 9 ShrHoldr Against Against For 12 SHAREHOLDER PROPOSAL 10 ShrHoldr Against Against For 13 SHAREHOLDER PROPOSAL 11 ShrHoldr Against Against For 14 SHAREHOLDER PROPOSAL 12 ShrHoldr Against Against For 15 SHAREHOLDER PROPOSAL 13 ShrHoldr Against Against For 16 SHAREHOLDER PROPOSAL 14 ShrHoldr Against Against For Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 04/24/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 3 Re-elect Mr. David Booth as a Director Mgmt For Against Against of the Company 4 Re-elect Sir Michael Rake as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. Patience Wheat Croft as a Mgmt For Against Against Director of the Company 6 Re-elect Mr. Fulvio Conti as a Director Mgmt For Against Against of the Company 7 Re-elect Mr. Gary Hoffman as a Mgmt For Against Against Director of the Company 8 Re-elect Sir John Sunderland as a Mgmt For Against Against Director of the Company 9 Re-elect Sir Nigel Rudd as a Director Mgmt For Against Against of the Company 10 Re-appoint PricewaterhouseCoopers Mgmt For For For LLP as the Auditors of the Company 11 Authorize the Directors to set the Mgmt For For For remuneration of the Auditors 12 EU Political Donations Mgmt For For For 13 Approve to renew the authority given Mgmt For For For to the Directors to allot securities 14 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights 15 Approve to renew the Company's Mgmt For For For authority to purchase its own shares 16 Authorize the off-market purchase of Mgmt For For For staff shares 17 Authorize the creation of preference Mgmt For For For shares 18 Adopt the new Articles of Association Mgmt For For For of the Company Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 04/24/2008 Voted Meeting Type Country of Trade Other United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Create and Issue Mgmt For For For Preference Shares Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 09/14/2007 Voted Meeting Type Country of Trade Other United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Preference Shares Mgmt For For For Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 09/14/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Approval of Preference Shares Mgmt For For For 3 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 4 Authority to Issue Shares w/o Mgmt For For For Preemptive Shares 5 Authority to Repurchase Shares Mgmt For For For 6 Cancellation of Share Premium Mgmt For For For Account Barratt Developments PLC Ticker Security ID: Meeting Date Meeting Status CINS G08288105 11/27/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend of 24.30 pence Mgmt For For For per share 3 Re-elect Mr. Michael Pescod as a Mgmt For Against Against Director, who retires by rotation 4 Re-elect Mr. Robert J. Davies as a Mgmt For Against Against Director, who retires by rotation 5 Re-elect Mr. W. Bill Shannon as a Mgmt For Against Against Director, who retires by rotation 6 Appointment of Auditor and Authority to Mgmt For For For Set Fees 7 Approve the Directors' remuneration Mgmt For For For report for YE 30 JUN 2007 8 EU Political Donations Mgmt For For For 9 Authority to Increase Authorised Share Mgmt For For For Capital 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Amendments to Articles Mgmt For For For Barrick Gold Corp. Ticker Security ID: Meeting Date Meeting Status ABX CUSIP9 067901108 05/06/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Howard Beck Mgmt For For For Re-elect C. William Birchall Mgmt For For For Re-elect Donald Carty Mgmt For For For Re-elect Gustavo Cisneros Mgmt For For For Re-elect Marshall Cohen Mgmt For For For Re-elect Peter Crossgrove Mgmt For Withhold Against Re-elect Robert Franklin Mgmt For For For Re-elect Peter Godsoe Mgmt For Withhold Against Re-elect J. Brett Harvey Mgmt For For For Re-elect M. Brian Mulroney Mgmt For Withhold Against Re-elect Anthony Munk Mgmt For For For Re-elect Peter Munk Mgmt For For For Re-elect Steven Shapiro Mgmt For For For Re-elect Gregory Wilkins Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Adoption of New By-Laws Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Environmental Performance BASF AG Ticker Security ID: Meeting Date Meeting Status CINS D06216101 04/24/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Adoption of a resolution on the Mgmt For For For appropriation of profit 5 Ratification of Supervisory Board Acts Mgmt For For For 6 Ratification of Management Board Acts Mgmt For For For 7 Election of an auditor for the financial Mgmt For For For year 2008 8 Authority to Repurchase Shares Mgmt For For For 9 Non-Voting Meeting Note N/A N/A N/A N/A 10 Agreement with BASF Mgmt For For For Beteiligungsgesellschaft mbH 11 Agreement with BASF Bank GmbH Mgmt For For For 12 Stock Split Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A 14 Amendment of Article 14, para. 2 Mgmt For For For 15 Amendment of Article 17, para. 1 Mgmt For For For Basilea Pharmaceutica Ticker Security ID: Meeting Date Meeting Status CINS H05131109 03/19/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Receive the annual report, annual Mgmt For TNA N/A accounts and accounts of the Group 5 Approve the appropriation of the Mgmt For TNA N/A balance result 6 Grant discharge to the Members of the Mgmt For TNA N/A Board of Directors and the Management 7 Re-elect Mr. Anthony Man as a Mgmt For TNA N/A Director 8 Re-elect Mr. Ronald Scott as a Director Mgmt For TNA N/A 9 Re-elect Mr. Walter Fuhrer as a Mgmt For TNA N/A Director 10 Re-elect Mr. Daniel Lew as a Director Mgmt For TNA N/A 11 Re-elect Mr. Peter van Brummelen as Mgmt For TNA N/A a Director 12 Re-elect Mr. Steve Skolsky as a Mgmt For TNA N/A Director 13 Ratify PricewaterhouseCoopers AG as Mgmt For TNA N/A the Auditors 14 Corporate Restructuring Mgmt For TNA N/A Beiersdorf AG Ticker Security ID: Meeting Date Meeting Status CINS D08792109 04/30/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits and Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For For For Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of the Auditors for the Mgmt For For For 2008 FY: Ernst + Young AG, Stuttgart 8 Authority to Repurchase Shares Mgmt For For For 9 Intra-Company Contracts Mgmt For For For Bharti Tele Ventures Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0885K108 07/19/2007 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-appoint Mr. Kurt Hellstrom as a Mgmt For Against Against Director, who retires by rotation 3 Re-appoint Mr. N. Kumar as a Director, Mgmt For Against Against who retires by rotation 4 Re-appoint Mr. Paul O Sullivan as a Mgmt For For For Director, who retires by rotation 5 Re-appoint Mr. Pulak Prasad as a Mgmt For For For Director, who retires by rotation 6 Appointment of Auditor and Authority to Mgmt For For For Set Fees 7 Elect Francis Heng Mgmt For For For Bharti Tele Ventures Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0885K108 09/07/2007 Voted Meeting Type Country of Trade Court India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Scheme of Mgmt For For For Arrangement Bharti Tele Ventures Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0885K108 10/24/2007 Voted Meeting Type Country of Trade Other India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amendment to Stock Option Plan Mgmt For Abstain Against 4 Amendment to Stock Option Plan Mgmt For Abstain Against BHP Billiton Limited Ticker Security ID: Meeting Date Meeting Status CINS Q1498M100 11/28/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Limited) 3 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Plc 4 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Limited 5 Re-elect Mr. Don R. Argus as a Mgmt For For For Director of BHP Billiton Plc 6 Re-elect Mr. Don R. Argus as a Mgmt For For For Director of BHP Billiton Limited 7 Re-elect Carlos Cordeiro (BHP Billiton Mgmt For For For plc) 8 Re-elect Carlos Cordeiro (BHP Billiton Mgmt For For For Limited) 9 Re-elect E. Gail De Planque (BHP Mgmt For For For Billiton plc) 10 Elect Gail de Planque Mgmt For For For 11 Re-elect David Jenkins (BHP Billiton Mgmt For For For plc) 12 Re-elect David Jenkins (BHP Billiton Mgmt For For For Limited) 13 Appointment of Auditor and Authority to Mgmt For For For Set Fees (BHP Billiton plc) 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Reduction of Issued Share Capital Mgmt For For For 18 Reduction of Issued Share Capital Mgmt For For For (February 15, 2008) 19 Reduction of Issued Share Capital Mgmt For For For April 30, 2008) 20 Reduction of Issued Share Capital Mgmt For For For (May 31, 2008) 21 Reduction of Issued Share Capital Mgmt For For For (June 15, 2008) 22 Reduction of Issued Share Capital July Mgmt For For For 31, 2008) 23 Reduction of Issued Share Capital Mgmt For For For (September 15, 2008) 24 Reduction of Issued Share Capital Mgmt For For For (November 30, 2008) 25 Approve the remuneration report for Mgmt For For For the YE 30 JUN 2007 26 Equity Grant (CEO Marius J. Kloppers) Mgmt For For For 27 Equity Grant (Former CEO Charles W. Mgmt For Against Against Goodyear) 28 Amendment to Articles Regarding Mgmt For For For Retirement Age (BHP Billiton plc) 29 Amend the Constitution of BHP Billiton Mgmt For For For Limited by deleting Rule 82 BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status CINS G10877101 10/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Limited) 3 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Plc 4 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Limited 5 Re-elect Mr. Don R. Argus as a Mgmt For For For Director of BHP Billiton Plc 6 Re-elect Mr. Don R. Argus as a Mgmt For For For Director of BHP Billiton Limited 7 Re-elect Carlos Cordeiro (BHP Billiton Mgmt For For For plc) 8 Re-elect Carlos Cordeiro (BHP Billiton Mgmt For For For Limited) 9 Re-elect E. Gail De Planque (BHP Mgmt For For For Billiton plc) 10 Re-elect E. Gail De Planque (BHP Mgmt For For For Billiton Limited) 11 Re-elect David Jenkins (BHP Billiton Mgmt For For For plc) 12 Re-elect David Jenkins (BHP Billiton Mgmt For For For Limited) 13 Appointment of Auditor and Authority to Mgmt For For For Set Fees (BHP Billiton plc) 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Reduction of Issued Share Capital Mgmt For For For (December 31, 2007) 18 Reduction of Issued Share Capital Mgmt For For For (February 15, 2008) 19 Reduction of Issued Share Capital Mgmt For For For April 30, 2008) 20 Reduction of Issued Share Capital Mgmt For For For (May 31, 2008) 21 Reduction of Issued Share Capital Mgmt For For For (June 15, 2008) 22 Reduction of Issued Share Capital July Mgmt For For For 31, 2008) 23 Reduction of Issued Share Capital Mgmt For For For (September 15, 2008) 24 Reduction of Issued Share Capital Mgmt For For For (November 30, 2008) 25 Approve the remuneration report for Mgmt For For For the YE 30 JUN 2007 26 Equity Grant (CEO Marius J. Kloppers) Mgmt For For For 27 Equity Grant (Former CEO Charles W. Mgmt For Against Against Goodyear) 28 Amendment to Articles Regarding Mgmt For For For Retirement Age (BHP Billiton plc) 29 Amend the Constitution of BHP Billiton Mgmt For For For Limited by deleting Rule 82 BMW AG Ticker Security ID: Meeting Date Meeting Status CINS D12096109 05/08/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Approve discharge of Management Mgmt For For For Board for fiscal 2007 6 Approve discharge of Supervisory Mgmt For For For Board for fiscal 2007 7 Appointment of Auditor Mgmt For For For 8 Election of Supervisory Board Mgmt For For For Members 9 Authorize Share Repurchase Program Mgmt For For For and Cancellation of Repurchased Shares 10 Approve remuneration of the Mgmt For For For Supervisory Board 11 Non-Voting Meeting Note N/A N/A N/A N/A BNP Paribas Ticker Security ID: Meeting Date Meeting Status CINS F1058Q238 05/21/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Consolidated Accounts and Reports Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For 8 Appoints Mrs. Daniela Weber Rey as a Mgmt For Against Against Director for a 3 year period 9 Elect François Grappotte Mgmt For Against Against 10 Elect Jean-François Lepetit Mgmt For Against Against 11 Elect Suzanne Berger Keniston Mgmt For Against Against 12 Elect Hélène Ploix Mgmt For Against Against 13 Elect Baudouin Prot Mgmt For Against Against 14 Authority to Carry Out Formalities Mgmt For For For 15 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 16 Authority to Issue Shares and Mgmt For For For Convertible Securities w/out Preemptive Rights 17 Authority to Issue Shares and Mgmt For Against Against Convertible Securities in Case of Exchange Offer 18 Authority to Increase Capital in Mgmt For Against Against Consideration for Contributions in Kind 19 Global Ceiling on Capital Increases Mgmt For For For w/out Preemptive Rights 20 Authority to Increase Capital through Mgmt For Abstain Against Capitalizations 21 Global Ceiling on Capital Increases w/ Mgmt For For For or w/out Preemptive Rights 22 Authority to Issue Shares under Mgmt For For For Employee Savings Plan 23 Authority to Issue Restricted Stock to Mgmt For For For Employees 24 Authority to Grant Stock Options Mgmt For For For 25 Authority to Cancel Shares and Mgmt For For For Reduce Capital 26 Amend the Article Number 18 of the By Mgmt For For For Laws 27 Authority to Carry Out Formalities Mgmt For For For BOC Hong Kong (Holdings) Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0920U103 05/20/2008 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Continuing Connected Transactions Mgmt For For For and Annual Caps BOC Hong Kong (Holdings) Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0920U103 05/20/2008 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend of HKD 0.487 Mgmt For For For per share for the YE 31 DEC 2007 3 Re-elect Mr. He Guangbei as a Mgmt For Against Against Director of the Company 4 Re-elect Mdm. Zhang Yanling as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. Lee Raymond Wing Hung Mgmt For Against Against as a Director of the Company 6 Re-elect Mr. Gao Yingxin as a Director Mgmt For Against Against of the Company 7 Re-elect Dr. Fung Victor Kwok King as Mgmt For Against Against a Director of the Company 8 Re-elect Mr. Shan Weijian as a Mgmt For Against Against Director of the Company 9 Appointment of Auditor and Authority to Mgmt For For For Set Fees 10 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Mgmt For For For Shares Bouygues SA Ticker Security ID: Meeting Date Meeting Status CINS F11487125 04/24/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends; Mgmt For For For Acknowledgment of Previous Profit Distributions 5 Related Party Transactions Mgmt For For For 6 Appoint the Mr. Patricia Barbizet as a Mgmt For For For Director for a 3 year period 7 Appoint the Mr. Herve Le Bouc as a Mgmt For For For Director for a 3 year period 8 Appoint the Mr. Nonce Paolini as a Mgmt For For For Director for a 3 year period 9 Appoint Mr. Helman Le Pas De Mgmt For For For Secheval as a Director for a 3 year period 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Cancel Shares and Mgmt For For For Reduce Capital 12 Authority to Grant Stock Options Mgmt For For For 13 Authority to Issue Warrants as a Mgmt For For For Takeover Defense 14 Authority to Increase Capital as a Mgmt For For For Takeover Defense 15 Authority to Carry Out Formalities Mgmt For For For BP PLC Ticker Security ID: Meeting Date Meeting Status CINS G12793108 04/17/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Director's annual report Mgmt For For For and accounts 2 Approve the Directors remuneration Mgmt For Against Against report 3 Re-elect Mr. A Burgmans as a Director Mgmt For For For 4 Re-elect Mrs. C.B. Carroll as a Director Mgmt For For For 5 Re-elect Sir William Castell as a Mgmt For For For Director 6 Re-elect Mr. I.C. Conn as a Director Mgmt For For For 7 Re-elect Mr. G. David as a Director Mgmt For For For 8 Re-elect Mr. E.B. Davis, Jr. as a Mgmt For For For Director 9 Re-elect Mr. D.J. Flint as a Director Mgmt For For For 10 Re-elect Dr. B.E. Grote as a Director Mgmt For For For 11 Re-elect Dr. A.B. Hayward as a Mgmt For For For Director 12 Re-elect Mr. A.G. Inglis as a Director Mgmt For For For 13 Re-elect Dr. D.S. Julius as a Director Mgmt For For For 14 Re-elect Sir Tom McKillop as a Mgmt For For For Director 15 Re-elect Sir Ian Proser as a Director Mgmt For For For 16 Re-elect Mr. P.D. Sutherland as a Mgmt For For For Director 17 Appointment of Auditor and Authority to Mgmt For For For Set Fees 18 Adopt new Articles of Association Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Approve to give limited authority to Mgmt For For For allot shares up to a specified amount 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Brasil Telecom SA Ticker Security ID: Meeting Date Meeting Status CINS P18445158 03/18/2008 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Election of Statutory Audit Committee; Mgmt For For For Fees 6 Elect the full and substitute Members Mgmt For Against Against of the Board of Directors 7 Non-Voting Agenda Item N/A N/A N/A N/A Bridgestone Corp. Ticker Security ID: Meeting Date Meeting Status CINS J04578126 03/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For Against Against 10 Appoint a Corporate Auditor Mgmt For Against Against 11 Appoint a Corporate Auditor Mgmt For For For 12 Appoint a Substitute Corporate Auditor Mgmt For For For 13 Retirement Allowances Mgmt For For For 14 Approve Payment of Bonuses to Mgmt For For For Directors 15 Authorize Use of Stock Options for Mgmt For For For Directors British American Tobacco PLC Ticker Security ID: Meeting Date Meeting Status CINS G1510J102 04/30/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the 2007 financial statements Mgmt For For For and statutory reports 2 Approve the 2007 remuneration report Mgmt For For For 3 Declare a final dividend of 47.60 pence Mgmt For For For per ordinary share for 2007 4 Re-appoint PricewaterhouseCoopers Mgmt For For For LLP as the Auditors of the Company 5 Authorize the Directors to agree the Mgmt For For For Auditors' remuneration 6 Re-appoint Mr. Jan Du plessis as a Mgmt For For For Director, who retires by rotation 7 Re-appoint Mr. Ana Maria Llopis as a Mgmt For For For Director, who retires by rotation 8 Re-appoint Mr. Anthony Ruys as a Mgmt For For For Director, who retires by rotation 9 Re-appoint Mr. Karen De Segundo as Mgmt For For For a Director 10 Re-appoint Mr. Nicandro Durante as a Mgmt For For For Director 11 Re-appoint Mr. Christine Morin-Postel Mgmt For For For as a Director 12 Re-appoint Mr. Ben Stevens as Mgmt For For For Director 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Approve the Waiver of Offer Obligation Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Adopt the new Articles of Association Mgmt For For For British Sky Broadcasting Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G15632105 11/02/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend for the YE 30 Mgmt For For For JUN 2007 3 Re-appoint Mr. Jeremy Darroch as a Mgmt For For For Director 4 Re-appoint Mr. Andrew Higginson as a Mgmt For For For Director 5 Re-appoint Ms. Gail Rebuck as a Mgmt For For For Director 6 Re-appoint Lord Rothschild as a Mgmt For For For Director 7 Re-appoint Mr. David F. DeVoe as a Mgmt For For For Director 8 Re-appoint Mr. Rupert Murdoch as a Mgmt For For For Director 9 Re-appoint Mr. Arthur Siskind as a Mgmt For For For Director 10 Appointment of Auditor and Authority to Mgmt For For For Set Fees 11 Approve the report on Directors' Mgmt For Abstain Against remuneration for the YE 30 JUN 2007 12 EU Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Amendments to Articles Regarding Mgmt For Abstain Against Electronic Communication Britvic PLC Ticker Security ID: Meeting Date Meeting Status CINS G17387104 01/30/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend of 7.7p per Mgmt For For For share 3 Appointment of Auditor Mgmt For For For 4 Authorize the Directors to fix the Mgmt For For For remuneration of the Company's Auditors 5 Approve the Directors' remuneration Mgmt For For For report for the YE 30 SEP 2007 6 EU Political Donations Mgmt For For For 7 Authority to Issue Shares Mgmt For For For w/Preemptive Rights 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 9 Authority to Repurchase Shares Mgmt For For For 10 Amendment to Articles Mgmt For For For 11 Amendment to Articles Regarding Mgmt For For For Conflicts of Interest 12 Adoption of Northern Ireland Share Mgmt For For For Incentive Plan 13 Irish Profit Sharing Scheme Mgmt For For For Brookfield Asset Management Ticker Security ID: Meeting Date Meeting Status BAM CUSIP9 112585104 04/30/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Marcel Coutu Mgmt For For For Elect Maureen Darkes Mgmt For For For Re-elect Lance Liebman Mgmt For For For Re-elect G. Wallace McCain Mgmt For For For Re-elect Frank McKenna Mgmt For For For Re-elect Jack Mintz Mgmt For For For Elect Patricia Newsom Mgmt For For For Re-elect James Pattison Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees Brookfield Properties Corp. Ticker Security ID: Meeting Date Meeting Status BPO CUSIP9 112900105 04/24/2008 Take No Action Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Decrease in Board Size Mgmt For TNA N/A 2 Amendment to Stock Option Plan Mgmt For TNA N/A Re-elect Gordon Arnell Mgmt For TNA N/A Re-elect William Cahill Mgmt For TNA N/A Re-elect Richard Clark Mgmt For TNA N/A Re-elect Jack Cockwell Mgmt For TNA N/A Re-elect J. Bruce Flatt Mgmt For TNA N/A Re-elect Roderick Fraser Mgmt For TNA N/A Re-elect Paul McFarlane Mgmt For TNA N/A Re-elect Allan Olson Mgmt For TNA N/A Re-elect Linda Rabbitt Mgmt For TNA N/A Re-elect Robert Stelzl Mgmt For TNA N/A Re-elect Diana Taylor Mgmt For TNA N/A Re-elect John E. Zuccotti Mgmt For TNA N/A 4 Appointment of Auditor and Authority to Mgmt For TNA N/A Set Fees Canadian Imperial Bank Of Commerce Ticker Security ID: Meeting Date Meeting Status CM CUSIP9 136069101 02/28/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPOINTMENT OF AUDITORS Mgmt For For For Re-elect Brent Belzberg Mgmt For For For Re-elect Jalynn Bennett Mgmt For For For Re-elect Gary Colter Mgmt For For For Re-elect William Duke Mgmt For For For Re-elect Ivan Duvar Mgmt For For For Re-elect William Etherington Mgmt For For For Re-elect Gordon Giffin Mgmt For For For Re-elect Linda Hasenfratz Mgmt For For For Re-elect John Lacey Mgmt For For For Elect Nicholas Le Pan Mgmt For For For Re-elect John Manley Mgmt For For For Re-elect Gerald McCaughey Mgmt For For For Elect Leslie Rahl Mgmt For For For Re-elect Charles Sirois Mgmt For For For Re-elect Stephen Snyder Mgmt For For For Elect Robert Steacy Mgmt For For For Re-elect Ronald Tysoe Mgmt For For For 3 SHAREHOLDER PROPOSAL NO. 1 ShrHoldr Against Against For 4 SHAREHOLDER PROPOSAL NO. 2 ShrHoldr Against Against For 5 SHAREHOLDER PROPOSAL NO. 3 ShrHoldr Against Against For 6 SHAREHOLDER PROPOSAL NO. 4 ShrHoldr Against Against For 7 SHAREHOLDER PROPOSAL NO. 5 ShrHoldr Against Against For 8 SHAREHOLDER PROPOSAL NO. 6 ShrHoldr Against Against For 9 SHAREHOLDER PROPOSAL NO. 7 ShrHoldr Against Against For 10 SHAREHOLDER PROPOSAL NO. 8 ShrHoldr Against Against For 11 SHAREHOLDER PROPOSAL NO. 9 ShrHoldr Against Against For 12 SHAREHOLDER PROPOSAL NO. 10 ShrHoldr Against Against For 13 SHAREHOLDER PROPOSAL NO. 11 ShrHoldr Against Against For 14 SHAREHOLDER PROPOSAL NO. 12 ShrHoldr Against Against For 15 SHAREHOLDER PROPOSAL NO. 13 ShrHoldr Against Against For 16 SHAREHOLDER PROPOSAL NO. 14 ShrHoldr Against Against For Canadian National Railways Company Ticker Security ID: Meeting Date Meeting Status CNIPP CUSIP9 136375102 04/22/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Michael Armellino Mgmt For For For Re-elect Charles Baillie Mgmt For For For Re-elect Hugh Bolton Mgmt For For For Re-elect Raymond Cyr Mgmt For For For Re-elect Gordon Giffin Mgmt For For For Re-elect James Gray Mgmt For For For Re-elect Hunter Harrison Mgmt For For For Re-elect Edith Holiday Mgmt For For For Re-elect Maureen Kempston Darkes Mgmt For For For Re-elect Robert Lee Mgmt For For For Re-elect Denis Losier Mgmt For For For Re-elect Edward Lumley Mgmt For For For Re-elect David McLean Mgmt For For For Re-elect Robert Pace Mgmt For For For 2 APPOINTMENT OF KPMG LLP AS Mgmt For For For AUDITORS 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For Canadian Natural Resources Limited Ticker Security ID: Meeting Date Meeting Status CNQ CUSIP9 136385101 05/08/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Catherine Best Mgmt For Withhold Against Re-elect N. Murray Edwards Mgmt For Withhold Against Re-elect Gary Filmon Mgmt For Withhold Against Re-elect Gordon Giffin Mgmt For Withhold Against Re-elect John Langille Mgmt For Withhold Against Re-elect Steve Laut Mgmt For Withhold Against Re-elect Keith MacPhail Mgmt For Withhold Against Re-elect Allan Markin Mgmt For Withhold Against Re-elect Norman McIntyre Mgmt For Withhold Against Re-elect Frank McKenna Mgmt For Withhold Against Re-elect James Palmer Mgmt For Withhold Against Re-elect Eldon Smith Mgmt For Withhold Against Re-elect David Tuer Mgmt For Withhold Against 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees Canon Inc Ticker Security ID: Meeting Date Meeting Status CINS J05124144 03/28/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Corporate Auditor Mgmt For For For 28 Appoint a Corporate Auditor Mgmt For For For 29 Retirement Allowances Mgmt For For For 30 Approve Payment of Bonuses to Mgmt For For For Directors 31 Allow Board to Authorize Use of Stock Mgmt For For For Options CEMEX S.A.- ADR Ticker Security ID: Meeting Date Meeting Status CX CUSIP9 151290889 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For Against Against 2 Allocation of Profits/Dividends; Mgmt For Against Against Authority to Repurchase Shares 3 Authority to Increase Capital through Mgmt For Against Against Capitalization of Reserves 4 Election of Directors Mgmt For Against Against 5 Directors' Fees Mgmt For Against Against 6 Election of Meeting Delegates Mgmt For For For CGI Group Inc Ticker Security ID: Meeting Date Meeting Status GIB CUSIP9 39945C109 02/05/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Claude Boivin Mgmt For For For Re-elect Jean Brassard Mgmt For For For Re-elect Claude Chamberland Mgmt For For For Re-elect Robert Chevrier Mgmt For Withhold Against Re-elect Thomas d'Aquino Mgmt For For For Re-elect Paule Doré Mgmt For For For Re-elect Serge Godin Mgmt For For For Re-elect André Imbeau Mgmt For For For Re-elect David Johnston Mgmt For For For Re-elect Eileen Mercier Mgmt For For For Re-elect Michael Roach Mgmt For For For Re-elect C. Wesley Scott Mgmt For For For Re-elect Gerald Squire Mgmt For For For Re-elect Robert Tessier Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees Chaoda Modern Agricultural Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS G2046Q107 11/28/2007 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the final dividend for the YE Mgmt For For For 30 JUN 2007 3 Re-elect Mr. Ip Chi Ming as a Director Mgmt For Against Against 4 Re-elect Dr. Lee Yan as a Director Mgmt For Against Against 5 Re-elect Ms. Wong Hip Ying as a Mgmt For Against Against Director 6 Re-elect Ms. Luan Yue Wen as a Mgmt For Against Against Director 7 Authorize the Directors to fix the Mgmt For For For remuneration of the Directors 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 11 Authority to Issue Repurchased Mgmt For For For Shares 12 Issuance of Bonus Shares Mgmt For For For Chartered Semiconductor (ADR) Ticker Security ID: Meeting Date Meeting Status CINS Y1297M104 04/30/2008 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect James A. Norling Mgmt For For For 3 Elect CHIA Song Hwee Mgmt For For For 4 Elect Charles E. Thompson Mgmt For For For 5 Elect Andre Borrel Mgmt For For For 6 Elect Paquale Pistorio Mgmt For For For 7 Elect Maurizio Ghirga Mgmt For For For 8 Retirement Of Tsugio Makimoto, Mgmt For For For 9 Appointment of Auditor and Authority to Mgmt For For For Set Fees 10 Directors' Fees for 2007 Mgmt For For For 11 Approve the Directors' fees of up to Mgmt For For For SGD 585,000 for the YE 31 DEC 2008 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Create and Issue Mgmt For For For Securities 14 Authority to Grant Options and Issue Mgmt For For For Share under Share Option Plan 1999 15 Authority to Grant Awards and Issue Mgmt For For For Shares under Employee Share Purchase Plan 16 Authority to Grant Awards and Issue Mgmt For For For Shares under Share Purchase Plan 2004 for Employees of Silicon Manufacturing Partners Pte Ltd 17 Authority to Grant Restricted Share Mgmt For For For Units and Issue Shares under Restricted Share UnitPlan 2007 18 Authority to Grant Performance Share Mgmt For Against Against Units and Issue Shares under Performance Share UnitPlan 2007 19 Amendments to Articles Mgmt For For For 20 Non-Voting Agenda Item N/A N/A N/A N/A Chiba Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS J05670104 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Corporate Auditor Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For For For 10 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Corporate Officers 11 Approve Payment of Bonuses to Mgmt For For For Corporate Officers China Mobile (Hong Kong) Limited Ticker Security ID: Meeting Date Meeting Status CINS Y14965100 05/08/2008 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare an ordinary final dividend for Mgmt For For For the YE 31 DEC 2007 3 Declare a special final dividend for the Mgmt For For For YE 31 DEC 2007 4 Re-elect Mr. Lu Xiangdong as a Mgmt For Against Against Director 5 Re-elect Mr. Xue Taohai as a Director Mgmt For Against Against 6 Re-elect Mr. Huang Wenlin as a Mgmt For Against Against Director 7 Re-elect Mr. Xin Fanfei as a Director Mgmt For Against Against 8 Re-elect Mr. Lo Ka Shui as a Director Mgmt For Against Against 9 Appointment of Auditor and Authority to Mgmt For For For Set Fees 10 Authority to Repurchase Shares Mgmt For Abstain Against 11 Authority to Issue Shares w/o Mgmt For Abstain Against Preemptive Rights 12 Authority to Issue Repurchased Mgmt For Abstain Against Shares CHINA MOBILE (HONG KONG) LTD ADR Ticker Security ID: Meeting Date Meeting Status CHL CUSIP9 16941M109 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 TO DECLARE AN ORDINARY FINAL Mgmt For For For DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2007. 3 TO DECLARE A SPECIAL FINAL Mgmt For For For DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2007. 4 TO RE-ELECT LU XIANGDONG AS A Mgmt For Against Against DIRECTOR. 5 TO RE-ELECT XUE TAOHAI AS A Mgmt For Against Against DIRECTOR. 6 TO RE-ELECT HUANG WENLIN AS A Mgmt For Against Against DIRECTOR. 7 TO RE-ELECT XIN FANFEI AS A Mgmt For Against Against DIRECTOR. 8 TO RE-ELECT LO KA SHUI AS A Mgmt For Against Against DIRECTOR. 9 Appointment of Auditor and Authority to Mgmt For For For Set Fees 10 Authority to Repurchase Shares Mgmt For Abstain Against 11 Authority to Issue Shares w/o Mgmt For Abstain Against Preemptive Rights 12 Authority to Issue Repurchased Mgmt For Abstain Against Shares CHINA PETROLEUM & CHEMICAL CORPORATION Ticker Security ID: Meeting Date Meeting Status SNP CUSIP9 16941R108 05/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Director's Report Mgmt For For For 2 Supervisor's Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Appointment of Auditor and Authority to Mgmt For For For Set Fees 6 Authority to Declare Interim Dividends Mgmt For For For 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 8 Issuance of Bonds Mgmt For For For 9 Authorization to the Board to Issue Mgmt For For For Bonds 10 Amendments to Articles Mgmt For For For 11 Amendments to Articles Mgmt For For For CHINA PETROLEUM & CHEMICAL CORPORATION Ticker Security ID: Meeting Date Meeting Status SNP CUSIP9 16941R108 11/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance Size Mgmt For For For 2 Issuance Price Mgmt For For For 3 Issuance Target and Method of Mgmt For For For Issuance 4 Term of the Bonds Mgmt For For For 5 Interest Rate Mgmt For For For 6 Term and Method of Repayment for Mgmt For For For Principal and Interest 7 Term of Redemption Mgmt For For For 8 Guarantee Mgmt For For For 9 Term of Warrants Mgmt For For For 10 Conversion Period of the Warrants Mgmt For For For 11 Proportion of Exercise Rights for Mgmt For For For Warrants 12 Exercise Price of the Warrants Mgmt For For For 13 Adjustment of the Exercise Price of the Mgmt For For For Warrants 14 Use of Proceeds Mgmt For For For 15 Validity of Resolution Mgmt For For For 16 Authorisation to Board of Directors Mgmt For For For 17 Feasibility Report on Investment Mgmt For For For 18 Report on Use of Last Proceeds Mgmt For For For China Shenhua Energy Company Limited. Ticker Security ID: Meeting Date Meeting Status CINS Y1504C113 05/16/2008 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Financial Statements Mgmt For For For 4 Approve the Company's profit Mgmt For For For distribution plan for the YE 31 DEC 5 Directors and Supervisors' Fees Mgmt For For For 6 Appointment of Auditors and Authority Mgmt For For For to set fees 7 Amendments to Related Party Mgmt For For For Transaction China Shenhua Energy Company Limited. Ticker Security ID: Meeting Date Meeting Status CINS Y1504C113 08/24/2007 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Class A Shares Mgmt For For For 2 Approve the nominal value RMB 1.00 Mgmt For For For each 3 Approve the stock exchange for listing: Mgmt For For For Shanghai Stock Exchange 4 Amendments to Procedural Rules of Mgmt For For For Board of Directors' Meetings 5 Rights Attached To A Shares Mgmt For For For 6 Acquisition Agreement Mgmt For For For 7 Target Subscriber Mgmt For For For 8 Price Determination Method Mgmt For For For 9 Use Of Proceeds Mgmt For For For 10 Validity Period Mgmt For For For 11 Authority to Issue Class A Shares Mgmt For For For 12 Amendments to Articles Mgmt For For For 13 Amendments to Procedural Rules of Mgmt For For For Shareholders' Meetings 14 Amendments to Procedural Rules of Mgmt For For For Board of Directors' Meetings 15 Amendments to Procedural Rules of Mgmt For For For Supervisory Committee's Meetings 16 Acquisition Agreement Mgmt For For For China Steel Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y15041109 06/19/2008 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Approve the 2007 business report and Mgmt For For For financial statements 6 Allocation of Profits/Dividends Mgmt For For For 7 Approve the capitalization of 2007 Mgmt For For For dividends sharing 8 Amend the Articles of Incorporation Mgmt For For For 9 Approve Acquisition Mgmt For For For 10 Authority to Issue New Shares Mgmt For For For 11 Amendments to Procedural Rules of Mgmt For For For Shareholders Meetings 12 Amendments to Procedural Rules for Mgmt For For For Acquisition/Disposal of Assets 13 Non-Compete Restrictions for Mgmt For For For Directors 14 Non-Voting Agenda Item N/A N/A N/A N/A Chiyoda Corporation Ticker Security ID: Meeting Date Meeting Status CINS J06237101 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Corporate Auditor Mgmt For For For 6 Appoint a Corporate Auditor Mgmt For For For 7 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Corporate Auditors Chubu Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J06510101 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amend Articles to: Expand Business Mgmt For For For Lines 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For Against Against 19 Appoint a Corporate Auditor Mgmt For Against Against 20 Appoint a Corporate Auditor Mgmt For For For 21 Shareholder's Proposal: Approve ShrHoldr Against Against For Appropriation of Retained Earnings 22 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Disclosure 23 Shareholder Meeting Regarding ShrHoldr Against Against For Promoting the Use of Renewable Energy 24 Shareholder's Proposal: Amend ShrHoldr Against Against For Articles to: Abolish Use of Nuclear Plants 25 Shareholder Proposal Regarding ShrHoldr Against Against For Postponement of the Company's Project 26 Shareholder Proposal Regarding ShrHoldr Against Against For Termination of Reprocessing Contract Chunghwa Telecommunications Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1613J108 06/19/2008 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Approve the 2007 business reports Mgmt For For For and financial statements 7 Allocation of Profits/Dividends Mgmt For For For 8 Approve to revise the Articles of Mgmt For For For Incorporation 9 Authority to Increase Paid-in Capital Mgmt For For For 10 Approve to revise the procedures of Mgmt For For For asset acquisition or disposal 11 Extraordinary motions Mgmt For Against Against Coca-Cola Hellenic Bottling Company SA Ticker Security ID: Meeting Date Meeting Status CINS X1435J105 10/15/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Increase Capital; Bonus Mgmt For TNA N/A Share Issuance 2 Amendment to Articles Mgmt For TNA N/A Commerzbank AG Ticker Security ID: Meeting Date Meeting Status CINS D15642107 05/15/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For For For the Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Appointment of Auditor for Interim Mgmt For For For Statements 9 Election of Supervisory Board Mgmt For For For Members 10 Authority to Trade in Company Stock Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Repurchase Shares Using Mgmt For For For Equity Derivates 13 Increase in Authorized Capital Mgmt For For For 14 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2008/I 15 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2008/II 16 Intra-company Contract Mgmt For Abstain Against 17 Intra-company Contract Mgmt For Abstain Against COMPANHIA VALE DO RIO DOCE Ticker Security ID: Meeting Date Meeting Status RIO CUSIP9 204412209 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 APPOINTMENT OF THE MEMBERS Mgmt For Against Against OF THE FISCAL COUNCIL 4 Governing Entities' Fees Mgmt For Against Against 5 Approval of the Protocol and Mgmt For For For Justification of Merger 6 Appointment of Appraiser Mgmt For For For 7 TO DECIDE ON THE APPRAISAL Mgmt For For For REPORT, PREPARED BY THE EXPERT APPRAISERS 8 Merger by Absorption Mgmt For For For COMPANHIA VALE DO RIO DOCE Ticker Security ID: Meeting Date Meeting Status RIO CUSIP9 204412209 08/30/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PROPOSAL TO AMEND THE Mgmt For For For COMPANY'S BY-LAWS. 2 Stock Split Mgmt For For For 3 Consolidation of Amendments to Mgmt For For For Articles 4 Acquisition of AMCI Holdings Australia Mgmt For For For 5 REPLACEMENT OF A BOARD Mgmt For Against Against MEMBER. Cookson Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G24108212 03/11/2008 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For Cookson Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G24108212 05/15/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Approve the remuneration report of the Mgmt For For For Directors for the YE 31 DEC 2007 4 Re-elect Mr. J.P Oosterveld as a Mgmt For For For Director of the Company 5 Re-elect Mr. B.W Perry as a Director of Mgmt For For For the Company 6 Re-elect Mr. J.G Sussens as a Director Mgmt For For For of the Company 7 Re-elect Mr. N.R Salmon as a Director Mgmt For For For of the Company 8 Appointment of Auditors Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 EU Political Donations Mgmt For For For 14 Adoption of New Artilces Mgmt For Against Against 15 Amendment to Articles Ragarding Mgmt For For For Conflicts of Interest Credit Saison Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J7007M109 06/21/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For CREDIT SUISSE GROUP Ticker Security ID: Meeting Date Meeting Status CINS H3698D419 04/25/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Management Mgmt For TNA N/A Acts 5 Authority to Reduce Authorized Capital Mgmt For TNA N/A 6 Approve the appropriation of retained Mgmt For TNA N/A earnings 7 Amendment Regarding Company Mgmt For TNA N/A Name 8 Amendment to Articles Mgmt For TNA N/A 9 Re-elect Mr. Thomas W. Bechtler to Mgmt For TNA N/A the Board of Directors 10 Re-elect Mr. Robert H. Benmosche to Mgmt For TNA N/A the Board of Directors 11 Re-elect Mr. Peter Brabeck-Letmathe Mgmt For TNA N/A to the Board of Directors 12 Re-elect Mr. Jean Lanier to the Board Mgmt For TNA N/A of Directors 13 Re-elect Mr. Anton Van Rossum to the Mgmt For TNA N/A Board of Directors 14 Re-elect Mr. Ernst Tanner to the Board Mgmt For TNA N/A of Directors 15 Appointment of Auditor Mgmt For TNA N/A 16 Elect BDO Visura as the Special Mgmt For TNA N/A Auditors 17 Non-Voting Meeting Note N/A N/A TNA N/A CRH PLC Ticker Security ID: Meeting Date Meeting Status CINS G25508105 05/07/2008 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the financial statements and Mgmt For For For reports of Directors and the Auditors 2 Declare a dividend Mgmt For For For 3 Re-elect Mr. N. Hartery as a Director Mgmt For Against Against 4 Re-elect Mr. T.W. Hill as a Director Mgmt For Against Against 5 Re-elect Mr. K. McGowan as a Director Mgmt For Against Against 6 Re-elect Mr. J.M.C. O Connor as a Mgmt For Against Against Director 7 Re-elect Mr. U.H. Felcht as a Director Mgmt For Against Against 8 Approve the remuneration of Auditors Mgmt For For For 9 Approve the disapplication of pre- Mgmt For For For emption rights 10 Grant authority to purchase own Mgmt For For For ordinary shares 11 Grant authority to re-issue Treasury Mgmt For For For shares 12 Amend the Memorandum of Mgmt For For For Association 13 Amend the Articles of Association Mgmt For For For CTC Media Inc Ticker Security ID: Meeting Date Meeting Status CTCM CUSIP9 12642X106 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tamjid Basunia Mgmt For For For Elect Maria Brunell Livfors Mgmt For For For Elect Oleg Sysuev Mgmt For For For 2 Ratification of Auditor Mgmt For For For DaimlerChrysler AG Ticker Security ID: Meeting Date Meeting Status CINS D1668R123 04/09/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For Abstain Against Managing Directors 6 Ratification of the acts of the Mgmt For Abstain Against Supervisory Board 7 Appointment of the Auditors for the Mgmt For For For 2008 FY: KPMG, Berlin 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Using Mgmt For For For Equity Derivatives 10 Resolution on the election of new Mgmt For For For members of the Supervisory Board 11 Compensation Policy Mgmt For For For 12 Authorized Capital I Mgmt For For For 13 Authorized Capital II Mgmt For For For 14 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 15 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 16 Shareholder Proposal Regarding ShrHoldr Against Against For Director Mandate Limits 17 Shareholder Proposal Regarding ShrHoldr Against Against For Separate Counting of Votes 18 Shareholder Proposal Regarding the ShrHoldr Against Against For Minutes of the Annual Meeting 19 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 20 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 21 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 22 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 23 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 24 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 25 Shareholder Proposal Regarding ShrHoldr Against Against For Damage Claims 26 Non-Voting Meeting Note N/A N/A N/A N/A DaimlerChrysler AG Ticker Security ID: Meeting Date Meeting Status CINS D1668R123 10/04/2007 Voted Meeting Type Country of Trade Special Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Change of Company Name Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Change of Company Name 5 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 6 Shareholder Proposal Regarding a ShrHoldr Against Against For Vote of No Confidence 7 Shareholder Proposal Regarding the ShrHoldr Against Against For Location of the Annual Meeting 8 Shareholder Proposal Regarding ShrHoldr Against Against For Directors' Age Limit 9 Shareholder Proposal Regarding ShrHoldr Against Against For Director Mandate Limits 10 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholders' Right to Comment 11 Shareholder Proposal Regarding ShrHoldr Against Against For Separate Counting of Votes 12 Shareholder Proposal Regarding the ShrHoldr Against Against For Minutes of the Annual Meeting 13 Shareholder Proposal Regarding the ShrHoldr Against Against For Conversion of Legal Form 14 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 15 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 16 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 17 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 18 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit 19 Shareholder Proposal Regarding a ShrHoldr Against Against For Special Audit Daito Trust Construction Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J11151107 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Corporate Auditor Mgmt For For For 5 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors Daiwa Securities Group Inc Ticker Security ID: Meeting Date Meeting Status CINS J11718111 06/21/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appoint a Director Mgmt For Against Against 3 Appoint a Director Mgmt For Against Against 4 Appoint a Director Mgmt For Against Against 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against 11 Appoint a Director Mgmt For Against Against 12 Appoint a Director Mgmt For Against Against 13 Appoint a Director Mgmt For Against Against 14 Appoint a Director Mgmt For Against Against 15 Approve Issuance of Share Acquisition Mgmt For Against Against Rights as Stock Options DAVIS SERVICE GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G26796147 04/28/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the annual report Mgmt For For For and accounts for the YE 31 DEC 2007 2 Approve the report on the Directors' Mgmt For For For remuneration for the YE 31 DEC 2007 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. C.R.M. Kemball as a Mgmt For Against Against Director 5 Re-elect Mr. P.G. Rogerson as a Mgmt For Against Against Director 6 Re-elect Mr. P.H. Utnegaard as a Mgmt For Against Against Director 7 Re-elect Mr. J.D. Burns as a Director Mgmt For Against Against 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Adopt New Articles of Association Mgmt For For For Deutsche Post AG Ticker Security ID: Meeting Date Meeting Status CINS D19225107 05/06/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For For For Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Elections to the Supervisory Board- Mgmt For For For Prof. Dr. Wulf Von Schimmelmann 10 Amendments to Articles Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A Deutsche Telekom AG Ticker Security ID: Meeting Date Meeting Status CINS D2035M136 05/15/2008 Take No Action Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of the acts of the Board of Mgmt For TNA N/A Managing Directors 6 Ratification of the acts of the Mgmt For TNA N/A Supervisory Board 7 Appointment of Auditor Mgmt For TNA N/A 8 Authority to Repurchase Shares Mgmt For TNA N/A 9 Election of Prof. Dr. Ulrich Lehner to Mgmt For TNA N/A the Supervisory Board 10 Election of Mr. Martin Bury to the Mgmt For TNA N/A Supervisory Board 11 Intra-company Contracts Mgmt For TNA N/A 12 Intra-company Contracts Mgmt For TNA N/A 13 Intra-company Contracts Mgmt For TNA N/A 14 Intra-company Contracts Mgmt For TNA N/A 15 Intra-company Contracts Mgmt For TNA N/A 16 Intra-company Contracts Mgmt For TNA N/A 17 Intra-company Contracts Mgmt For TNA N/A 18 Intra-company Contracts Mgmt For TNA N/A 19 Amendments to Articles Mgmt For TNA N/A 20 Non-Voting Meeting Note N/A N/A TNA N/A DnB NOR ASA Ticker Security ID: Meeting Date Meeting Status CINS R1812S105 04/30/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Fees for Governing Bodies Mgmt For TNA N/A 5 Approve the Auditor's remuneration Mgmt For TNA N/A 6 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 7 Elect 10 members of the Committee of Mgmt For TNA N/A representatives 8 Elect the Vice-Chairman and 1 deputy Mgmt For TNA N/A to the Control Committee 9 Elect 4 members to the Election Mgmt For TNA N/A Committee in DNB NOR ASA 10 Elect Ernst Young as the Auditors Mgmt For TNA N/A 11 Grant authority to repurchase up to Mgmt For TNA N/A 10% of the issued share capital 12 Suggested Guidelines Mgmt For TNA N/A 13 Binding Guidelines Mgmt For TNA N/A 14 Approve the changes to instructions for Mgmt For TNA N/A the Election Committee 15 Amend the Company's Articles of Mgmt For TNA N/A Association Dongfeng Motor Group Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y20968106 10/09/2007 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Article Mgmt For For For 2 Re-elect Mr. Xu Ping as an Executive Mgmt For Against Against Director 3 Re-elect Mr. Liu Zhangmin as an Mgmt For Against Against Executive Director 4 Re-elect Mr. Zhou Wenjie as an Mgmt For Against Against Executive Director 5 Re-elect Mr. Li Shaozhu as an Mgmt For Against Against Executive Director 6 Re-elect Mr. Fan Zhong as an Mgmt For Against Against Executive Director 7 Re-elect Mr. Tong Dongcheng as a Mgmt For Against Against Non-Executive Director 8 Re-elect Mr. Ouyang Jie as a Non- Mgmt For Against Against Executive Director 9 Re-elect Mr. Liu Weidong as a Non- Mgmt For Against Against Executive Director 10 Re-elect Mr. Zhu Fushou as a Non- Mgmt For Against Against Executive Director 11 Re-elect Mr. Sun Shuyi as an Mgmt For Against Against Independent Non-Executive Director 12 Re-elect Mr. Ng Lin-fung as an Mgmt For Against Against Independent Non-Executive Director 13 Re-elect Mr. Yang Xianzu as an Mgmt For Against Against Independent Non-Executive Director 14 Re-elect Mr. Wen Shiyang as a Mgmt For For For Supervisor 15 Re-elect Mr. Deng Mingran as a Mgmt For For For Supervisor 16 Re-elect Mr. Ye Huicheng as a Mgmt For For For Supervisor 17 Re-elect Mr. Zhou Qiang as a Mgmt For For For Supervisor 18 Re-elect Mr. Ren Yong as a Supervisor Mgmt For For For 19 Re-elect Mr. Liu Yuhe as a Supervisor Mgmt For For For 20 Re-elect Mr. Li Chunrong as a Mgmt For For For Supervisor 21 Re-elect Mr. Kang Li (Employees' Mgmt For For For Supervisor) as a Supervisor Dongfeng Motor Group Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y21042109 06/20/2008 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Authority to Declare Interim Dividends Mgmt For For For 6 Appointment of Auditor and Authority to Mgmt For For For Set Fees 7 Directors' and Supervisors' Fees Mgmt For For For 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 9 Issuance of Debentures Mgmt For For For Dowa Mining Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J12432126 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For For For 10 Appoint a Outside Substitute Mgmt For For For Corporate Auditor 11 Adoption of Takeover Defence Plan Mgmt For Against Against DP WORLD Ticker Security ID: Meeting Date Meeting Status CINS M2851H104 05/29/2008 Voted Meeting Type Country of Trade Annual United Arab Emirates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Auditor's Mgmt For For For Report 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Sir John Parker Mgmt For Against Against 4 Elect Mohammed Sharaf Mgmt For Against Against 5 Elect Yuvraj Narayan Mgmt For Against Against 6 Appointment of Auditor Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For E On AG Ticker Security ID: Meeting Date Meeting Status CINS D24909109 04/30/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For For For Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Elect Mr. Ulrich Hartmann as a Mgmt For Against Against member of the Supervisory Board 8 Elect Mr. Ulrich Hocker as a member Mgmt For For For of the Supervisory Board 9 Elect Prof. Dr. Ulrich Lehner as a Mgmt For Against Against member of the Supervisory Board 10 Elect Mr. Bard Mikkelsen as a member Mgmt For For For of the Supervisory Board 11 Elect Dr. Henning Schulte-Noelle as a Mgmt For Against Against member of the Supervisory Board 12 Elect Ms. Karen de Segundo as a Mgmt For For For member of the Supervisory Board 13 Elect Dr. Theo Siegert as a member of Mgmt For For For the Supervisory Board 14 Elect Prof. Dr. Wilhelm Simson as a Mgmt For For For member of the Supervisory Board 15 Elect Georg Freiherr von Waldenfels Mgmt For For For 16 Elect Mr. Werner Wenning as a Mgmt For For For member of the Supervisory Board 17 Appointment of Auditor Mgmt For For For 18 Authority to Repurchase Shares Mgmt For For For 19 Dematerialization of Bearer Shares Mgmt For For For 20 Stock Split Mgmt For For For 21 Amendments to Articles Mgmt For For For 22 Intra-Company Contracts Mgmt For For For 23 Intra-Company Contracts Mgmt For For For 24 Non-Voting Meeting Note N/A N/A N/A N/A East Japan Railway Company Ticker Security ID: Meeting Date Meeting Status CINS J1257M109 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Director Mgmt For For For 28 Appoint a Director Mgmt For For For 29 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 30 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Meeting 31 Shareholders' Proposal : Remedy of ShrHoldr Against Against For labor policies 32 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Disclosure 33 Shareholder Proposal Regarding ShrHoldr Against For Against Board Independence 34 Shareholder Proposal Regarding ShrHoldr Against For Against Advisors and Consultants 35 Shareholders' Proposal : Dismissal of ShrHoldr Against Against For Director 36 Shareholders' Proposal : Dismissal of ShrHoldr Against Against For Director 37 Shareholders' Proposal : Dismissal of ShrHoldr Against Against For Director 38 Shareholders' Proposal : Dismissal of ShrHoldr Against Against For Director 39 Shareholders' Proposal : Dismissal of ShrHoldr Against Against For Director 40 Shareholders' Proposal : Election of ShrHoldr Against Against For Director 41 Shareholders' Proposal : Election of ShrHoldr Against Against For Director 42 Shareholders' Proposal : Election of ShrHoldr Against Against For Director 43 Shareholders' Proposal : Election of ShrHoldr Against Against For Director 44 Shareholders' Proposal : Election of ShrHoldr Against Against For Director 45 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation 46 Shareholder Proposal Regarding ShrHoldr Against Against For Allocation of Profits 47 Shareholder Proposal Regarding ShrHoldr Against Against For Allocation of Profits for Acquisition of Local Railways EDF Ticker Security ID: Meeting Date Meeting Status CINS F2940H113 05/20/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For Abstain Against 7 Directors' Fees Mgmt For Abstain Against 8 Authority to Trade in Company Stock Mgmt For Abstain Against 9 Approve the transaction with Mr. Mgmt For Abstain Against Daniel Camus 10 Elect Bruno Lafont Mgmt For Against Against 11 Approve the power of formalities Mgmt For For For 12 Shareholder Proposal Regarding ShrHoldr Against Abstain N/A Allocation of Profits/Dividends (Proposal A) 13 Non-Voting Meeting Note N/A N/A N/A N/A EDF Ticker Security ID: Meeting Date Meeting Status CINS F2940H113 12/20/2007 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the Spin-Off Agreement and Mgmt For For For its remuneration to C6 3 Amendment to Articles Regarding Spin- Mgmt For For For Off 4 Grant authority to file the required Mgmt For For For documents/other formalities 5 Non-Voting Meeting Note N/A N/A N/A N/A EDF Energies Nouvelles Ticker Security ID: Meeting Date Meeting Status CINS F31932100 05/28/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Severance Package (David Corchia) Mgmt For For For 8 Severance Package (Yvon André) Mgmt For For For 9 Report on Internal Controls Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Elect Jean-François Astolfi Mgmt For Against Against 12 Appointment of Auditor and Alternate Mgmt For For For Auditor 13 Appointment of Auditor and Alternate Mgmt For For For Auditor 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Carry Out Formalities Mgmt For For For 16 Authority to Cancel Shares and Mgmt For For For Reduce Capital 17 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 18 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 19 Authority to Increase Share Issuance Mgmt For For For Limit 20 Authority to Increase Capital through Mgmt For For For Capitalizations 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 22 Authority to Use Existing Mgmt For Against Against Authorizations as a Takeover Defense 23 Global Ceiling on Increases in Capital Mgmt For For For 24 Authority to Carry Out Formalities Mgmt For For For EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 04/08/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 2 Stock Dividend/Dividend Reinvestment Mgmt For TNA N/A 3 Stock Dividend/Dividend Reinvestment Mgmt For TNA N/A 4 Bonus Share Issue Mgmt For TNA N/A 5 Ratification of Board and Auditor's Acts Mgmt For TNA N/A 6 Appoint the Auditors for the FY 2008 Mgmt For TNA N/A and approve to determine their fees 7 Directors' Fees Mgmt For TNA N/A 8 Authority to Repurchase Shares Mgmt For TNA N/A 9 Amendments to Articles Mgmt For TNA N/A EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 04/21/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Dividend/Dividend Reinvestment Mgmt For TNA N/A 2 Stock Dividend/Dividend Reinvestment Mgmt For TNA N/A 3 Amendments to Articles Mgmt For TNA N/A EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 07/19/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights 2 Ratify the appointment by the Board of Mgmt For TNA N/A Director of its new Member EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 08/02/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 11/09/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the distribution of interim cash Mgmt For TNA N/A dividend for the FY 2007 2 Dividend Reinvestment Mgmt For TNA N/A 3 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights 4 Amendment to Stock Option Plan Mgmt For TNA N/A 5 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights 6 Bonus Share Issuance Mgmt For TNA N/A 7 Approve the Board of Director's Mgmt For TNA N/A Members remuneration EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 11/21/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Dividend Reinvestment Mgmt For TNA N/A 2 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights 3 Amendment to Stock Option Plan Mgmt For TNA N/A 4 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights Electric Power Development Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J12915104 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation 20 Shareholders' Proposal : Amend the ShrHoldr Against For Against Articles of Incorporation 21 Shareholders' Proposal : Approve ShrHoldr Against Against For Appropriation of Retained Earnings 22 Shareholders' Proposal : Approve ShrHoldr Against Against For Appropriation of Retained Earnings 23 Shareholders' Proposal : Approve ShrHoldr Against Against For Purchase of Own Shares ELECTROMAGNETIC GEOSERVICES ASA Ticker Security ID: Meeting Date Meeting Status CINS R21868105 11/27/2007 Take No Action Meeting Type Country of Trade Special Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening and elect a person to Mgmt For TNA N/A countersign the minutes 4 Elect the Board Members Mgmt For TNA N/A 5 Approve a contract between the Mgmt For TNA N/A Company and the Chairperson 6 Approve the compensation for the Mgmt For TNA N/A Members of the Board of Directors Encana Corp. Ticker Security ID: Meeting Date Meeting Status ECA CUSIP9 292505104 04/22/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Ralph Cunningham Mgmt For Withhold Against Re-elect Patrick Daniel Mgmt For For For Re-elect Ian Delaney Mgmt For For For Re-elect Randall Eresman Mgmt For For For Elect Claire Farley Mgmt For For For Re-elect Michael Grandin Mgmt For For For Re-elect Barry Harrison Mgmt For For For Re-elect Dale Lucas Mgmt For For For Re-elect Valerie Nielsen Mgmt For For For Re-elect David O'Brien Mgmt For For For Re-elect Jane Peverett Mgmt For For For Re-elect Allan Sawin Mgmt For For For Re-elect James Stanford Mgmt For For For Re-elect Wayne Thomson Mgmt For For For Elect Clayton Woitas Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 AMENDMENT TO EMPLOYEE Mgmt For For For STOCK OPTION PLAN (AS DESCRIBED ON PAGES 13-15). 4 SHAREHOLDER PROPOSAL (AS ShrHoldr Against Against For DESCRIBED ON AND IN APPENDIX C). Enel Ticker Security ID: Meeting Date Meeting Status CINS T3679P115 06/11/2008 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the designation of profits Mgmt For TNA N/A 4 Approve the number of Directors Mgmt For TNA N/A 5 Approve the term of an office of the Mgmt For TNA N/A Board of Directors 6 Appoint the Directors Mgmt For TNA N/A 7 Appoint the Chairman Mgmt For TNA N/A 8 Approve the emoluments of the Board Mgmt For TNA N/A of Directors 9 Approve the emoluments of the Mgmt For TNA N/A Independent Auditors 10 Approve the Stock Option Plan Mgmt For TNA N/A 11 Approve the Inventive Bonus Scheme Mgmt For TNA N/A 12 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights; Ericsson Telephone AB Ticker Security ID: Meeting Date Meeting Status CINS W26049119 04/09/2008 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A 5 Elect Mr. Michael Treschow as a Mgmt For TNA N/A Chairman of Meeting 6 Approve the list of Shareholders Mgmt For TNA N/A 7 Approve the agenda of the meeting Mgmt For TNA N/A 8 Acknowledge the proper convening of Mgmt For TNA N/A the meeting 9 Approve to designate the Inspector(s) Mgmt For TNA N/A of the minutes of the meeting 10 Receive the financial statements and Mgmt For TNA N/A the statutory reports 11 Receive the Board and Committee Mgmt For TNA N/A reports 12 Receive the President's report, and Mgmt For TNA N/A allow questions 13 Approve the financial statements and Mgmt For TNA N/A the statutory reports 14 Grant discharge to the Board and Mgmt For TNA N/A President 15 Approve the allocation of Income and Mgmt For TNA N/A Dividends of SEK 0.50 Per share 16 Board Size Mgmt For TNA N/A 17 Directors' Fees Mgmt For TNA N/A 18 Election of Directors Mgmt For TNA N/A 19 Nominating Committee Mgmt For TNA N/A 20 Approve the omission of remuneration Mgmt For TNA N/A of Nominating Committee Members 21 Approve the remuneration of the Mgmt For TNA N/A Auditors 22 Approve 1:5 Reverse Stock Split Mgmt For TNA N/A 23 Compensation Policy Mgmt For TNA N/A 24 Share Transfer Mgmt For TNA N/A 25 Approve the Swap Agreement with 3rd Mgmt For TNA N/A Party as Alternative to the Item 13.1 26 Approve the 2008 Share Matching Mgmt For TNA N/A Plan for all Employees 27 Long Term Incentive Plan 2008 Mgmt For TNA N/A 28 Approve the Swap Agreement with 3rd Mgmt For TNA N/A Party as Alternative to the Item 14.1b 29 Approve the 2008 Share Matching Mgmt For TNA N/A Plan for Key Contributors 30 Long Term Incentive Plan 2008 Mgmt For TNA N/A 31 Approve the Swap Agreement with 3rd Mgmt For TNA N/A Party as alternative to the Item 14.2b 32 Approve the 2008 Restricted Stock Mgmt For TNA N/A Plan for Executives 33 Long Term Incentive Plan 2008 Mgmt For TNA N/A 34 Approve the Swap Agreement with 3rd Mgmt For TNA N/A Party as alternative to the Item 14.3b 35 Share Transfer Mgmt For TNA N/A 36 Shareholder Proposal Regarding Mgmt N/A TNA N/A Abolition of Dual-Class Stock 37 Close Meeting Mgmt For TNA N/A Esprit Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G3122U145 12/04/2007 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve a final dividend of HKD 1.00 Mgmt For For For per Share for the YE 30 JUN 2007 3 Approve a special dividend of HKD Mgmt For For For 1.48 per Share for the YE 30 JUN 4 Re-elect Mr. John Poon Cho Ming as Mgmt For Against Against Director 5 Re-elect Mr. Jerome Squire Griffith as Mgmt For Against Against Director 6 Re-elect Mr. Alexander Reid Hamilton Mgmt For Against Against as Director 7 Authorize the Directors to fix their Mgmt For Abstain Against remuneration 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 11 Authority to Issue Repurchased Mgmt For For For Shares Experian Group Limited Ticker Security ID: Meeting Date Meeting Status CINS G32655105 07/18/2007 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Mr. Fabiola Arredondo as a Mgmt For For For Director of the Company 4 Elect Mr. Paul Brooks as a Director of Mgmt For For For the Company 5 Elect Mr. Laurence Danon as a Mgmt For For For Director of the Company 6 Elect Mr. Roger Davis as a Director of Mgmt For For For the Company 7 Elect Mr. Sean FitzPatrick as a Mgmt For For For Director of the Company 8 Elect Mr. Alan Jebson as a Director of Mgmt For For For the Company 9 Elect Mr. John Peace as a Director of Mgmt For For For the Company 10 Elect Mr. Don Robert as a Director of Mgmt For For For the Company 11 Elect Sir. Alan Rudge as a Director of Mgmt For For For the Company 12 Elect Mr. David Tyler as a Director of Mgmt For For For the Company 13 Appointment of Auditor Mgmt For For For 14 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditors 15 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 17 Authority to Repurchase Shares Mgmt For For For 18 Amendment to Articles Regarding Mgmt For For For Electronic Communication 19 Amendments to Articles Mgmt For For For (Miscellaneous) Fanuc Limited Ticker Security ID: Meeting Date Meeting Status CINS J13440102 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For Finetech Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y2493X100 03/15/2008 Take No Action Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statement: Mgmt For TNA N/A expected cash dividend: KRW 150 per shares 2 Elect 1 Director Mgmt For TNA N/A 3 Elect 1 Executive Auditor Mgmt For TNA N/A 4 Approve the limit of remuneration of Mgmt For TNA N/A the Directors 5 Approve the limit of remuneration of Mgmt For TNA N/A the Auditors Finmeccanica SpA Ticker Security ID: Meeting Date Meeting Status CINS T4502J151 06/05/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 3 Designation of the number of members Mgmt For TNA N/A of the Board of Directors. 4 Designation of the term of office of the Mgmt For TNA N/A Board of Directors. 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Election of Directors (Slate) Mgmt For TNA N/A 7 Election of Directors Mgmt For TNA N/A 8 Appointment of the Chairman of the Mgmt For TNA N/A Board of Directors. 9 Indication of the emoluments of the Mgmt For TNA N/A Board of Directors. First Quantum Minerals Limited Ticker Security ID: Meeting Date Meeting Status FM CUSIP9 335934105 05/13/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philip Pascall Mgmt For For For Re-elect Geoffrey Newall Mgmt For For For Re-elect Martin Rowley Mgmt For For For Re-elect Rupert Pennant-Rea Mgmt For Withhold Against Re-elect Andrew Adams Mgmt For For For Re-elect Peter St. George Mgmt For For For Elect Michael Martineau Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees FirstRand Ltd. Ticker Security ID: Meeting Date Meeting Status CINS S5202Z131 11/07/2007 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Disposal and Related Mgmt For For For Transactions FirstRand Ltd. Ticker Security ID: Meeting Date Meeting Status CINS S5202Z131 11/29/2007 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Re-elect Mr. Gerrit Thomas Ferreira as Mgmt For For For a Non-Executive Chairman 4 Re-elect Mr. Denis Martin Falck as a Mgmt For For For Non-Executive Director 5 Re-elect Lulu Gwagwa Mgmt For Against Against 6 Re-elect Mr. Gugu Moloi as an Mgmt For Against Against Independent Non-Executive Director 7 Re-elect Frederik Van zyl Slabbert Mgmt For For For 8 Re-elect Robert Williams Mgmt For For For 9 Elect Tim Store Mgmt For For For 10 Approve the remuneration of the Mgmt For Abstain Against Directors for YE JUN 2007 11 Directors' Fees (2008) Mgmt For Abstain Against 12 Appointment of Auditor Mgmt For For For 13 Authority to Set Auditor's Fees Mgmt For For For 14 General Authority to Issue Shares Mgmt For Abstain Against 15 Authority to Issue Shares w/o Mgmt For Abstain Against Preemptive Rights 16 Authority to Issue "B" Preference Mgmt For Abstain Against Shares 17 Authority to Repurchase Shares Mgmt For For For France Telecom Ticker Security ID: Meeting Date Meeting Status CINS F4113C103 05/27/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification of Mgmt For For For Board Acts 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Related Party Transactions (Didier Mgmt For For For Lombard) 8 Authority to Trade in Company Stock Mgmt For For For 9 Ratification of the Co-Option of Board Mgmt For For For Members 10 Ratification of the Co-Option of Board Mgmt For For For Members 11 Elect Charles-Henri Filippi Mgmt For For For 12 Elect José-Luis Durán Mgmt For For For 13 Directors' Fees Mgmt For For For 14 Amend the Article Nr. 13 of the By- Mgmt For For For Laws 15 Authority to Increase Capital for Mgmt For For For Shareholders and Stock Option Holders of Orange 16 Authority to Issue Warrants to Mgmt For For For Shareholders and Stock Option Holders of Orange 17 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 18 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 19 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital Fred Olsen Energy ASA Ticker Security ID: Meeting Date Meeting Status CINS R25663106 05/27/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of the AGM by the Chairman Mgmt For TNA N/A of the Board, Ms. Anette S. Olsen 4 Elect Presiding Chairman and Mgmt For TNA N/A Individual to Check Minutes; Agenda 5 Accounts and Reports Mgmt For TNA N/A 6 Approve the distribution of dividend Mgmt For TNA N/A 7 Authorize the Board of Directors to Mgmt For TNA N/A increase the share capital 8 Authorize the Board of Directors to Mgmt For TNA N/A purchase the Company's own shares 9 Compensation Policy Mgmt For TNA N/A 10 Approve the stipulation of the Board of Mgmt For TNA N/A Director's fee 11 Approve the stipulation of the Auditor's Mgmt For TNA N/A fee 12 Elect the Board of Directors Mgmt For TNA N/A Fuji Television Network Ticker Security ID: Meeting Date Meeting Status CINS J15477102 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Request for Approval of Incorporation- Mgmt For For For type Demerger Plan 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Corporate Auditor Mgmt For For For 25 Special Allowances Mgmt For For For 26 Approve Payment of Bonuses to Mgmt For For For Corporate Officers FUJIFILM HOLDINGS CORP Ticker Security ID: Meeting Date Meeting Status CINS J14208102 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Corporate Auditor Mgmt For Against Against 11 Appoint a Corporate Auditor Mgmt For Against Against 12 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors 13 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Corporate Auditors Garanti Bankasi AS Ticker Security ID: Meeting Date Meeting Status CINS M4752S106 04/03/2008 Take No Action Meeting Type Country of Trade Annual Turkey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Opening of the assembly and elect the Mgmt For TNA N/A Chairmanship 2 Authorize the Chairmanship to sign the Mgmt For TNA N/A minutes of the assembly 3 Reports Mgmt For TNA N/A 4 Accounts; Allocation of Mgmt For TNA N/A Profits/Dividends 5 Grant discharge to the Board Members Mgmt For TNA N/A and the Auditors 6 Directors' and Statutory Auditors' Fees Mgmt For TNA N/A 7 Approve to inform about the donations Mgmt For TNA N/A given across the year 8 Related Party Transactions Mgmt For TNA N/A Garanti Bankasi AS Ticker Security ID: Meeting Date Meeting Status CINS M4752S106 06/13/2008 Take No Action Meeting Type Country of Trade Special Turkey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Opening of the meeting and elect the Mgmt For TNA N/A Presiding Council 3 Authorize the Presiding Council to sign Mgmt For TNA N/A Minutes of Meeting 4 Grant authority the purchase of the Mgmt For TNA N/A founder shares 5 Amend the Company Articles Mgmt For TNA N/A Gazprom Inc Ticker Security ID: Meeting Date Meeting Status CINS X7204C106 06/27/2008 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the Annual Report of OAO Mgmt For For For Gazprom for 2007. 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Approval of Dividend Payment Mgmt For For For 6 Appointment of Auditor Mgmt For Against Against 7 Directors' and Audit Commission Mgmt For Against Against Members' Fees 8 Approve the amendments to the Mgmt For Against Against Charter of OAO Gazprom. 9 Amendments to Annual General Mgmt For Against Against Meeting Regulations 10 Amendments to Board Regulations Mgmt For Against Against 11 Amendments to Management Mgmt For Against Against Committee Regulations 12 Approval of Liability Insurance Cost Mgmt For For For 13 Related Party Transactions Mgmt For For For 14 Related Party Transactions Mgmt For For For 15 Related Party Transactions Mgmt For For For 16 Related Party Transactions Mgmt For For For 17 Related Party Transactions Mgmt For For For 18 Related Party Transactions Mgmt For For For 19 Related Party Transactions Mgmt For For For 20 Related Party Transactions Mgmt For For For 21 Related Party Transactions Mgmt For For For 22 Related Party Transactions Mgmt For For For 23 Related Party Transactions Mgmt For For For 24 Related Party Transactions Mgmt For For For 25 Related Party Transactions Mgmt For For For 26 Related Party Transactions Mgmt For For For 27 Related Party Transactions Mgmt For For For 28 Related Party Transactions Mgmt For For For 29 Related Party Transactions Mgmt For For For 30 Related Party Transactions Mgmt For For For 31 Related Party Transactions Mgmt For For For 32 Related Party Transactions Mgmt For For For 33 Related Party Transactions Mgmt For For For 34 Related Party Transactions Mgmt For For For 35 Related Party Transactions Mgmt For For For 36 Related Party Transactions Mgmt For For For 37 Related Party Transactions Mgmt For For For 38 Related Party Transactions Mgmt For For For 39 Related Party Transactions Mgmt For For For 40 Related Party Transactions Mgmt For For For 41 Related Party Transactions Mgmt For For For 42 Related Party Transactions Mgmt For For For 43 Related Party Transactions Mgmt For For For 44 Related Party Transactions Mgmt For For For 45 Related Party Transactions Mgmt For For For 46 Related Party Transactions Mgmt For For For 47 Related Party Transactions Mgmt For For For 48 Related Party Transactions Mgmt For For For 49 Related Party Transactions Mgmt For For For 50 Related Party Transactions Mgmt For For For 51 Related Party Transactions Mgmt For For For 52 Related Party Transactions Mgmt For For For 53 Related Party Transactions Mgmt For For For 54 Related Party Transactions Mgmt For For For 55 Related Party Transactions Mgmt For For For 56 Related Party Transactions Mgmt For For For 57 Related Party Transactions Mgmt For For For 58 Related Party Transactions Mgmt For For For 59 Related Party Transactions Mgmt For For For 60 Related Party Transactions Mgmt For For For 61 Related Party Transactions Mgmt For For For 62 Related Party Transactions Mgmt For For For 63 Related Party Transactions Mgmt For For For 64 Related Party Transactions Mgmt For For For 65 Related Party Transactions Mgmt For For For 66 Related Party Transactions Mgmt For For For 67 Related Party Transactions Mgmt For For For 68 Related Party Transactions Mgmt For For For 69 Related Party Transactions Mgmt For For For 70 Related Party Transactions Mgmt For For For 71 Related Party Transactions Mgmt For For For 72 Related Party Transactions Mgmt For For For 73 Related Party Transactions Mgmt For For For 74 Related Party Transactions Mgmt For For For 75 Related Party Transactions Mgmt For For For 76 Related Party Transactions Mgmt For For For 77 Related Party Transactions Mgmt For For For 78 Related Party Transactions Mgmt For For For 79 Related Party Transactions Mgmt For For For 80 Related Party Transactions Mgmt For For For 81 Related Party Transactions Mgmt For For For 82 Related Party Transactions Mgmt For For For 83 Related Party Transactions Mgmt For For For 84 Related Party Transactions Mgmt For For For 85 Related Party Transactions Mgmt For For For 86 Related Party Transactions Mgmt For For For 87 Related Party Transactions Mgmt For For For 88 Related Party Transactions Mgmt For For For Gazprom Inc Ticker Security ID: Meeting Date Meeting Status CINS X7204C106 06/27/2008 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Elect AKIMOV ANDREI IGORIEVICH Mgmt For Abstain Against to the Board of Directors of OAO Gazprom. 4 Elect Alexander Ananenkov Mgmt For For For 5 Elect BERGMANN BURCKHARD to Mgmt For Abstain Against the Board of Directors of OAO Gazprom. 6 Elect GAZIZULLIN FARIT Mgmt For Abstain Against RAFIKOVICH to the Board of Directors of OAO Gazprom. 7 Elect Andrey Dementiev Mgmt For Abstain Against 8 Elect ZUBKOV VIKTOR Mgmt For Abstain Against ALEKSEEVICH to the Board of Directors of OAO Gazprom. 9 Elect KARPEL ELENA EVGENIEVNA Mgmt For For For to the Board of Directors of OAO Gazprom. 10 Elect Yury Medvedev Mgmt For Abstain Against 11 Elect MILLER ALEXEY BORISOVICH Mgmt For For For to the Board of Directors of OAO Gazprom. 12 Elect Elvira Nabiullina Mgmt For Abstain Against 13 Elect NIKOLAEV VIKTOR Mgmt For For For VASILIEVICH to the Board of Directors of OAO Gazprom. 14 Elect Alexander Potyomkin Mgmt For For For 15 Elect SEREDA MIKHAIL Mgmt For For For LEONIDOVICH to the Board of Directors of OAO Gazprom. 16 Elect FEDOROV BORIS Mgmt For For For GRIGORIEVICH to the Board of Directors of OAO Gazprom. 17 Elect FORESMAN ROBERT MARK to Mgmt For For For the Board of Directors of OAO Gazprom. 18 Elect Viktor Khristenko Mgmt For Abstain Against 19 Elect Aleksander Shokhin Mgmt For For For 20 Elect YUSUFOV IGOR Mgmt For Abstain Against KHANUKOVICH to the Board of Directors of OAO Gazprom. 21 Elect YASIN EVGENIY Mgmt For For For GRIGORIEVICH to the Board of Directors of OAO Gazprom. 22 Non-Voting Agenda Item N/A N/A N/A N/A 23 Elect ARKHIPOV DMITRY Mgmt For For For ALEXANDROVICH to the Audit Commission of OAO Gazprom. 24 Elect ASKINADZE DENIS Mgmt For For For ARKADIEVICH to the Audit Commission of OAO Gazprom. 25 Elect BIKULOV VADIM KASYMOVICH Mgmt For For For to the Audit Commission of OAO Gazprom. 26 Elect ISHUTIN RAFAEL Mgmt For For For VLADIMIROVICH to the Audit Commission of OAO Gazprom. 27 Elect KOBZEV ANDREY Mgmt For For For NIKOLAEVICH to the Audit Commission of OAO Gazprom. 28 Elect LOBANOVA NINA Mgmt For For For VLADISLAVOVNA to the Audit Commission of OAO Gazprom. 29 Elect LOGUNOV DMITRY Mgmt For N/A N/A SERGEEVICH to the Audit Commission of OAO Gazprom. 30 Elect MIKHAILOVA SVETLANA Mgmt For For For SERGEEVNA to the Audit Commission of OAO Gazprom. 31 Elect NOSOV YURY Mgmt For N/A N/A STANISLAVOVICH to the Audit Commission of OAO Gazprom. 32 Elect Viktoriya V. Oseledko Mgmt For For For 33 Elect FOMIN ANDREY SERGEEVICH Mgmt For For For to the Audit Commission of OAO Gazprom. 34 Elect SHUBIN YURY IVANOVICH to Mgmt For N/A N/A the Audit Commission of OAO Gazprom. Genmab A/S Ticker Security ID: Meeting Date Meeting Status CINS K3967W102 04/23/2008 Take No Action Meeting Type Country of Trade Annual Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Report of the Board of Directors Mgmt For TNA N/A 3 Accounts and Reports; Ratification of Mgmt For TNA N/A Board and Management Acts 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Election of Directors Mgmt For TNA N/A 6 Appointment of Auditor Mgmt For TNA N/A 7 Amendments to Articles Mgmt For TNA N/A 8 Amendments to Articles Mgmt For TNA N/A 9 Amendments to Articles Mgmt For TNA N/A 10 Authority to Issue Warrants Mgmt For TNA N/A 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Authority to Issue Convertible Bonds Mgmt For TNA N/A 13 Amendments to Articles Mgmt For TNA N/A 14 Amendments to Articles Mgmt For TNA N/A 15 Compensation Guidelines Mgmt For TNA N/A Genting Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y26926116 06/23/2008 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the audited Mgmt For For For financial statements for FYE 31 DEC 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For Abstain Against 4 Elect R. Thillainathan Mgmt For Against Against 5 Elect LIN See Yan Mgmt For Against Against 6 Elect CHIN Kwai Yoong Mgmt For Against Against 7 Elect Amin bin Osman Mgmt For Against Against 8 Elect Hashim bin Nik Yusoff Mgmt For Against Against 9 Appointment of Auditor and Authority to Mgmt For For For Set Fees 10 Authority to Issue Shares w/o Mgmt For Abstain Against Preemptive Rights 11 Authority to Repurchase Shares Mgmt For Abstain Against 12 Proposed Exemption Mgmt For Abstain Against 13 Amendments to Articles Mgmt For Abstain Against 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Meeting Note N/A N/A N/A N/A GKN PLC Ticker Security ID: Meeting Date Meeting Status CINS G39004232 05/01/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Directors' report and Mgmt For For For accounts 2 Declare a final dividend Mgmt For For For 3 Re-elect Mr. R.D. Brown as a Director Mgmt For Against Against 4 Re-elect Mr. M.J.S. Bryson as a Mgmt For Against Against Director 5 Re-elect Mr. A. Reynolds Smith as a Mgmt For Against Against Director 6 Re-elect Mr. W.C. Seeger as a Director Mgmt For Against Against 7 Re-elect Mr. R. Parry-Jones as a Mgmt For Against Against Director 8 Re-elect Mr. N.M. Stein as a Director Mgmt For Against Against 9 Re-elect Mr. J.M. Sheldrick as a Mgmt For Against Against Director 10 Re-elect Sir Peter Williams as a Mgmt For Against Against Director 11 Re-appoint the Auditors Mgmt For For For 12 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditors 13 Authorize the Directors to allot shares Mgmt For For For in the Company 14 Authorize the Directors to display pre- Mgmt For For For emption rights 15 Approve the remuneration report of the Mgmt For For For Director s 16 Authorize the Company to purchase its Mgmt For For For own shares 17 Authorize the Company to make Mgmt For For For political donations 18 Approve the amendments to the GKN Mgmt For For For Long Term Incentive Plan 2004 19 Approve the amendments to the Mgmt For For For Articles of Association GLAXOSMITHKLINE PLC Ticker Security ID: Meeting Date Meeting Status CINS G3910J112 05/21/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report for Mgmt For Against Against the YE 31 DEC 2007 3 Elect Mr. Andrew Witty as a Director Mgmt For For For 4 Elect Mr. Christopher Viehbacher as a Mgmt For For For Director 5 Elect Professor Sir Roy Anderson as a Mgmt For For For Director 6 Re-elect Sir Christopher Gent as a Mgmt For For For Director 7 Re-elect Sir Ian Prosser as a Director Mgmt For For For 8 Re-elect Dr. Ronaldo Schmitz as a Mgmt For For For Director 9 Appointment of Auditor Mgmt For For For 10 Authorize the Audit Committee to Mgmt For For For determine the remuneration of the Auditors 11 EU Political Donations Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Adoption of New Articles Mgmt For For For Global Trade Center SA Ticker Security ID: Meeting Date Meeting Status CINS X3204U113 03/18/2008 Take No Action Meeting Type Country of Trade Annual Poland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of the meeting Mgmt For TNA N/A 4 Elect the Chairman Mgmt For TNA N/A 5 Compliance with Rules of Convocation Mgmt For TNA N/A 6 Accounts and Reports Mgmt For TNA N/A 7 Approve the consolidated financial Mgmt For TNA N/A statement of the capital group for 2007 8 Approve the profit distribution for 2007 Mgmt For TNA N/A 9 Ratification of Supervisory Board Acts Mgmt For TNA N/A 10 Ratification of Management Board Acts Mgmt For TNA N/A 11 Supervisory Board Member's Fees Mgmt For TNA N/A 12 Closing of the meeting Mgmt For TNA N/A Globe Telecom Inc Ticker Security ID: Meeting Date Meeting Status CINS Y27257149 04/01/2008 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve to determine the Quorum Mgmt For For For 2 Approve the minutes of the previous Mgmt For For For meeting 3 Approve the annual report of the Mgmt For For For Officers 4 Ratification of Board Acts Mgmt For For For 5 Elect the Directors (including the Mgmt For Against Against Independent Directors) 6 Elect the Auditors and approve to fix Mgmt For For For their remuneration 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Adjournment Mgmt For For For Glory Limited Ticker Security ID: Meeting Date Meeting Status CINS J17304130 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 14 Approve Policy regarding Large-scale Mgmt For Against Against Purchases of Company Shares Goldcorp Inc Ticker Security ID: Meeting Date Meeting Status GGA CUSIP9 380956409 05/20/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Ian Telfer Mgmt For For For Re-elect Douglas Holtby Mgmt For For For Re-elect C. Kevin McArthur Mgmt For For For Re-elect John Bell Mgmt For For For Re-elect Lawrence Bell Mgmt For For For Re-elect Beverley Briscoe Mgmt For For For Re-elect Peter Dey Mgmt For For For Re-elect P. Randy Reifel Mgmt For For For Re-elect A. Dan Rovig Mgmt For For For Re-elect Kenneth Williamson Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Amendment to Stock Option Plan Mgmt For Against Against 4 Amendment to Restricted Share Plan Mgmt For For For 5 Adoption of a New General By-law Mgmt For For For GS Engineering & Construction Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y2901E108 03/07/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Amend the Articles of Incorporation to Mgmt For For For expand Business Objectives 3 Election of Directors (Slate) Mgmt For Against Against 4 Elect 2 Members of the Audit Mgmt For For For Committee 5 Directors' Fees Mgmt For For For GUANGZHOU R&F PROPERTIES CO., LTD Ticker Security ID: Meeting Date Meeting Status CINS Y2933F115 05/30/2008 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Extension of Issuance of A Shares Mgmt For For For GUANGZHOU R&F PROPERTIES CO., LTD Ticker Security ID: Meeting Date Meeting Status CINS Y2933F115 05/30/2008 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Declare a final dividend for the YE 31 Mgmt For For For DEC 2007 of RMB 0.25 per share 5 Appointment of Auditor and Authority to Mgmt For For For Set Fees 6 Interim Dividend Mgmt For For For 7 Elect LI Helen Mgmt For Against Against 8 Elect HUANG Kaiwen Mgmt For Against Against 9 Elect DAI Feng Mgmt For Against Against 10 Elect Joseph LAI Ming Mgmt For Against Against 11 Purchase of Tianjin Mei Jiang Wan Site Mgmt For For For 12 Purchase of Foshan Yu He Road Site Mgmt For For For 13 Total External Guarantees Mgmt For For For 14 Total External Guarantees Mgmt For For For 15 Gearing Ratio Mgmt For For For 16 Guarantee Mgmt For For For 17 Extension of Issuance of A Shares Mgmt For For For 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Hogy Medical Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J21042106 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appoint a Director Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Corporate Auditor Mgmt For Against Against Honda Motor Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J22302111 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Corporate Auditor Mgmt For For For 25 Appoint a Corporate Auditor Mgmt For For For 26 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 27 Retirement Allowances and Special Mgmt For For For Allowances 28 Amend the Compensation to be Mgmt For For For received by Corporate Officers 29 Amend the Articles of Incorporation Mgmt For For For HONG KONG EXCHANGES AND CLEARING LTD Ticker Security ID: Meeting Date Meeting Status CINS Y3506N139 04/24/2008 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Declare a final dividend of HKD 3.40 Mgmt For For For per share 4 Elect Dr. Bill C.P. Kwok as a Director Mgmt For For For 5 Elect Mr. Vincent K.H. Lee as a Mgmt For Abstain Against Director 6 Elect Dissident Nominee Robert E. J. ShrHoldr Against For Against Bunker 7 Elect Dissident Nominee Gilbert Kwok ShrHoldr Against Against For Tsu CHU 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees 9 Authority to Repurchase Shares Mgmt For For For Husky Energy Inc Ticker Security ID: Meeting Date Meeting Status HUSKF CUSIP9 448055103 04/22/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Victor Li Mgmt For Withhold Against Re-elect Canning Fok Mgmt For Withhold Against Re-elect R. Donald Fullerton Mgmt For Withhold Against Re-elect Martin Glynn Mgmt For Withhold Against Re-elect Holger Kluge Mgmt For Withhold Against Re-elect Poh Chan Koh Mgmt For Withhold Against Re-elect Eva Lee Kwok Mgmt For Withhold Against Re-elect Stanley Kwok Mgmt For Withhold Against Re-elect John Lau Mgmt For Withhold Against Elect Colin Russel Mgmt For Withhold Against Re-elect Wayne Shaw Mgmt For Withhold Against Re-elect William Shurniak Mgmt For Withhold Against Re-elect Frank Sixt Mgmt For Withhold Against 2 THE APPOINTMENT OF KPMG LLP Mgmt For For For AS AUDITORS OF THE CORPORATION. Hutchison Whampoa Limited Ticker Security ID: Meeting Date Meeting Status CINS Y38024108 05/22/2008 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend Mgmt For For For 3 Re-elect Mr. Li Tzar Kuoi, Victor as a Mgmt For Against Against Director 4 Re-elect Mr. Fok Kin-ning, Canning as Mgmt For Against Against a Director 5 Re-elect Mr. Kam Hing Lam as a Mgmt For Against Against Director 6 Re-elect Mr. Holger Kluge as a Mgmt For Against Against Director 7 Re-elect Mr. Wong Chung Hin as a Mgmt For Against Against Director 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Repurchased Mgmt For For For Shares 12 2004 Partner Share Option Plan Mgmt For For For 13 Refreshment of 2004 Partner Share Mgmt For For For Option Plan 14 Amendments to 2004 Partner Share Mgmt For For For Option Plan 15 Amendments to HTIL Share Option Mgmt For For For Scheme 16 Amendments to HTIL Share Option Mgmt For For For Scheme 17 Non-Voting Meeting Note N/A N/A N/A N/A Hyundai Mipo Dockyard Co Ticker Security ID: Meeting Date Meeting Status CINS Y3844T103 03/14/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statement Mgmt For For For 2 Elect the Directors Mgmt For For For 3 Elect the Audit Committee Member Mgmt For For For 4 Approve the limit of remuneration for Mgmt For Abstain Against the Directors Hyundai Mobis Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y3849A109 03/14/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statement Mgmt For For For 2 Elect the Directors Mgmt For Against Against 3 Elect the Outside Directors as a Mgmt For For For Auditor Committee Member 4 Approve the remuneration limit for the Mgmt For For For Directors Iamgold Corp. Ticker Security ID: Meeting Date Meeting Status IAG CUSIP9 450913108 05/15/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees Iberdrola SA Ticker Security ID: Meeting Date Meeting Status CINS E6165F166 04/16/2008 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Presentation of Management Report Mgmt For For For 7 Ratification of Board Acts Mgmt For For For 8 Ratification of Co-Option of Board Mgmt For For For Members 9 Remuneration Report Mgmt For For For 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Debt Instruments Mgmt For For For 13 Authority to List and De-List Shares Mgmt For For For 14 Authority to Create Foundations Mgmt For For For 15 Authority to Carry Out Formalities Mgmt For For For IMI PLC Ticker Security ID: Meeting Date Meeting Status CINS G47152106 05/09/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. N.B.M. Askew as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. M.J. Lamb as a Director Mgmt For Against Against of the Company 6 Re-elect Mr. K.S. Beeston as a Mgmt For Against Against Director of the Company 7 Appointment of Auditor Mgmt For For For 8 Authorize the Directors to determine Mgmt For For For the Auditor's remuneration 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 EU Political Donations Mgmt For For For 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Adopt New Articles Mgmt For For For 14 Amendment to New Articles Mgmt For For For Immoeast Immobilien AG Ticker Security ID: Meeting Date Meeting Status CINS A2782P111 09/13/2007 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA N/A 2 Approve the allocation of net earnings Mgmt For TNA N/A as per 30 APR 2007 3 Ratification of Management and Mgmt For TNA N/A Supervisory Board Acts 4 Approve the remuneration of the Mgmt For TNA N/A Supervisory Board for 2006/2007 5 Elect the Auditor for the 2007/2008 Mgmt For TNA N/A business year 6 Authority to Trade in Company Stock Mgmt For TNA N/A 7 Authority to Issue Convertible Bonds Mgmt For TNA N/A w/out Preemptive Rights 8 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights 9 Amend the Statutes Paragraphs 3, 8, Mgmt For TNA N/A 13 and 25 as specified Imperial Oil Limited Ticker Security ID: Meeting Date Meeting Status IMO CUSIP9 453038408 05/01/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PRICEWATERHOUSECOOPERS LLP Mgmt For For For BE REAPPOINTED AS AUDITORS OF THE COMPANY. Elect Krystyna Hoeg Mgmt For For For Elect Bruce March Mgmt For For For Re-elect Jack Mintz Mgmt For For For Elect Robert Olsen Mgmt For For For Re-elect Roger Phillips Mgmt For For For Re-lect Paul Smith Mgmt For For For Re-elect Sheelagh Whittaker Mgmt For For For Re-elect Victor Young Mgmt For For For 3 Amendment to Restricted Stock Unit Mgmt For For For Plan 4 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plan Policy InBev SA Ticker Security ID: Meeting Date Meeting Status CINS B5064A107 04/29/2008 Take No Action Meeting Type Country of Trade Annual Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 8 Ratification of Board Acts Mgmt For TNA N/A 9 Ratification of Statutory Auditor Acts Mgmt For TNA N/A 10 Elect Stéfan Descheemaeker Mgmt For TNA N/A 11 Elect Stéfan Descheemaeker Mgmt For TNA N/A 12 Elect K.J. Storm Mgmt For TNA N/A 13 Elect K.J. Storm Mgmt For TNA N/A 14 Compensation Policy Mgmt For TNA N/A 15 Non-Voting Agenda Item N/A N/A TNA N/A 16 Non-Voting Agenda Item N/A N/A TNA N/A 17 Authority to Disapply Preemptive Mgmt For TNA N/A Rights 18 Stock Option Plan Mgmt For TNA N/A 19 Authority to Increase Authorized Mgmt For TNA N/A Capital 20 Authority to Carry Out Formalities Mgmt For TNA N/A 21 Authority to Carry Out Formalities Mgmt For TNA N/A 22 Amendment Regarding Mgmt For TNA N/A Dematerialization of Bearer Shares 23 Amendment Regarding Shareblocking Mgmt For TNA N/A 24 Amendment Regarding Dematerialized Mgmt For TNA N/A Shares 25 Amendment Regarding Dematerialized Mgmt For TNA N/A Shares 26 Amend the Article 5 ter of the By-Laws Mgmt For TNA N/A as specified 27 Amend the deletion of Articles 39 and Mgmt For TNA N/A 41 of the By-Laws 28 Authority to Repurchase Shares Mgmt For TNA N/A 29 Authority to Carry Out Formalities Mgmt For TNA N/A Industrial and Commercial Bank of China Ticker Security ID: Meeting Date Meeting Status CINS ADPV10024 10/26/2007 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Approve Shareholders' Agreement Mgmt For For For Industrial Alliance & Financial Services Ticker Security ID: Meeting Date Meeting Status IAG CUSIP9 455871103 05/07/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Anne Bélec Mgmt For For For Re-elect Pierre Brodeur Mgmt For For For Re-elect Yvon Charest Mgmt For For For Re-elect Michel Gervais Mgmt For For For Re-elect Lise Lachapelle Mgmt For For For Re-elect John LeBoutillier Mgmt For For For Re-elect Francis McGuire Mgmt For For For Re-elect Mary Ritchie Mgmt For For For Re-elect Guy Savard Mgmt For For For 2 APPOINTMENT OF AUDITORS, Mgmt For For For SAMSON B»LAIR/DELOITTE & TOUCHE 3 Amendment to Stock Option Plan Mgmt For For For 4 Amendment to Stock Option Plan Mgmt For For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 06/05/2008 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the 2007 report of the Board Mgmt For For For of Directors of the Bank 3 Approve the 2007 report of the Board Mgmt For For For of Supervisors of the Bank 4 Approve the Bank's 2007 audited Mgmt For For For accounts 5 Approve the Bank's 2007 Profit Mgmt For For For Distribution Plan 6 Approve the Bank's 2008 fixed assets Mgmt For For For investment budget 7 Appointment of Auditor and Authority to Mgmt For For For Set Fees 8 Liability Insurance Mgmt For Against Against 9 Appoint Mr. Zhao Lin as a Supervisor Mgmt For For For of the Bank 10 Increase in External Donation Mgmt For Abstain Against 11 Non-Voting Agenda Item N/A N/A N/A N/A INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker Security ID: Meeting Date Meeting Status CINS ADPV10686 12/13/2007 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Subscription Mgmt For For For Agreement ING Canada Inc Ticker Security ID: Meeting Date Meeting Status IIC CUSIP9 44982K105 05/14/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Paul Cantor Mgmt For Withhold Against Re-elect Marcel Côté Mgmt For Withhold Against Re-elect Ivan Duvar Mgmt For Withhold Against Re-elect Eileen Mercier Mgmt For Withhold Against Re-elect Robert Normand Mgmt For Withhold Against Re-elect Louise Roy Mgmt For Withhold Against Re-elect Carol Stephenson Mgmt For Withhold Against 2 THE APPOINTMENT OF THE Mgmt For For For AUDITOR. ING Groep NV Ticker Security ID: Meeting Date Meeting Status CINS N4578E413 04/22/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Annual accounts for 2007 Mgmt For TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 Grant of Stock Options and Shares Mgmt For TNA N/A 9 Non-Voting Agenda Item N/A N/A TNA N/A 10 Non-Voting Agenda Item N/A N/A TNA N/A 11 Ratification of Management Board Acts Mgmt For TNA N/A 12 Ratification of Supervisory Board Acts Mgmt For TNA N/A 13 Appointment of Auditor Mgmt For TNA N/A 14 Election of Management Board Mgmt For TNA N/A 15 Elect Eli Leenaars Mgmt For TNA N/A 16 Elect Eric Bourdais de Charbonniere Mgmt For TNA N/A 17 Elect Joan Spero Mgmt For TNA N/A 18 Elect Harish Manwani Mgmt For TNA N/A 19 Elect Aman Mehta Mgmt For TNA N/A 20 Elect Jackson Tai Mgmt For TNA N/A 21 Amendment to Supervisory Board Mgmt For TNA N/A Members' Fees 22 Authority to Issue Shares w/ or w/o Mgmt For TNA N/A Preemptive Rights 23 Authority to Repurchase Shares Mgmt For TNA N/A 24 Authority to Cancel Shares Mgmt For TNA N/A 25 Non-Voting Agenda Item N/A N/A TNA N/A 26 Authority to Repurchase Preference A Mgmt For TNA N/A Shares 27 Authority to Cancel Preference A Mgmt For TNA N/A Shares 28 Redemption and Cancellation of Mgmt For TNA N/A Preference A Shares 29 Amendments to Articles Mgmt For TNA N/A 30 Non-Voting Agenda Item N/A N/A TNA N/A 31 Non-Voting Meeting Note N/A N/A TNA N/A 32 Non-Voting Meeting Note N/A N/A TNA N/A Hyundai Steel Co Ticker Security ID: Meeting Date Meeting Status CINS Y38383108 03/14/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Approve the Directors nomination Mgmt For Against Against 3 Elect AHN Tae Shik as Audit Mgmt For For For Committee Member 4 Approve the remuneration limit for the Mgmt For For For Directors International Nickel Indonesia Ticker Security ID: Meeting Date Meeting Status CINS Y39128130 11/23/2007 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve to change the Board of Mgmt For Against Against Commissioners structure 2 Approve to change the Board of Mgmt For Against Against Directors structure International Nickel Indonesia Ticker Security ID: Meeting Date Meeting Status CINS Y39128130 12/17/2007 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For Against Against Ipsco Inc Ticker Security ID: Meeting Date Meeting Status IPS CUSIP9 462622101 07/16/2007 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Japan Tobacco Inc Ticker Security ID: Meeting Date Meeting Status CINS J27869106 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For JFE Holdings Ticker Security ID: Meeting Date Meeting Status CINS J2817M100 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Substitute Corporate Auditor Mgmt For For For JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 04/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 AMENDMENTS TO THE CHARTER ShrHoldr Against Against For OF THE COMPANY 2 PRE-TERM TERMINATION OF THE ShrHoldr Against Against For POWERS OF THE COMPANY'S CURRENT DIRECTORS JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 04/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 BURT T.W. Mgmt Abstain Abstain For 2 BOUGROV A.E Mgmt For Abstain Against 3 BULAVSKAYA E.E. Mgmt Abstain Abstain For 4 BULYGIN A.S. Mgmt Abstain Abstain For 5 VEKSELBERG V.F. Mgmt Abstain Abstain For 6 GUY DE SELLIERS Mgmt For For For 7 DERIPASKA O.V. Mgmt Abstain Abstain For 8 DOLGIKH V.I. Mgmt For Abstain Against 9 KLISHAS A.A. Mgmt For Abstain Against 10 LEVITT M.J. Mgmt Abstain Abstain For 11 MORGAN R.T. Mgmt For Abstain Against 12 MOROZOV D.S. Mgmt For Abstain Against 13 PARINOV K.Y. Mgmt Abstain Abstain For 14 PROKHOROV M.D. Mgmt Abstain Abstain For 15 RAZUMOV D.V Mgmt Abstain Abstain For 16 SALNIKOVA E.M. Mgmt For Abstain Against 17 SOSNOVSKI M.A. Mgmt Abstain Abstain For 18 STEFANOVICH S.A. Mgmt Abstain Abstain For 19 UGOLNIKOV K.L. Mgmt For Abstain Against 20 CHARLIER C.F. Mgmt Abstain Abstain For 21 SCHIMMELBUSCH H.S. Mgmt For For For JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 06/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt N/A For N/A 2 Allocation of Profit/Dividends Mgmt N/A For N/A 3 Election of Audit Commission Mgmt N/A For N/A 4 Appointment of the Auditor Mgmt N/A For N/A 5 Amendments to Articles Mgmt N/A For N/A 6 AMENDMENT TO THE CHARTER OF Mgmt N/A For N/A MMC NORILSK NICKEL: TO ADD NEW SECTION 6.19 7 AMENDMENT TO THE CHARTER OF Mgmt N/A For N/A MMC NORILSK NICKEL: TO AMEND SECTION 8.3 8 AMENDMENT TO THE CHARTER OF Mgmt N/A For N/A MMC NORILSK NICKEL: TO SUPPLEMENT SECTION 8.5 9 AMENDMENT TO THE CHARTER OF Mgmt N/A For N/A MMC NORILSK NICKEL: TO SUPPLEMENT SECTION 8.8 10 AMENDMENT TO THE CHARTER OF Mgmt N/A For N/A MMC NORILSK NICKEL: TO AMEND SECTION 8.15 11 Amendments to Articles Mgmt N/A For N/A 12 Amendments to Articles Mgmt N/A For N/A 13 Amendments to Articles Mgmt N/A For N/A 14 Amendments to Articles Mgmt N/A For N/A 15 AMENDMENT TO THE CHARTER OF Mgmt N/A For N/A MMC NORILSK NICKEL: TO AMEND SECTION 10.8.2 16 AMENDMENT TO THE CHARTER OF Mgmt N/A For N/A MMC NORILSK NICKEL: TO SUPPLEMENT SECTION 13.8 17 Amendments to Articles Mgmt N/A For N/A 18 Amendments to Board Regulations Mgmt N/A For N/A 19 Independent Directors' Fees Mgmt N/A For N/A 20 Independent Directors Incentive Plan Mgmt N/A For N/A 21 Determination of Cost of Mgmt N/A For N/A Indemnification Agreements 22 Indemnification of Directors and Mgmt N/A For N/A Officers 23 Determination of Cost of Liability Mgmt N/A For N/A Insurance 24 Approval of Liability Insurance Mgmt N/A For N/A JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 06/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ELECT MEMBER TO THE BOARD Mgmt N/A For N/A OF DIRECTORS: TYE WINSTON BURT 2 TO ELECT MEMBER TO THE BOARD Mgmt For Against Against OF DIRECTORS: ANDREY E. BOUGROV 3 TO ELECT MEMBER TO THE BOARD Mgmt N/A Against N/A OF DIRECTORS: ALEXANDER S. BULYGIN 4 TO ELECT MEMBER TO THE BOARD Mgmt N/A Against N/A OF DIRECTORS: VICTOR F. VEKSELBERG 5 TO ELECT MEMBER TO THE BOARD Mgmt For For For OF DIRECTORS: GUY DE SELLIERS DE MORANVILLE 6 TO ELECT MEMBER TO THE BOARD Mgmt N/A Against N/A OF DIRECTORS: OLEG V. DERIPASKA 7 TO ELECT MEMBER TO THE BOARD Mgmt For Against Against OF DIRECTORS: ANDREY A. KLISHAS 8 TO ELECT MEMBER TO THE BOARD Mgmt N/A Against N/A OF DIRECTORS: MICHAEL JEFFREY LEVITT 9 TO ELECT MEMBER TO THE BOARD Mgmt N/A Against N/A OF DIRECTORS: KIRILL YU. PARINOV 10 TO ELECT MEMBER TO THE BOARD Mgmt N/A Against N/A OF DIRECTORS: OLEG V. POTANIN 11 TO ELECT MEMBER TO THE BOARD Mgmt N/A Against N/A OF DIRECTORS: MIKHAIL D. PROKHOROV 12 TO ELECT MEMBER TO THE BOARD Mgmt For Against Against OF DIRECTORS: KIRILL L. UGOLNIKOV 13 TO ELECT MEMBER TO THE BOARD Mgmt For Against Against OF DIRECTORS: HEINZ C. SCHIMMELBUSCH JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 06/30/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt N/A N/A N/A Elect Tye W. Burt Mgmt N/A N/A N/A Elect Guy de Selliers Mgmt N/A N/A N/A 4 Election of Audit Commission Mgmt N/A N/A N/A 5 Appointment of Auditor Mgmt N/A N/A N/A 6 Amendments to Articles Mgmt N/A N/A N/A 7 Amendments to Articles Mgmt N/A N/A N/A 8 Amendments to Articles Mgmt N/A N/A N/A 9 Amendments to Articles Mgmt N/A N/A N/A 10 Amendments to Articles Mgmt N/A N/A N/A 11 Amendments to Articles Mgmt N/A N/A N/A 12 Amendments to Articles Mgmt N/A N/A N/A 13 Amendments to Articles Mgmt N/A N/A N/A 14 Amendments to Articles Mgmt N/A N/A N/A 15 Amendments to Articles Mgmt N/A N/A N/A 16 Amendments to Articles Mgmt N/A N/A N/A 17 Amendments to Articles Mgmt N/A N/A N/A 18 Amendments to Articles Mgmt N/A N/A N/A 19 TO ADOPT THE REGULATIONS ON Mgmt N/A N/A N/A THE BOARD OF DIRECTORS OF MMC NORILSK NICKEL 20 Directors' Fees Mgmt N/A N/A N/A 21 Independent Directors' Incentive Plan Mgmt N/A N/A N/A 22 Determination of Cost of Mgmt N/A N/A N/A Indemnification Agreements 23 Indemnification of Directors and Mgmt N/A N/A N/A Officers 24 Determination of Cost of Liability Mgmt N/A N/A N/A Insurance 25 Approval of Liability Insurance Mgmt N/A N/A N/A JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 10/12/2007 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT ANDREI E. BOUGROV TO Mgmt Abstain Against Against THE BOARD OF DIRECTORS 2 ELECT ELENA E. BULAVSKAYA TO Mgmt Abstain Against Against THE BOARD OF DIRECTORS 3 ELECT VLADIMIR I. DOLGIKH TO Mgmt Abstain For Against THE BOARD OF DIRECTORS 4 ELECT ANDREY A. KLISHAS TO THE Mgmt Abstain Against Against BOARD OF DIRECTORS 5 ELECT RALPH T. MORGAN TO THE Mgmt Abstain Against Against BOARD OF DIRECTORS 6 ELECT DENIS S. MOROZOV TO THE Mgmt Abstain Against Against BOARD OF DIRECTORS 7 ELECT KIRILL YU. PARINOV TO THE Mgmt Abstain Against Against BOARD OF DIRECTORS 8 ELECT MIKHAIL D. PROKHOROV TO Mgmt Abstain Against Against THE BOARD OF DIRECTORS 9 ELECT DMITRY V. RAZUMOV TO Mgmt Abstain Against Against THE BOARD OF DIRECTORS 10 ELECT EKATERINA M. SALNIKOVA Mgmt Abstain Against Against TO THE BOARD OF DIRECTORS 11 ELECT MICHAEL A. SOSNOVSKI TO Mgmt Abstain Against Against THE BOARD OF DIRECTORS 12 ELECT SERGEY A. STEFANOVICH Mgmt Abstain Against Against TO THE BOARD OF DIRECTORS 13 ELECT KIRILL L. UGOLNIKOV TO Mgmt Abstain For Against THE BOARD OF DIRECTORS 14 ELECT HEINZ S. SCHIMMELBUSCH Mgmt Abstain For Against TO THE BOARD OF DIRECTORS 15 ELECT CHEVALLER GUY DE Mgmt Abstain For Against SELLIERS DE MORANVILLE TO THE BOARD OF DIRECTORS JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 10/12/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Dismissal of Board of Directors Mgmt For For For 2 Election of Directors Mgmt For For For 3 Dismissal of Audit Commission Mgmt For For For 4 Election of Audit Commission Mgmt For For For 5 Amendments to Meeting Regulations Mgmt For For For JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 12/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 REORGANIZATION OF OJSC MMC Mgmt N/A For N/A NORILSK NICKEL JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 12/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ELECT BASOVA YULIA Mgmt N/A Against N/A VASILIEVNA TO THE BOARD OF DIRECTORS 2 Election of Directors Mgmt N/A Against N/A 3 Election of Directors Mgmt N/A Against N/A 4 TO ELECT DUMNOV ALEKSANDR Mgmt N/A Against N/A NIKOLAIEVICH (RETIRED) TO THE BOARD OF DIRECTORS 5 Election of Directors Mgmt N/A Against N/A 6 Election of Directors Mgmt N/A Against N/A 7 Election of Directors Mgmt N/A Against N/A 8 Election of Directors Mgmt N/A Against N/A 9 Election of Directors Mgmt N/A Against N/A 10 Election of Directors Mgmt N/A Against N/A 11 Election of Directors Mgmt N/A Against N/A 12 Election of Directors Mgmt N/A Against N/A 13 Election of Directors Mgmt N/A Against N/A 14 TO ELECT SALNIKOVA EKATERINA Mgmt N/A Against N/A MIKHAILOVNA TO THE BOARD OF DIRECTORS 15 Election of Directors Mgmt N/A Against N/A 16 Election of Directors Mgmt N/A Against N/A 17 Election of Directors Mgmt N/A Against N/A 18 Election of Directors Mgmt N/A Against N/A JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 12/21/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For JULIUS BAER HOLDING AG Ticker Security ID: Meeting Date Meeting Status CINS H4407G263 04/15/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Approve the appropriation of the Mgmt For TNA N/A balance profit 6 Grant discharge to the Members of the Mgmt For TNA N/A Board of Directors 7 Elect the Board of Directors Mgmt For TNA N/A 8 Elect the Auditor and the Group Auditor Mgmt For TNA N/A 9 Approve the reduction of the share Mgmt For TNA N/A capital 10 Approve the Share Repurchase Mgmt For TNA N/A Program 2008 to 2010 Kansai Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J30169106 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Approve Payment of Bonuses to Mgmt For For For Directors 3 Shareholder's Proposal: Approve ShrHoldr Against Against For Appropriation of Retained Earnings 4 Shareholder's Proposal : Remove a ShrHoldr Against Against For Director 5 Shareholder Proposal Regarding Ban ShrHoldr Against Against For on Re-use of Reprocessed Plutonium 6 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of and Vote on Directors' and Statutory Auditors' Fees 7 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Special Committee 8 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Safety Committee 9 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Special Committee 10 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of International Standards of CSR 11 Shareholder Proposal Regarding ShrHoldr Against Against For Meeting Minutes Provision 12 Shareholder's Proposal : Amend ShrHoldr Against Against For Articles to Reduce Maximum Board Size to 12 13 Shareholder Proposal Regarding ShrHoldr Against Against For Number of Statutory Auditors 14 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Social Responsibility Charter 15 Shareholder Proposal Regarding Use ShrHoldr Against Against For of Renewable Energy 16 Shareholder Proposal Regarding ShrHoldr Against Against For Human Rights Issue 17 Shareholder Proposal Regarding ShrHoldr Against Against For Lifeline Foundation Kazmunaigas Exploration Ticker Security ID: Meeting Date Meeting Status CINS 48666V204 05/06/2008 Voted Meeting Type Country of Trade Special Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appoint Ernst & Young LLP as an Mgmt For For For External Auditor of the Company for 2 Non-Voting Meeting Note N/A N/A N/A N/A Kazmunaigas Exploration Ticker Security ID: Meeting Date Meeting Status CINS 48666V204 05/28/2008 Voted Meeting Type Country of Trade Annual Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the annual 2007 consolidated Mgmt For For For financial statements, as specified 3 Allocation of Profits/Dividends Mgmt For For For 4 Approve the Company's 2007 annual Mgmt For For For report 5 Receive Appeal of Shareholders Mgmt For Abstain Against 6 Directors' Fees Mgmt For Abstain Against 7 Receive Management and Supervisory Mgmt For For For Board Report 8 Termination of Powers of T. Nurushev; Mgmt For For For Elect Dzhambul Alimov 9 Termination of Powers of E. Mgmt For For For Zhangualov 10 Elect Ulan Bayzhanov Mgmt For For For KDDI Corp. Ticker Security ID: Meeting Date Meeting Status CINS J31843105 06/19/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Approve Payment of Bonuses to Mgmt For For For Corporate Officers Kelda Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G32344114 08/01/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Directors' report, the Mgmt For For For Auditor's reports and the accounts 2 Receive the Directors' remuneration Mgmt For For For report 3 Approve a final dividend of 23.0 pence Mgmt For For For per share 4 Re-elect Mr. David Salkeld as a Mgmt For For For Director 5 Appointment of Auditor and Authority to Mgmt For For For Set Fees 6 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 8 Grant authority to purchase Mgmt For For For 27,500,000 ordinary shares for market purchase 9 Amend Kelda Group Long-Term Mgmt For For For Incentive Plan 2003 Keyence Corporation Ticker Security ID: Meeting Date Meeting Status CINS J32491102 06/19/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Corporate Auditor Mgmt For For For 7 Appoint a Corporate Auditor Mgmt For For For 8 Appoint a Substitute Corporate Auditor Mgmt For For For 9 Special Allowances Mgmt For For For 10 Amend the Compensation to be Mgmt For Abstain Against Received by Corporate Officers Komatsu Limited Ticker Security ID: Meeting Date Meeting Status CINS J35759125 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Approve Payment of Bonuses to Mgmt For For For Directors 15 Stock Option Plan Mgmt For Against Against Koninklijke KPN NV Ticker Security ID: Meeting Date Meeting Status CINS N4297B146 04/15/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Adopt the financial statements for the Mgmt For TNA N/A FY 2007 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Adopt the dividend over the FY 2007 Mgmt For TNA N/A 6 Grant discharge the members of the Mgmt For TNA N/A Board of Management from liability 7 Grant discharge the members of the Mgmt For TNA N/A Supervisory board from liability 8 Appoint the Auditor Mgmt For TNA N/A 9 Amendment to Long-Term Incentive Mgmt For TNA N/A Plan 10 Amend the remuneration for the Mgmt For TNA N/A Supervisory Board 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Authority to Repurchase Shares Mgmt For TNA N/A 13 Approve to reduce the capital through Mgmt For TNA N/A cancellation of own shares 14 Non-Voting Agenda Item N/A N/A TNA N/A Koninklijke KPN NV Ticker Security ID: Meeting Date Meeting Status CINS N4297B146 11/06/2007 Take No Action Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Share Grants to A.J. Scheepbouwer Mgmt For TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Meeting Note N/A N/A TNA N/A KOOKMIN BANK Ticker Security ID: Meeting Date Meeting Status CINS Y4822W100 03/20/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statement Mgmt For For For 2 Amend the Articles of Incorporation Mgmt For For For 3 Elect the Directors Mgmt For For For 4 Elect a candidate of Audit Committee Mgmt For For For Member who is not an outside Director 5 Elect a candidate of Audit Committee Mgmt For For For Member who is one of outside Directors 6 Approve the limit of remuneration of Mgmt For For For the Directors Kubota Corp. Ticker Security ID: Meeting Date Meeting Status CINS J36662138 06/20/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Corporate Auditor Mgmt For For For 27 Approve Payment of Bonuses to Mgmt For For For Directors Lafarge Ticker Security ID: Meeting Date Meeting Status CINS F54432111 01/18/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 3 Authority to Issue shares Under Mgmt For For For Employee Savings Plan 4 Appoint Mr. Paul Desmarais JR. as a Mgmt For Against Against Director, for 4 a year period 5 Appoint Mr. Thierry De Rudder as a Mgmt For Against Against Director, for 4 a year period 6 Appoint Mr. Nassef Sawiris as a Mgmt For Against Against Director, for 4 year period 7 Authority to Carry Out Formalities Mgmt For For For Lafarge Ticker Security ID: Meeting Date Meeting Status CINS F54432111 05/07/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Related Party Transactions Mgmt For Abstain Against 6 Severance Package Mgmt For Abstain Against 7 Appoint Mr. Gerald Frere as a Director Mgmt For Against Against for a 4 year period 8 Appoint Mr. Jerome Guiraud as a Mgmt For Against Against Director for a 4 year period 9 Appoint Mr. Michel Rollier as a Director Mgmt For Against Against for a 4 year period 10 Appoint Auditex as the Deputy Auditor, Mgmt For For For for a 6 year period 11 Authority to Trade in Company Stock Mgmt For For For 12 Authority to Carry Out Formalities Mgmt For For For Lawson Inc Ticker Security ID: Meeting Date Meeting Status CINS J3871L103 05/23/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amend Articles to: Expand Business Mgmt For For For Lines 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Corporate Auditor Mgmt For For For Lewis Group Limited Ticker Security ID: Meeting Date Meeting Status CINS S460FN109 08/03/2007 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-elect David Nurek Mgmt For For For 3 Re-elect Ben Van der Ross Mgmt For For For 4 Elect Les Davies Mgmt For For For 5 Directors' Fees (2007) Mgmt For For For 6 Approve the Directors fees for the year Mgmt For For For to 31 MAR 2008 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authorization of Legal Formalities Mgmt For For For LG Chem Ticker Security ID: Meeting Date Meeting Status CINS Y52758102 03/21/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Elect Mr. Kang Yoo-Sik as a inside Mgmt For Against Against Director 3 Directors' Fees Mgmt For For For LG Electronics Inc Ticker Security ID: Meeting Date Meeting Status CINS Y5275H177 03/14/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Approve the partial amendment to the Mgmt For For For Articles of Incorporation 3 Elect the Directors Mgmt For For For 4 Approve the limit of remuneration for Mgmt For For For the Directors LG Petrochemical Ticker Security ID: Meeting Date Meeting Status CINS Y5276X106 09/14/2007 Voted Meeting Type Country of Trade Special Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the merger and acquisition Mgmt For For For between LG Chemical and LG Petrochemical Linamar Corp. Ticker Security ID: Meeting Date Meeting Status LNR CUSIP9 53278L107 05/13/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For Withhold Against 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees LLOYDS TSB GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G5542W106 05/08/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the reports and accounts Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report 3 Approve the election or re-election of Mgmt For For For Mr. P.N Green as a Director 4 Approve the election or re-election of Mgmt For For For Mr. Sir David Manning as a Director 5 Approve the election or re-election of Mgmt For For For Mr. Ewan Brown as a Director 6 Approve the election or re-election of Mgmt For For For Mr. M. E. Fairey as a Director 7 Approve the election or re-election of Mgmt For For For Sir Julian Horn-Smith as a Director 8 Approve the election or re-election of Mgmt For For For Mr. G. T. Tate as a Director 9 Re-appoint the Auditors Mgmt For For For 10 Grant authority to set the remuneration Mgmt For For For of the Auditors 11 Authorize the Directors to allot shares Mgmt For For For 12 Authorize the Directors power to issue Mgmt For For For shares for cash 13 Authorize the Company to purchase Mgmt For For For its shares 14 Amend the Articles of association Mgmt For For For Lukoil OAO Ticker Security ID: Meeting Date Meeting Status CINS X5060T106 06/26/2008 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 Elect Vagit Alekperov Mgmt For For For 3 Elect Igor Belikov Mgmt For Abstain Against 4 Elect Donald Wallette, Jr. Mgmt For For For 5 Elect Valery Grayfer Mgmt For Abstain Against 6 Elect Oleg Kutafin Mgmt For Abstain Against 7 Elect Andrey Kostin Mgmt For Abstain Against 8 Elect Ravil Maganov Mgmt For For For 9 Elect Richard Matzke Mgmt For For For 10 Elect Sergei Mikhailov Mgmt For For For 11 Elect Nikolai Tsvetkov Mgmt For Abstain Against 12 Elect Igor Sherkunov Mgmt For Abstain Against 13 Elect Aleksander Shokhin Mgmt For For For 14 Elect the Audit Commission Mgmt For For For 15 Directors' and Audit Commission's Mgmt For For For Fees 16 Approve the Auditor Mgmt For For For 17 Approve the series of transactions with Mgmt For For For an interest Macquarie Airports Ticker Security ID: Meeting Date Meeting Status CINS Q6077P119 05/22/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approval of Future Issues of Mgmt For For For Performance Fee Securities 3 Amend by inserting the following Mgmt For For For additional Clause 27C as specified 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Approval of Future Issues of Mgmt For For For Performance Fee Securities 6 Amend by inserting the following Mgmt For For For additional Clause 27C as specified 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Re-appointment of Auditor Mgmt For For For 10 Elect Mr. Stephen Ward as a Director Mgmt For Against Against of the Company 11 Approval of Future Issues of Mgmt For Abstain Against Performance Fee Securities 12 Adoption of New Bye-Laws Mgmt For Abstain Against Macquarie Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS Q56993167 07/19/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Adopt the remuneration report of the Mgmt For For For Bank for the YE 31 MAR 2007 3 Re-elect Mr. D.S. Clarke as a Voting Mgmt For Against Against Director of the Bank 4 Re-elect Ms. C.B. Livingstone as a Mgmt For Against Against Voting Director of the Bank 5 Elect Mr. P.H. Warne as a Voting Mgmt For Against Against Director of the Bank 6 Increase Non-Executive Directors' Fee Mgmt For For For Cap 7 Equity Grant (MD Allan Moss) Mgmt For For For 8 Equity Grant (Executive Director Laurie Mgmt For For For Cox) Macquarie Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS Q56993167 10/25/2007 Voted Meeting Type Country of Trade Special Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Reduction in Authorized Capital Mgmt For For For Macquarie Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS Q56993167 10/25/2007 Voted Meeting Type Country of Trade Court Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Reorganization Mgmt For For For Macquarie Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS Q56993167 10/25/2007 Voted Meeting Type Country of Trade Special Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Reorganization Mgmt For For For Macquarie Infrastructure Group Ticker Security ID: Meeting Date Meeting Status CINS Q5701N102 10/19/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-appoint Auditor Mgmt For For For 3 Re-elect Mr. Jeffrey Conyers as a Mgmt For Against Against Director of the Company 4 Adopt New Bye-Laws Mgmt For For For Magna International Inc Ticker Security ID: Meeting Date Meeting Status MAGBF CUSIP9 559222401 05/01/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Frank Stronach Mgmt For Withhold Against Re-elect Michael Harris Mgmt For Withhold Against Elect Lady Judge Mgmt For Withhold Against Re-elect Louis Lataif Mgmt For Withhold Against Re-elect Klaus Mangold Mgmt For Withhold Against Re-elect Donald Resnick Mgmt For Withhold Against Elect Belinda Stronach Mgmt For Withhold Against Re-elect Franz Vranitzky Mgmt For Withhold Against Re-elect Donald Walker Mgmt For Withhold Against Elect Gregory Wilkins Mgmt For Withhold Against Re-elect Siegfried Wolf Mgmt For Withhold Against Elect James Wolfensohn Mgmt For Withhold Against Re-elect Lawrence Worrall Mgmt For Withhold Against 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees Magna International Inc Ticker Security ID: Meeting Date Meeting Status MGA CUSIP9 559222401 08/28/2007 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Arrangement Mgmt For For For Manitoba Telecom Services Inc Ticker Security ID: Meeting Date Meeting Status MBT CUSIP9 563486109 05/22/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Pierre Blouin Mgmt For For For Re-elect Jocelyne Côte-O'Hara Mgmt For For For Re-elect N. Ashleigh Everett Mgmt For For For Re-elect Gary Filmon Mgmt For For For Re-elect Gregory Hanson Mgmt For For For Re-elect Kishore Kapoor Mgmt For For For Re-elect James MacDonald Mgmt For For For Re-elect Donald Penny Mgmt For For For Re-elect Arthur Sawchuk Mgmt For For For Re-elect D. Samuel Schellenberg Mgmt For For For Re-elect Thomas Stefanson Mgmt For For For Elect Carol Stephenson Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 APPROVAL OF AMENDMENTS TO Mgmt For For For STOCK OPTION PLAN. Manulife Financial Corp. Ticker Security ID: Meeting Date Meeting Status MFC CUSIP9 56501R106 05/08/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect John Cassaday Mgmt For For For Re-elect Lino Celeste Mgmt For For For Re-elect Gail Cook-Bennett Mgmt For For For Re-elect Dominic D'Alessandro Mgmt For For For Re-elect Thomas d'Aquino Mgmt For For For Re-elect Richard DeWolfe Mgmt For For For Re-elect Robert Dineen, Jr. Mgmt For For For Re-elect Pierre Ducros Mgmt For For For Re-elect Scott Hand Mgmt For For For Re-elect Luther Helms Mgmt For For For Re-elect Thomas Kierans Mgmt For For For Re-elect Lorna Marsden Mgmt For For For Re-elect Arthur Sawchuk Mgmt For For For Re-elect Hugh Sloan, Jr. Mgmt For For For Re-elect Gordon Thiessen Mgmt For For For 2 APPOINTMENT OF ERNST & Mgmt For For For YOUNG LLP AS AUDITORS 3 SHAREHOLDER PROPOSAL NO. 1 ShrHoldr Against Against For 4 SHAREHOLDER PROPOSAL NO. 2 ShrHoldr Against Against For 5 SHAREHOLDER PROPOSAL NO. 3 ShrHoldr Against Against For 6 SHAREHOLDER PROPOSAL NO. 4 ShrHoldr Against Against For 7 SHAREHOLDER PROPOSAL NO. 5 ShrHoldr Against Against For 8 SHAREHOLDER PROPOSAL NO. 6 ShrHoldr Against Against For 9 SHAREHOLDER PROPOSAL NO. 7 ShrHoldr Against Against For 10 SHAREHOLDER PROPOSAL NO. 8 ShrHoldr Against Against For 11 SHAREHOLDER PROPOSAL NO. 9 ShrHoldr Against Against For MARFRIG FRIGORIFICOS E COMERCIO DE ALIMENTOS SA Ticker Security ID: Meeting Date Meeting Status CINS P6459Z108 12/27/2007 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Ratification of Acquisitions Mgmt For Against Against Matsushita Electric Industrial Company Ticker Security ID: Meeting Date Meeting Status CINS J41121104 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amend the Articles of Incorporation Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Corporate Auditor Mgmt For For For 23 Appoint a Corporate Auditor Mgmt For For For Merck KGaA AG Ticker Security ID: Meeting Date Meeting Status CINS D5357W103 03/28/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Approval of the financial statements as Mgmt For For For per 31 DEC 2007 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of the acts of the personal Mgmt For For For partners 7 Ratification of the acts of the Mgmt For For For Supervisory Board 8 Appointment of Auditor Mgmt For For For 9 Intra-company Contracts Mgmt For For For 10 Elect Mr. Johannes Baillou as a Mgmt For Against Against Supervisory Board 11 Elect Mr. Frank Binder as a Mgmt For Against Against Supervisory Board 12 Elect Prof. Dr. Rolf Krebs as a Mgmt For Against Against Supervisory Board 13 Elect Dr. Arend Oetker as a Mgmt For Against Against Supervisory Board 14 Elect Prof. Dr. Theo Siegert as a Mgmt For Against Against Supervisory Board 15 Elect Prof. Dr. Wilhelm Simson as a Mgmt For Against Against Supervisory Board 16 Amendments to Articles Mgmt For For For Methanex Corp. Ticker Security ID: Meeting Date Meeting Status MEOH CUSIP9 59151K108 05/06/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Bruce Aitken Mgmt For For For Re-elect Howard Balloch Mgmt For For For Re-elect Pierre Choquette Mgmt For For For Re-elect Phillip Cook Mgmt For For For Re-elect Thomas Hamilton Mgmt For For For Re-elect Douglas Mahaffy Mgmt For For For Re-elect A. Terence Poole Mgmt For For For Re-elect John Reid Mgmt For For For Re-elect Janice Rennie Mgmt For For For Re-elect Monica Sloan Mgmt For For For Re-elect Graham Sweeney Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 AUTHORIZING THE DIRECTORS TO Mgmt For For For FIX THE REMUNERATION OF THE AUDITORS. Metso Corp. Ticker Security ID: Meeting Date Meeting Status CINS X53579102 04/02/2008 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Adopt the accounts Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Grant discharge from liability Mgmt For TNA N/A 6 Approve the remuneration of the Board Mgmt For TNA N/A Members 7 Approve the remuneration of the Mgmt For TNA N/A Auditor(s) 8 Approve the number of Board Mgmt For TNA N/A Members 9 Elect the Board Mgmt For TNA N/A 10 Elect the Auditor(s) Mgmt For TNA N/A 11 Authorize the Board to decide on Mgmt For TNA N/A repurchase of Company's own shares 12 Authorize the Board to decide on share Mgmt For TNA N/A issue and granting of special rights 13 Approve to decrease share premium Mgmt For TNA N/A reserve and legal reserve 14 Shareholder Proposal Regarding ShrHoldr For TNA N/A Nominating Committee Michael Page International PLC Ticker Security ID: Meeting Date Meeting Status CINS G68694119 05/23/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend Mgmt For For For 3 Re-elect Mr. Steve Ingham as a Mgmt For For For Director of the Company 4 Re-elect Dr. Tim Miller as a Director of Mgmt For For For the Company 5 Elect Ms. Ruby McGregor Smith as a Mgmt For For For Director of the Company 6 Receive and approve the report on Mgmt For Against Against Directors' remuneration 7 Appointment of Auditor and Authority to Mgmt For For For Set Fees 8 EU Political Donations Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Approve to display statutory pre- Mgmt For For For emption rights 11 Authorize the Company to purchase its Mgmt For For For own shares 12 Approve and adopt the new Articles of Mgmt For For For Association of the Company Micronics Japan Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J4238M107 12/21/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Approve Provision of Retirement Mgmt For For For Allowance for Directors 17 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 18 Approve Adoption of Anti-Takeover Mgmt For Abstain Against Defense Measures Mitsubishi Corp. Ticker Security ID: Meeting Date Meeting Status CINS J43830116 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Appoint a Corporate Auditor Mgmt For For For 20 Appoint a Corporate Auditor Mgmt For For For 21 Appoint a Corporate Auditor Mgmt For For For 22 Approve Payment of Bonuses to Mgmt For For For Directors 23 Grant stock acquisition rights as stock Mgmt For Against Against options 24 Approve reserved retirement Mgmt For For For remuneration for Directors Mitsubishi UFJ Financial Group Ticker Security ID: Meeting Date Meeting Status CINS J44497105 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Compensation Policy Mgmt For For For Mitsui & Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J44690139 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For Against Against 17 Appoint a Corporate Auditor Mgmt For For For Mitsui Fudosan Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J4509L101 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Corporate Auditor Mgmt For Against Against 4 Appoint a Corporate Auditor Mgmt For For For 5 Approve Payment of Bonuses to Mgmt For For For Directors Mitsui Osk Lines Limited Ticker Security ID: Meeting Date Meeting Status CINS J45013109 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Substitute Corporate Auditor Mgmt For Against Against 16 Stock Option Plan Mgmt For For For MOBILE TELESYSTEMS OJSC Ticker Security ID: Meeting Date Meeting Status CUSIP 607409 02/15/2008 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the procedure for conducting Mgmt For For For the meeting 2 Amendment to Regulations Regarding Mgmt For For For the General Meeting of Shareholders 3 Amendment to Regulations Regarding Mgmt For Against Against Directors' Fees 4 Approve a Stock Option Plan that Mgmt For Against Against includes Members of the Board of Directors 5 Approve the early termination of Mgmt For For For powers of the Company's Board of Directors 6 Elect Alexey Nikolaevich Buyanov Mgmt For Against Against 7 Elect Mohanbir Singh Gyani Mgmt For For For 8 Elect Sergey Alexeevich Drozdov Mgmt For Against Against 9 Elect Tatiana Vladimirovna Mgmt For Against Against Evtoushenkova 10 Elect Leonid Adolfovich Melamed Mgmt For Against Against 11 Elect Paul James Ostling Mgmt For For For 12 Elect Vitaly Gennadievich Saveliev Mgmt For Against Against 13 Dismissal and Election of Auditing Mgmt For For For Commission 14 Elect Maria Vyacheslavovna Markina Mgmt For For For to the Audit Commission 15 Elect Vassily Vassilievich Platoshin to Mgmt For For For the Audit Commission 16 Elect Artem Evgenievich Popov to the Mgmt For For For Audit Commission 17 Merger by Absorption Mgmt For For For 18 Merger by Absorption Mgmt For For For 19 Merger by Absorption Mgmt For For For 20 Merger by Absorption Mgmt For For For 21 Approve the changes and Mgmt For For For amendments to the Charter Modern Times Group MTG AB Ticker Security ID: Meeting Date Meeting Status CINS W56523116 05/14/2008 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A 5 Elect Mr. Martin Borresen, Lawyer, as Mgmt For TNA N/A the Chairman of the meeting 6 Approve the voting list Mgmt For TNA N/A 7 Approve the agenda Mgmt For TNA N/A 8 Elect one or two persons to check and Mgmt For TNA N/A verify the minutes 9 Approve to determine whether the Mgmt For TNA N/A meeting has been duly convened 10 Presentation of Accounts and Reports Mgmt For TNA N/A 11 Accounts and Reports Mgmt For TNA N/A 12 Allocation of Profits/Dividends Mgmt For TNA N/A 13 Ratification of Board and Management Mgmt For TNA N/A Acts 14 Board Size Mgmt For TNA N/A 15 Directors' and Auditor's Fees Mgmt For TNA N/A 16 Election of Directors Mgmt For TNA N/A 17 Nominating Committee Mgmt For TNA N/A 18 Compensation Policy Mgmt For TNA N/A 19 Use/Transfer of Reserves Mgmt For TNA N/A 20 Authority to Cancel Shares and Mgmt For TNA N/A Reduce Share Capital 21 Authority to Repurchase Shares Mgmt For TNA N/A 22 Adopt a Performance Based Incentive Mgmt For TNA N/A Plan (the Plan) as specified 23 Amend Section 5 of the Articles of Mgmt For TNA N/A Association as specified 24 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 25 Authority to Repurchase Shares Mgmt For TNA N/A 26 Authority to Transfer Shares Mgmt For TNA N/A 27 Closing of the meeting Mgmt For TNA N/A Murray & Roberts Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS S52800133 10/30/2007 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the annual financial Mgmt For For For statements for the YE 30 JUN 2007 2 Re-elect Sonwabo Funde Mgmt For Against Against 3 Re-elect Namane M. Magau Mgmt For For For 4 Re-elect John McMahon Mgmt For For For 5 Re-elect Anthony Routledge Mgmt For For For 6 Elect Sibusiso Sibisi Mgmt For For For 7 Re-appoint Deloitte & Touche as the Mgmt For For For Auditors 8 Directors' Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For National Australia Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS Q65336119 02/07/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Re-elect Patricia Cross Mgmt For For For 4 Re-elect Daniel Gilbert Mgmt For For For 5 Re-elect Jillian Segal Mgmt For For For 6 Re-elect Malcolm Williamson Mgmt For For For 7 Adoption of New Constitution Mgmt For For For 8 Increase Non-Executive Directors' Fee Mgmt For For For Cap 9 Share Grant (CEO John Stewart) Mgmt For For For 10 Performance Rights Grant (CEO John Mgmt For For For Stewart) 11 Equity Grant (Executive Director Mgmt For For For Ahmed Fahour) 12 Equity Grant (Executive Director Mgmt For For For Michael Ullmer) 13 Adopt the remuneration report for the Mgmt For For For YE 30 SEP 2007 National Bank Of Canada Ticker Security ID: Meeting Date Meeting Status NTIOF CUSIP9 633067103 02/29/2008 Take No Action Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Lawrence Bloomberg Mgmt For TNA N/A Re-elect Pierre Bourgie Mgmt For TNA N/A Re-elect André Caillé Mgmt For TNA N/A Re-elect Gérard Coulombe Mgmt For TNA N/A Re-elect Bernard Cyr Mgmt For TNA N/A Re-elect Shirley Dawe Mgmt For TNA N/A Re-elect Nicole Diamond-Gélinas Mgmt For TNA N/A Re-elect Jean Douville Mgmt For TNA N/A Re-elect Marcel Dutil Mgmt For TNA N/A Re-elect Jean Gaulin Mgmt For TNA N/A Re-elect Paul Gobeil Mgmt For TNA N/A Re-elect Roseann Runte Mgmt For TNA N/A Re-elect Marc Tellier Mgmt For TNA N/A Re-elect Louis Vachon Mgmt For TNA N/A 2 APPOINTMENT OF AUDITOR Mgmt For TNA N/A 3 SHAREHOLDER PROPOSAL 1: ShrHoldr Against TNA N/A 4 SHAREHOLDER PROPOSAL 2: ShrHoldr For TNA N/A 5 SHAREHOLDER PROPOSAL 3: ShrHoldr Against TNA N/A 6 SHAREHOLDER PROPOSAL 4: ShrHoldr Against TNA N/A 7 SHAREHOLDER PROPOSAL 5: ShrHoldr Against TNA N/A 8 SHAREHOLDER PROPOSAL 6: ShrHoldr Against TNA N/A 9 SHAREHOLDER PROPOSAL 7: ShrHoldr Against TNA N/A 10 SHAREHOLDER PROPOSAL 8: ShrHoldr Against TNA N/A 11 SHAREHOLDER PROPOSAL 9: ShrHoldr Against TNA N/A 12 SHAREHOLDER PROPOSAL 10: ShrHoldr Against TNA N/A 13 SHAREHOLDER PROPOSAL 11: ShrHoldr Against TNA N/A 14 SHAREHOLDER PROPOSAL 12: ShrHoldr Against TNA N/A 15 SHAREHOLDER PROPOSAL 13: ShrHoldr Against TNA N/A 16 SHAREHOLDER PROPOSAL 14: ShrHoldr Against TNA N/A 17 SHAREHOLDER PROPOSAL 15: ShrHoldr Against TNA N/A 18 SHAREHOLDER PROPOSAL 16: ShrHoldr Against TNA N/A 19 SHAREHOLDER PROPOSAL 17: ShrHoldr Against TNA N/A 20 SHAREHOLDER PROPOSAL 18: ShrHoldr Against TNA N/A 21 SHAREHOLDER PROPOSAL 19: ShrHoldr Against TNA N/A 22 SHAREHOLDER PROPOSAL 20: ShrHoldr Against TNA N/A National Bank Of Greece SA Ticker Security ID: Meeting Date Meeting Status CINS X56533114 04/17/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reports Mgmt For TNA N/A 2 Financial Statements; Allocation of Mgmt For TNA N/A Profits/Dividends 3 Ratification of Board and Auditor Acts Mgmt For TNA N/A 4 Directors' Compensation Mgmt For TNA N/A 5 Board's Transactions Mgmt For TNA N/A 6 Appointment of Auditor and Authority to Mgmt For TNA N/A Set Fees 7 Amendments to Articles Mgmt For TNA N/A 8 Authority to Repurchase Shares Mgmt For TNA N/A 9 Authority to Issue Bonds Mgmt For TNA N/A 10 Stock Dividend/Dividend Mgmt For TNA N/A Reinvestment; Authority to Increase Share Capital 11 Authority to Issue Shares Mgmt For TNA N/A 12 Authority to Issue Preferred Stock Mgmt For TNA N/A 13 Various announcements and approvals Mgmt Abstain TNA N/A National Bank Of Greece SA Ticker Security ID: Meeting Date Meeting Status CINS X56533114 05/15/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA N/A 2 Authority to Issue Bonds Mgmt For TNA N/A 3 Stock Dividend/Dividend Reinvestment Mgmt For TNA N/A 4 Authority to Issue Shares Mgmt For TNA N/A 5 Authority to Issue Preferred Shares Mgmt For TNA N/A w/out Preemptive Rights 6 Non-Voting Meeting Note N/A N/A TNA N/A 7 Non-Voting Meeting Note N/A N/A TNA N/A NATIONAL CENTRAL COOLING COMPANY LTD Ticker Security ID: Meeting Date Meeting Status CINS M72005107 03/12/2008 Voted Meeting Type Country of Trade Annual United Arab Emirates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividend Mgmt For For For Nestle Ticker Security ID: Meeting Date Meeting Status CINS H57312466 04/10/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Grant discharge to the Board of Mgmt For TNA N/A Directors and the Management 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Elect Andreas Koopmann Mgmt For TNA N/A 7 Elect Mr. Rolf Haenggi to the Board of Mgmt For TNA N/A Directors (for a term of 3 years) 8 Elect Mr. Paul Bulcke to the Board of Mgmt For TNA N/A Directors (for a term of 3 years) 9 Elect Mr. Beat W. Hess to the Board of Mgmt For TNA N/A Directors (for a term of 3 years) 10 Re-elect KPMG SA as the Auditors (for Mgmt For TNA N/A a term of 1 year) 11 Cancellation of Shares Mgmt For TNA N/A 12 Approve 1:10 stock split Mgmt For TNA N/A 13 Amend the Article 5 and 5 BIS Mgmt For TNA N/A Paragraph 1 of the Articles of Association 14 Approve the complete revision of the Mgmt For TNA N/A Articles of Association Net One Systems Ticker Security ID: Meeting Date Meeting Status CINS J48894109 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For 15 Approve Payment of Bonuses to Mgmt For For For Directors NEXEN INC. Ticker Security ID: Meeting Date Meeting Status NXY CUSIP9 65334H102 04/29/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Charles Fischer Mgmt For Withhold Against Re-elect Dennis Flanagan Mgmt For Withhold Against Re-elect David Hentschel Mgmt For Withhold Against Re-elect S. Barry Jackson Mgmt For Withhold Against Re-elect Kevin Jenkins Mgmt For Withhold Against Re-elect A. Anne McLellan Mgmt For Withhold Against Re-elect Eric Newell Mgmt For Withhold Against Re-elect Thomas O'Neill Mgmt For Withhold Against Re-elect Francis Saville Mgmt For Withhold Against Re-elect Richard Thomson Mgmt For Withhold Against Re-elect John Willson Mgmt For Withhold Against Re-elect Victor Zaleschuk Mgmt For Withhold Against 2 TO APPOINT DELOITTE & TOUCHE Mgmt For For For LLP AS INDEPENDENT AUDITORS FOR 2008. 3 Amendment to Shareholder Rights' Mgmt For For For Plan 4 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Nintendo Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J51699106 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For Nippon Electric Glass Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J53247110 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Substitute Corporate Auditor Mgmt For Against Against 12 Appoint a Substitute Corporate Auditor Mgmt For For For 13 Approve Payment of Bonuses to Mgmt For For For Directors Nippon Telegraph & Telephone Corp. Ticker Security ID: Meeting Date Meeting Status CINS J59396101 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Amend the Articles of Incorporation Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For Against Against 17 Appoint a Corporate Auditor Mgmt For Against Against Nobel Biocare Ticker Security ID: Meeting Date Meeting Status CINS H5783Q106 03/27/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Consolidated Accounts and Reports Mgmt For TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Approve the appropriation of the Mgmt For TNA N/A available earnings/dividend for 2007 5 Grant discharge to the Board of Mgmt For TNA N/A Directors 6 Elect Stig Eriksson Mgmt For TNA N/A 7 Elect Antoine Firmenich Mgmt For TNA N/A 8 Elect Robert Lilja Mgmt For TNA N/A 9 Elect Jane Royston Mgmt For TNA N/A 10 Elect Rolf Soiron Mgmt For TNA N/A 11 Elect Rolf Watter Mgmt For TNA N/A 12 Elect Ernst Zaengerle Mgmt For TNA N/A 13 Elect Edgar Fluri Mgmt For TNA N/A 14 Re-elect the Auditors and Group Mgmt For TNA N/A Auditors 15 Stock Split; Dematerialization of Mgmt For TNA N/A Bearer Shares 16 Amendment to Articles Mgmt For TNA N/A 17 Approve to reduce the share capital Mgmt For TNA N/A 18 Authority to Repurchase Shares; Mgmt For TNA N/A Transfer of Reserves 19 Non-Voting Meeting Note N/A N/A TNA N/A Nokia Corporation Ticker Security ID: Meeting Date Meeting Status CINS X61873133 05/08/2008 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Approval of the Annual Accounts. Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Ratification of Board and Management Mgmt For TNA N/A Acts 8 Directors' Fees Mgmt For TNA N/A 9 Board Size Mgmt For TNA N/A 10 Election of Directors Mgmt For TNA N/A 11 Authority to Set Auditor's Fees Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Authority to Repurchase Shares Mgmt For TNA N/A Novartis AG Ticker Security ID: Meeting Date Meeting Status CINS H5820Q150 02/26/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Management Mgmt For TNA N/A Acts 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Reduction of Authorized Share Capital Mgmt For TNA N/A 7 Authority to Repurchase Shares Mgmt For TNA N/A 8 Amend Article 19 of the Articles of Mgmt For TNA N/A Incorporation as specified 9 Amend Article 33 of the Articles of Mgmt For TNA N/A Incorporation as specified 10 Re-elect Mr. Peter Burckhardt M.D. as Mgmt For TNA N/A a Director, for a 1-year term 11 Re-elect Mr. Ulrich Lehner Ph.D., as a Mgmt For TNA N/A Director, for a 3-year term 12 Re-elect Mr. Alexander F.Jetzer as a Mgmt For TNA N/A Director, for a 3-year term 13 Re-elect Mr. Pierre Landolt as a Mgmt For TNA N/A Director, for a 3-year term 14 Elect Mr. Ann Fudge as a Director, for Mgmt For TNA N/A a 3-year term 15 Appointment of Auditor Mgmt For TNA N/A NSK Limited Ticker Security ID: Meeting Date Meeting Status CINS J55505101 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amend the Articles of Incorporation Mgmt For For For 3 Approve Policy regarding Large-scale Mgmt For Against Against Purchases of Company Shares 4 Stock Option Plan Mgmt For For For 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against 11 Appoint a Director Mgmt For Against Against 12 Appoint a Director Mgmt For Against Against 13 Appoint a Director Mgmt For Against Against 14 Appoint a Director Mgmt For Against Against 15 Appoint a Director Mgmt For Against Against 16 Appoint a Director Mgmt For Against Against NTT Docomo Inc Ticker Security ID: Meeting Date Meeting Status CINS J59399105 06/20/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Approve Purchase of Own Shares Mgmt For For For 4 Amend the Articles of Incorporation Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Appoint a Corporate Auditor Mgmt For For For OAO TMK Ticker Security ID: Meeting Date Meeting Status TMKOL CUSIP9 87260R102 12/25/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF PAYMENTS OF Mgmt For For For INTERIM DIVIDENDS FOR THE FIRST 9 MONTHS OF 2007 2 APPROVAL OF AN AMENDMENT TO Mgmt For For For THE REGULATIONS GOVERNING OUR MANAGEMENT BOARD 3 APPROVAL OF RELATED-PARTY Mgmt For For For TRANSACTIONS Obic Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J5946V107 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors 6 Approve Payment of Bonuses to Mgmt For For For Corporate Officers OIL COMPANY LUKOIL (JSC)- ADR Ticker Security ID: Meeting Date Meeting Status LUKOY CUSIP9 677862104 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 ELECTION OF AUDIT COMMISSION: Mgmt For For For IVANOVA, LYUBOV GAVRILOVNA 3 ELECTION OF AUDIT COMMISSION: Mgmt For For For KONDRATIEV, PAVEL GENNADIEVICH 4 ELECTION OF AUDIT COMMISSION: Mgmt For For For NIKITENKO, VLADIMIR NIKOLAEVICH 5 Directors' and Audit Commission's Mgmt For For For Fees 6 Appointment of Auditor Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 PROVISION OF A LOAN BY OAO Mgmt For For For LUKOIL (LENDER) TO OAO YUGK TGC-8 (BORROWER). 9 RECEIPT OF A LOAN BY OAO Mgmt For For For LUKOIL (BORROWER) FROM OAO YUGK TGC-8 (LENDER). 10 RECEIPT OF A LOAN BY OAO Mgmt For For For LUKOIL (BORROWER) FROM OAO YUGK TGC-8 (LENDER). 11 Related Party Transactions Mgmt For For For OIL COMPANY LUKOIL (JSC)- ADR Ticker Security ID: Meeting Date Meeting Status LUKOY CUSIP9 677862104 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vagit Alekperov Mgmt For For For 2 Elect Igor Belikov Mgmt For Abstain Against 3 Elect Donald Wallette, Jr. Mgmt For For For 4 Elect Valery Grayfer Mgmt For Abstain Against 5 Elect Oleg Kutafin Mgmt For Abstain Against 6 Elect Andrey Kostin Mgmt For Abstain Against 7 Elect Ravil Maganov Mgmt For For For 8 Elect Richard Matzke Mgmt For For For 9 Elect Sergei Mikhailov Mgmt For For For 10 Elect Nikolai Tsvetkov Mgmt For Abstain Against 11 Elect Igor Sherkunov Mgmt For Abstain Against 12 Elect Aleksander Shokhin Mgmt For For For Ono Pharmaceutical Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J61546115 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amend Articles to: Allow Use of Mgmt For For For Electronic Systems for Public Notifications 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Onward Kashiyama Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J30728109 05/29/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation (1) Mgmt For For For 4 Amend the Articles of Incorporation (2) Mgmt For Against Against 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For Against Against 13 Appoint a Corporate Auditor Mgmt For Against Against 14 Appoint a Corporate Auditor Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Approve Details of Compensation as Mgmt For Against Against Stock Options for Directors 17 Approve Policy regarding Large-scale Mgmt For Against Against Purchases of Company Shares Orascom Telecom Ticker Security ID: Meeting Date Meeting Status CINS 68554W205 04/21/2008 Voted Meeting Type Country of Trade Annual Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Report of the Board Mgmt For Against Against 2 Accounts and Reports Mgmt For Against Against 3 Ratify the Auditors report of the FYE Mgmt For Against Against 31 DEC 2007 4 Approve the distribution of profits of Mgmt For Against Against the FYE 31 DEC 2007 5 Ratification of Board Acts Mgmt For Against Against 6 Directors' Fees Mgmt For Against Against 7 Appointment of Auditor and Authority to Mgmt For Abstain Against Set Fees 8 Related Party Transactions Mgmt For Against Against 9 Related Party Transactions Mgmt For Against Against 10 Charitable Donations Mgmt For Against Against 11 Approve the amendments introduced Mgmt For Against Against to the Board of Directors Constitution 12 Non-Voting Meeting Note N/A N/A N/A N/A ORIX CORPORATION Ticker Security ID: Meeting Date Meeting Status CINS J61933123 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Reduction of Legal Reserve Mgmt For For For 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Approve Issuance of Share Acquisition Mgmt For For For Rights as Stock Options OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 06/26/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividend 2 Ratification of Directors' and Auditors' Mgmt For TNA N/A Acts 3 Appointment of Auditor and Authority to Mgmt For TNA N/A Set Fees 4 Directors' Fees Mgmt For TNA N/A 5 Approval of Chairman and CEO's Mgmt For TNA N/A Compensation 6 Indemnification of Directors and Mgmt For TNA N/A Management 7 Related Party Transactions Mgmt For TNA N/A 8 Stock Option Plan Mgmt For TNA N/A 9 Election of Directors Mgmt For TNA N/A OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 11/08/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For TNA N/A 2 Amendments to Articles Mgmt For TNA N/A 3 Various announcements Mgmt For TNA N/A Pennon Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G8295T213 07/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend for the YE 31 Mgmt For For For MAR 2007 3 Directors' Remuneration Report Mgmt For For For 4 Elect Mr. Christopher Loughlin as a Mgmt For Against Against Director 5 Re-elect Mr. Kenneth G. Harvey as a Mgmt For Against Against Director 6 Re-elect Mr. Gerard D. Connell XX as Mgmt For Against Against a Director 7 Appointment of Auditor Mgmt For For For 8 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 9 Performance and Co-Investment Plan Mgmt For For For 10 Amend the Articles of Association of Mgmt For For For the Company as specified 11 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 EU Political Donations Mgmt For For For 15 EU Political Donations (South West Mgmt For For For Water Limited) 16 EU Political Donations (Viridor Waste Mgmt For For For Management Limited) Petro-Canada Ticker Security ID: Meeting Date Meeting Status PCZ CUSIP9 71644E102 04/29/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Ronald Brenneman Mgmt For For For Re-elect Gail Cook-Bennett Mgmt For For For Re-elect Claude Fontaine Mgmt For For For Re-elect Paul Haseldonckx Mgmt For For For Re-elect Thomas Kierans Mgmt For For For Re-elect Brian MacNeill Mgmt For For For Re-elect Maureen McCaw Mgmt For For For Re-elect Paul Melnuk Mgmt For For For Re-elect Guylaine Saucier Mgmt For For For Re-elect James Simpson Mgmt For For For Elect Daniel Valot Mgmt For For For 2 APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS OF THE COMPANY. Petrochina Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y6883Q104 08/10/2007 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Class A Share Mgmt For For For 2 Authorization to Issue Class A Shares Mgmt For For For PETROCHINA COMPANY LIMITED- ADR Ticker Security ID: Meeting Date Meeting Status PTR CUSIP9 71646E100 08/10/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Class A Share Mgmt For For For 2 Authorization to Issue Class A Shares Mgmt For For For PETROLEO BRASILEIRO SA - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP9 71654V408 03/24/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger by Absorption of Pramoa Mgmt For For For Participações SA 2 Merger by Absorption of UPB Mgmt For For For Participações SA 3 Merger by Absorption of UPB Mgmt For For For Participações SA 4 Merger by Absorption of UPB Mgmt For For For Participações SA 5 SPLIT OF THE SHARES THAT Mgmt For For For REPRESENT THE CAPITAL STOCK. PETROLEO BRASILEIRO SA - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBR CUSIP9 71654V408 04/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 2 Mgmt For For For BUDGET. 3 2 Mgmt For For For APPROPRIATION. 4 ELECTION OF THE MEMBERS OF Mgmt For Against Against THE BOARD OF DIRECTORS. 5 ELECTION OF THE PRESIDENT OF Mgmt For Against Against THE BOARD OF DIRECTORS. 6 Election of Members of Statutory Audit Mgmt For Against Against Committee 7 Governing Entities' Fees Mgmt For Against Against 8 Authority to Increase Capital through Mgmt For For For Capitalization of Reserves PETROLEO BRASILEIRO SA - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP9 71654V408 06/09/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Tender Offer Mgmt For For For PETROLEO BRASILEIRO SA - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP9 71654V408 10/29/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For Petroleum Geo-Services ASA Ticker Security ID: Meeting Date Meeting Status CINS R69628114 05/07/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Elect 1 person among those present at Mgmt For TNA N/A the AGM to countersign the minutes 6 Accounts and Reports Mgmt For TNA N/A 7 Authority to Set Auditor's Fees Mgmt For TNA N/A 8 Elect KPMG AS as the Company's new Mgmt For TNA N/A Auditor 9 Elect Jens Ulltveit-Moe Mgmt For TNA N/A 10 Elect Francis Gugen Mgmt For TNA N/A 11 Elect Harald Norvik Mgmt For TNA N/A 12 Elect Wenche Kjølås Mgmt For TNA N/A 13 Elect Daniel Piette Mgmt For TNA N/A 14 Elect Holly Deursen Mgmt For TNA N/A 15 Elect Annette Malm Justad Mgmt For TNA N/A 16 Elect Roger O'Neil Mgmt For TNA N/A 17 Elect C. Maury Devine Mgmt For TNA N/A 18 Elect Hanne Harlem Mgmt For TNA N/A 19 Directors' and Nominating Committee Mgmt For TNA N/A Fees 20 Compensation Guidelines for Board of Mgmt For TNA N/A Directors 21 Compensation Guidelines for Mgmt For TNA N/A Nominating Committee 22 Compensation Policy Mgmt For TNA N/A 23 Authority to Repurchase Shares Mgmt For TNA N/A 24 Approve the Share Option Plan as Mgmt For TNA N/A specified 25 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 26 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights Pursuant to Stock Option Plan 27 Authority to Issue Convertible Bonds Mgmt For TNA N/A 28 Amendments to Articles Mgmt For TNA N/A 29 Amendment to Stock Option Plan Mgmt For TNA N/A 30 Ratification of Board Acts Mgmt For TNA N/A Philippine Long Distance Telephone Co Ticker Security ID: Meeting Date Meeting Status CINS 718252109 06/10/2008 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Call to order Mgmt For For For 2 Approve the certification of service of Mgmt For For For notice and quorum 3 Approve the President's report Mgmt For For For 4 Financial Statements Mgmt For For For 5 Elect Mr. Helen Y. Dee as a Director Mgmt For Against Against 6 Elect Mr. Ray C. Espinosa as a Mgmt For Against Against Director 7 Elect Mr. Tatsu Kono as a Director Mgmt For Against Against 8 Elect Mr. Napoleon L. Nazareno as a Mgmt For Against Against Director 9 Elect Mr. Takashi Ooi as a Director Mgmt For Against Against 10 Elect Mr. Manuel V. Pangilinan as a Mgmt For Against Against Director 11 Elect Mr. Corazon S. De La Paz- Mgmt For Against Against Bernardo as a Director 12 Elect Mr. Albert F. Del Rosario as a Mgmt For Against Against Director 13 Elect Mr. MA. Lourdes C. Rausa-Chan Mgmt For Against Against as a Director 14 Elect Mr. Bienvenido F. Nebres as an Mgmt For Against Against Independent Director 15 Elect Mr. Oscar S. Reyes as an Mgmt For Against Against Independent Director 16 Elect Mr. Pedro E. Roxas as an Mgmt For Against Against Independent Director 17 Elect Mr. Alfred V. TY as an Mgmt For Against Against Independent Director 18 Non-Voting Agenda Item N/A N/A N/A N/A Ping An Insurance (Group) Company Ticker Security ID: Meeting Date Meeting Status CINS Y69790106 03/05/2008 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Class and Par Value Mgmt For For For 2 Number of A Shares to be Issued Mgmt For For For 3 Issue Mechanism Mgmt For For For 4 Target Subscribers Mgmt For For For 5 Ranking of A Shares Mgmt For For For 6 Pricing of A Shares Mgmt For For For 7 Use of Proceeds Mgmt For For For 8 Validity Period Mgmt For For For 9 Authorisation Mgmt For For For 10 Principal Amount Mgmt For For For 11 Denomination of the A Share Bonds Mgmt For For For 12 Target Subscribers Mgmt For For For 13 Issue Mechanism Mgmt For For For 14 Interest of the A Share Bonds Mgmt For For For 15 Maturity of the A Share Bonds Mgmt For For For 16 Redemption of the A Share Bonds at Mgmt For For For the Option of the Company 17 Redemption of the A Share Bonds at Mgmt For For For the Option of the Holders 18 Guarantee Mgmt For For For 19 Term of the Warrants Mgmt For For For 20 Conversion Period of the Warrants Mgmt For For For 21 Conversion Ratio of the Warrants Mgmt For For For 22 Conversion Price of the Warrants Mgmt For For For 23 Adjustment Principles Mgmt For For For 24 Use of Proceeds Mgmt For For For 25 Validity Mgmt For For For 26 Authorisation Mgmt For For For Ping An Insurance (Group) Company Ticker Security ID: Meeting Date Meeting Status CINS Y69790106 03/05/2008 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Class and Par Value Mgmt For For For 2 Number of A Shares to be Issued Mgmt For For For 3 Issue Mechanism Mgmt For For For 4 Target Subscribers Mgmt For For For 5 Ranking of A Shares Mgmt For For For 6 Pricing of A Shares Mgmt For For For 7 Use of Proceeds Mgmt For For For 8 Validity Period Mgmt For For For 9 Authorisation Mgmt For For For 10 Principal Amount Mgmt For For For 11 Denomination of the A Share Bonds Mgmt For For For 12 Target Subscribers Mgmt For For For 13 Issue Mechanism Mgmt For For For 14 Interest of the A Share Bonds Mgmt For For For 15 Maturity of the A Share Bonds Mgmt For For For 16 Redemption of the A Share Bonds at Mgmt For For For the Option of the Company 17 Redemption of the A Share Bonds at Mgmt For For For the Option of the Holders 18 Guarantee Mgmt For For For 19 Term of the Warrants Mgmt For For For 20 Conversion Period of the Warrants Mgmt For For For 21 Conversion Ratio of the Warrants Mgmt For For For 22 Conversion Price of the Warrants Mgmt For For For 23 Adjustment Principles Mgmt For For For 24 Use of Proceeds Mgmt For For For 25 Validity Mgmt For For For 26 Authorisation Mgmt For For For 27 Approval of Feasibility Study Report Mgmt For For For 28 Approval Distribution of Accrued Mgmt For For For Undistributed Profits 29 Approval of Report on Use of Mgmt For For For Proceeds 30 Related Party Transaction Mgmt For For For Pohang Iron & Steel Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y70750115 02/22/2008 Take No Action Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For TNA N/A Profits/Dividends 2 Elect Mr. Ahn Chul-Su âCharlesã as an Mgmt For TNA N/A Independent Non-Executive Director 3 Elect SON Wook as Independent Mgmt For TNA N/A Director to be an Audit Committee Member 4 Elect PARK Sang Yong as Mgmt For TNA N/A Independent Director to be an Audit Committee Member 5 Elect Mr. Choi Jong-Tae as an Mgmt For TNA N/A Executive Director 6 Directors' Fees Mgmt For TNA N/A Potash Corp of Saskatchewan Inc. Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/08/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect William Doyle Mgmt For For For Re-elect John Estey Mgmt For For For Re-elect Wade Fetzer, III Mgmt For For For Elect Charles Hoffman Mgmt For For For Re-elect Dallas Howe Mgmt For For For Re-elect Alice Laberge Mgmt For For For Re-elect Keith Martell Mgmt For For For Re-elect Jeffrey McCaig Mgmt For For For Re-elect Mary Mogford Mgmt For For For Re-elect Paul Schoenhals Mgmt For For For Re-elect E. Robert Stromberg Mgmt For For For Re-elect Elena Viyella de Paliza Mgmt For For For 2 THE APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS OF THE CORPORATION. 3 Performance Option Plan Mgmt For Against Against 4 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plan Policy PPR SA Ticker Security ID: Meeting Date Meeting Status CINS F7440G127 06/09/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Jean-Pierre Denis Mgmt For Against Against 6 Approve the award total annual fees of Mgmt For For For EUR 6 10,000.00 to the Directors 7 Appointment of Auditor Mgmt For For For 8 Appointment of Alternate Auditor Mgmt For For For 9 Authority to Trade in Company Stock Mgmt For For For 10 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights 11 Authority to Carry Out Formalities Mgmt For For For Praktiker Bau-Und Heimwerkemarkte Holdings Ticker Security ID: Meeting Date Meeting Status CINS D6174B108 05/30/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For For For Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Elect Dr. Norbert Bensel to the Mgmt For For For Supervisory Board 9 Elect Mr. Ulrich Grillo to the Mgmt For For For Supervisory Board 10 Elect Dr. Kay Hafner to the Mgmt For For For Supervisory Board 11 Elect Mr. Ebbe Jacobsen to the Mgmt For For For Supervisory Board 12 Elect Mr. Johann C. Lindberg to the Mgmt For For For Supervisory Board 13 Elect Mr. Zygmund Mierdorf to the Mgmt For For For Supervisory Board 14 Elect Dr. Kerstin v. Schenck to the Mgmt For For For Supervisory Board 15 Elect Prof. Dr. Harald Wiedmann to the Mgmt For For For Supervisory Board 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Repurchase Shares Using Mgmt For For For Equity Derivatives 18 Amendments to Articles Mgmt For For For Premier Farnell PLC Ticker Security ID: Meeting Date Meeting Status CINS G33292106 06/17/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report for the FYE 03 FEB 2008 3 Declare a final dividend of 5.2p for Mgmt For For For each ordinary share 4 Elect Mr. Dennis Millard as a Director Mgmt For Against Against of Premier Farnell plc 5 Elect Mr. Paul Withers as a Director of Mgmt For Against Against Premier Farnell plc 6 Re-elect Sir Peter Gershon as a Mgmt For Against Against Director of Premier Farnell plc 7 Appointment of Auditor Mgmt For For For 8 Authority to Set Auditor's Fees Mgmt For For For 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 EU Political Donations Mgmt For For For 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Repurchase Preference Mgmt For For For Shares 14 Adoption of New Articles Mgmt For Against Against Premier Foods PLC Ticker Security ID: Meeting Date Meeting Status CINS G72186102 05/16/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 4 Re-elect Mr. David Beever as a Mgmt For For For Director 5 Re-elect Mr. Christine Cross as a Mgmt For For For Director 6 Re-elect Mr. Robert Schofield as a Mgmt For For For Director 7 Re-elect Mr. Paul Thomas as a Mgmt For For For Director 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 EU Political Donations Mgmt For For For 13 Adopt New Articles of Association Mgmt For For For 14 Amendments to New Articles of Mgmt For For For Association (Bundled) Premier Foods PLC Ticker Security ID: Meeting Date Meeting Status CINS G72186102 12/17/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of 2006 Interim and Final Mgmt For For For Dividends PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status CINS G72899100 05/15/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 3 Re-elect Mr. K. B. Dadiseth as a Mgmt For For For Director 4 Re-elect Ms. K. A. O Donovan as a Mgmt For For For Director 5 Re-elect Mr. J.H. Ross as a Director Mgmt For For For 6 Re-elect Lord Turnbull as a Director Mgmt For For For 7 Elect Sir W. F. W. Bischoff as a Mgmt For For For Director 8 Elect Ms. A.F. Godbehere as a Director Mgmt For For For 9 Elect Mr. T .C. Thiam as a Director Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Allocation of Profits/Dividends Mgmt For For For 13 Remuneration Arrangements (M&G) Mgmt For For For 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Adopt New Articles of Association Mgmt For For For 18 Amendments to Articles Regarding Mgmt For For For Qualification Shares 19 Non-Voting Agenda Item N/A N/A N/A N/A PTT Public Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y6883U113 04/11/2008 Voted Meeting Type Country of Trade Annual Thailand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Minutes Mgmt For For For 3 Reports on Operating Results And Mgmt For For For Financial Statements 4 Allocation of Profits/Dividends Mgmt For For For 5 Re-elect Dr. Ampon Kittiampon as a Mgmt For Against Against Director 6 Elect Dr. Suchart Thada- Mgmt For Against Against Thamrongvech as a Director 7 Elect Dr. Naris Chaiyasoot as a Mgmt For Against Against Director 8 Elect Mr. Chulayuth Hirunyavasit as a Mgmt For Against Against Director 9 Elect Mr. Nontigorn Kanchanachitra as Mgmt For Against Against a Director 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Mgmt For For For Set Fees 12 Acknowledgement of the Company's Mgmt For For For Compliance with the Judgment of the Supreme Administrative Court 13 Other business âif anyã Mgmt For Against Against QBE Insurance Group Limited Ticker Security ID: Meeting Date Meeting Status CINS Q78063114 04/04/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Adopt the remuneration report of the Mgmt For For For Company for the FYE 31 DEC 2007 3 Equity Grant - (CEO Frank O'Halloran) Mgmt For For For 4 Re-elect Charles Irby Mgmt For Against Against Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G74079107 05/01/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adopt the 2007 report and financial Mgmt For For For statements 2 Approve the Directors' remuneration Mgmt For Against Against report 3 Declare a final dividend Mgmt For For For 4 Re-elect Mr. Adrian Bellamy (member Mgmt For Against Against of the remuneration committees) 5 Re-elect Mr. Graham Mackay (member Mgmt For Against Against of the remuneration committees) 6 Re-elect Mr. Bart Becht Mgmt For Against Against 7 Re-appoint PricewaterhouseCoopers Mgmt For For For LLP as the Auditors 8 Authorize the Directors to determine Mgmt For For For the Auditors' remuneration 9 Approve to renew the authority to allot Mgmt For For For shares 10 Approve to renew the power to Mgmt For For For disapply pre-emption rights 11 Approve to renew the authority to Mgmt For For For purchase own shares 12 Amend the Articles of Association Mgmt For For For 13 Approve the electronic Mgmt For For For communications with shareholders Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G7420A107 10/04/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Cancellation of Ordinary Shares and Mgmt For For For Creation of New Share Class 2 Cancellation of Preference Shares Mgmt For For For 3 Approve to cancel the share premium Mgmt For For For account of the Company 4 Approve to cancel the capital Mgmt For For For redemption reserve of the Company 5 Senior Executive Share Ownership Mgmt For For For Policy Plan 6 Savings Related Share Option Plan Mgmt For For For 7 Global Stock Profit Plan Mgmt For For For 8 US Savings-Related Share Option Mgmt For For For Plan 9 Long Term Incentive Plan Mgmt For Abstain Against Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G7420A107 10/04/2007 Voted Meeting Type Country of Trade Court United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Cancellation of Ordinary Shares and Mgmt For For For Creation of New Share Class Reed Elsevier PLC Ticker Security ID: Meeting Date Meeting Status CINS G74570121 04/23/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the financial statements Mgmt For For For 2 Approve the Directors remuneration Mgmt For For For report 3 Declare a final dividend Mgmt For For For 4 Re-appoint the Auditors Mgmt For For For 5 Approve the Auditors remuneration Mgmt For For For 6 Re-elect Sir Crispin Davis as a Director Mgmt For Against Against 7 Re-elect Mr. Andrew Prozes as a Mgmt For Against Against Director 8 Re-elect Mr. Lisa Hook as a Director Mgmt For Against Against 9 Re-elect Mr. Gerard Van De Aast as a Mgmt For Against Against Director 10 Approve the allotment of unissued Mgmt For Against Against shares 11 Approve the disapplication of pre- Mgmt For Against Against emption rights 12 Grant authority to purchase own Mgmt For For For shares 13 Amend the New Article of Association Mgmt For For For Renault SA Ticker Security ID: Meeting Date Meeting Status CINS F77098105 04/29/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Receive the consolidated financial Mgmt For For For statements and statutory reports 4 Approve the financial statements and Mgmt For For For statutory reports 5 Approve the allocation of income and Mgmt For For For dividends of EUR 3.80 per Share 6 Approve the special Auditors' report Mgmt For For For regarding related-party transactions 7 Re-elect Mr. Catherine Brechignac as Mgmt For Against Against a Director 8 Re-elect Mr. Charles De Croisset as a Mgmt For Against Against Director 9 Re-elect Mr. Jean-Pierre Garnier as a Mgmt For Against Against Director 10 Appointment of Auditor Mgmt For For For 11 Appoint Deloitte Associes as the Mgmt For For For Auditor and BEAS as the Deputy Auditor 12 Approve the Auditor's report Mgmt For For For 13 Authorize the repurchase of up to 10% Mgmt For For For of issued share capital 14 Authority to Cancel Shares and Mgmt For For For Reduce Capital 15 Approve the Stock Option Plans Mgmt For For For Grants 16 Approve the Employee Stock Mgmt For Against Against Purchase Plan 17 Amendment to Directors' Terms of Mgmt For For For Office 18 Amendment Regarding Electronic Mgmt For For For Voting 19 Amend the Articles of Association Mgmt For Against Against regarding age limits for the Directors 20 Elect Mr. Thierry Desmaret as a Mgmt For Against Against Director 21 Authorize the filing of required Mgmt For For For documents/other formalities Research In Motion Limited Ticker Security ID: Meeting Date Meeting Status RIMM CUSIP9 760975102 07/17/2007 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Amendment to Stock Option Plan Mgmt For For For Rio Tinto Ticker Security ID: Meeting Date Meeting Status CINS Q81437107 04/24/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Remuneration Report Mgmt For For For 3 Elect Mr. Richard Evans as a Director Mgmt For For For 4 Elect Mr. Yves Fortier as a Director Mgmt For For For 5 Elect Mr. Paul Tellier as a Director Mgmt For For For 6 Elect Mr. Tom Albanese as a Director Mgmt For For For 7 Elect Mr. Vivienne Cox as a Director Mgmt For For For 8 Re-elect Mr. Richard Goodmanson as Mgmt For For For a Director 9 Re-elect Mr. Paul Skinner as a Director Mgmt For For For 10 Appointment of Auditor and Authority to Mgmt For For For Set Fees 11 Renew Authority to Repurchase Mgmt For For For Shares 12 Renew Authority to Repurchase Mgmt For For For Shares (Rio Tinto plc) 13 Amendments to Terms of DLC Mgmt For For For Dividend Shares Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status CINS G75754104 04/17/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Approve the remuneration report for Mgmt For For For the YE 31 DEC 2006 as specified 4 Elect Mr. Richard Evans as a Director Mgmt For For For 5 Elect Mr. Yves Fortier as a Director Mgmt For For For 6 Elect Mr. Paul Tellier as a Director Mgmt For For For 7 Re-elect Mr. Thomas Albanese as a Mgmt For For For Director 8 Re-elect Mr. Vivienne Cox as a Mgmt For For For Director 9 Re-elect Mr. Richard Goodmanson as Mgmt For For For a Director 10 Re-elect Mr. Paul Skinner as a Director Mgmt For For For 11 Appointment of Auditor and Authority to Mgmt For For For Set Fees 12 Non-Voting Meeting Note N/A N/A N/A N/A 13 Amendments to Articles Regarding Mgmt For For For Electronic Communication 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Amendments to Articles Regarding Mgmt For Abstain Against Conflict of Interest Provisions 18 Non-Voting Meeting Note N/A N/A N/A N/A 19 Amendments to Terms of DLC Mgmt For For For Dividend Shares Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status CINS G75754104 09/14/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For Rohm Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J65328122 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Corporate Auditor Mgmt For For For 6 Appoint a Corporate Auditor Mgmt For For For 7 Appoint a Corporate Auditor Mgmt For For For 8 Appoint a Corporate Auditor Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For For For Royal Bank Of Canada Ticker Security ID: Meeting Date Meeting Status RY CUSIP9 780087102 02/29/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect W. Geoffrey Beattie Mgmt For For For Re-elect Douglas Elix Mgmt For For For Re-elect John Ferguson Mgmt For For For Re-elect Paule Gauthier Mgmt For For For Re-elect Timothy Hearn Mgmt For For For Re-elect Alice Laberge Mgmt For For For Re-elect Jacques Lamarre Mgmt For For For Re-elect Brandt Louie Mgmt For For For Re-elect Michael McCain Mgmt For For For Re-elect Gordon Nixon Mgmt For For For Re-elect David O'Brien Mgmt For For For Re-elect J. Pedro Reinhard Mgmt For For For Elect Edward Sonshine Mgmt For For For Re-elect Kathleen Taylor Mgmt For For For Re-elect Victor Young Mgmt For For For 2 APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITOR 3 SHAREHOLDER PROPOSAL NO. 1 ShrHoldr Against Against For 4 SHAREHOLDER PROPOSAL NO. 2 ShrHoldr Against Against For 5 SHAREHOLDER PROPOSAL NO. 3 ShrHoldr Against Against For 6 SHAREHOLDER PROPOSAL NO. 4 ShrHoldr Against Against For 7 SHAREHOLDER PROPOSAL NO. 5 ShrHoldr Against Against For 8 SHAREHOLDER PROPOSAL NO. 6 ShrHoldr Against Against For 9 SHAREHOLDER PROPOSAL NO. 7 ShrHoldr Against Against For 10 SHAREHOLDER PROPOSAL NO. 8 ShrHoldr Against Against For 11 SHAREHOLDER PROPOSAL NO. 9 ShrHoldr Against Against For 12 SHAREHOLDER PROPOSAL NO. 10 ShrHoldr Against Against For 13 SHAREHOLDER PROPOSAL NO. 11 ShrHoldr Against Against For 14 SHAREHOLDER PROPOSAL NO. 12 ShrHoldr Against Against For 15 SHAREHOLDER PROPOSAL NO. 13 ShrHoldr Against Against For Russel Metals Inc Ticker Security ID: Meeting Date Meeting Status RUS CUSIP9 781903604 05/12/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Alain Benedetti Mgmt For For For Elect Alice Laberge Mgmt For For For Re-elect Lise Lachapelle Mgmt For For For Re-elect John Robinson Mgmt For For For Re-elect James Dinning Mgmt For For For Re-elect Carl R. Fiora Mgmt For For For Re-elect Anthony Griffiths Mgmt For Withhold Against Re-elect Edward Siegel, Jr. Mgmt For For For 2 Authority to Appoint Other Candidate Mgmt For For For to Board 3 Appointment of Auditor and Authority to Mgmt For For For Set Fees 4 Amendment to Share Option Plan Mgmt For Against Against Regarding Blackout Periods and General Provisions 5 Renewal of Share Option Plan Mgmt For For For RWE AG Ticker Security ID: Meeting Date Meeting Status CINS D6629K109 04/17/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For For For Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Increase Authorized Mgmt For For For Capital 10 Non-Voting Meeting Note N/A N/A N/A N/A Saint George Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS Q8757F106 12/19/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Re-elect Paul Isherwood Mgmt For For For 3 Re-elect Linda Nicholls Mgmt For For For 4 Re-elect Graham Reaney Mgmt For For For 5 Elect Peter Hawkins Mgmt For For For 6 Elect Rick Holliday-Smith Mgmt For For For 7 Adopt the remuneration report for the Mgmt For Against Against YE 30 SEP 2007 8 Increase Non-Executive Directors' Fee Mgmt For For For Cap 9 Ratification of Placement of Securities Mgmt For For For Saipem Ticker Security ID: Meeting Date Meeting Status CINS T82000117 04/28/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the allocation of profit Mgmt For TNA N/A 4 Approve the Stock Option Plan for the Mgmt For TNA N/A year 2008 5 Grant authority to buy back own Mgmt For TNA N/A shares 6 Stock Option Grants Mgmt For TNA N/A 7 Election of Directors/Directors' Fees Mgmt For TNA N/A 8 Election of Statutory Auditors/Statutory Mgmt For TNA N/A Auditors' Fees Salzgitter AG Ticker Security ID: Meeting Date Meeting Status CINS D80900109 05/21/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Resolution as to the use of the net Mgmt For For For annual profit 5 Ratification of Management Board Acts Mgmt For For For 6 Ratification of Supervisory Board Acts Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 Election of Supervisory Board Mgmt For For For Members 9 Authority to Repurchase Shares Mgmt For For For Samsung Electronics Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y74718100 03/28/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Directors' Fees Mgmt For For For SAMSUNG ELECTRONICS(P) Ticker Security ID: Meeting Date Meeting Status CINS 796050888 03/28/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Directors' Fees Mgmt For For For Samsung Engineering Ticker Security ID: Meeting Date Meeting Status CINS Y7472L100 03/28/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Approve the partial amendment to the Mgmt For For For Articles of Incorporation 3 Elect 1 Executive Director and 1 Mgmt For Against Against Outside Director 4 Approve the limit of remuneration of Mgmt For For For the Directors 5 Approve the limit of remuneration of Mgmt For For For the Auditors Samsung Heavy Industries Company Ticker Security ID: Meeting Date Meeting Status CINS Y7474M106 03/28/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statement Mgmt For For For 2 Elect, Mr. Choi Hang-Soon as an Mgmt For Against Against Outside Director 3 Approve the limit of remuneration for Mgmt For For For the Directors 4 Non-Voting Meeting Note N/A N/A N/A N/A Sandvik AB Ticker Security ID: Meeting Date Meeting Status CINS W74857165 04/29/2008 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A 5 Opening of the meeting Mgmt For TNA N/A 6 Elect Attorney Sven Unger as a Mgmt For TNA N/A Chairman of the meeting 7 Approve the voting list Mgmt For TNA N/A 8 Elect 1 or 2 persons to countersign the Mgmt For TNA N/A minutes 9 Approve the agenda Mgmt For TNA N/A 10 Approve to examine whether the Mgmt For TNA N/A meeting has been duly convened 11 Presentation of Accounts and Reports Mgmt For TNA N/A 12 Speech by the President Mgmt For TNA N/A 13 Accounts and Reports Mgmt For TNA N/A 14 Ratification of Board and Management Mgmt For TNA N/A Acts 15 Allocation of Profits/Dividends Mgmt For TNA N/A 16 Board Size; Number of Auditors Mgmt For TNA N/A 17 Directors' and Auditor's Fees Mgmt For TNA N/A 18 Election of Directors Mgmt For TNA N/A 19 Appointment of Auditor Mgmt For TNA N/A 20 Approve the Nomination Committee, Mgmt For TNA N/A etc. for the AGM 2009 as specified 21 Approve the specified guidelines for Mgmt For TNA N/A the remuneration to Chief Executives 22 Closing of the meeting Mgmt For TNA N/A Sankyo Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J67844100 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Approve Provision of Retirement Mgmt For For For Allowance for Directors Sanofi-Aventis Ticker Security ID: Meeting Date Meeting Status CINS F5548N101 05/14/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Elect Uwe Bicker Mgmt For Against Against 7 Elect Gunter Thielen Mgmt For Against Against 8 Elect Claudie Haigneré Mgmt For Against Against 9 Elect Patrick de la Chevardière Mgmt For Against Against 10 Elect Robert Castaigne Mgmt For Against Against 11 Elect Christian Mulliez Mgmt For Against Against 12 Elect Jean-Marc Bruel Mgmt For Against Against 13 Elect Thierry Desmarest Mgmt For Against Against 14 Elect Jean-François Dehecq Mgmt For Against Against 15 Elect Igor Landau Mgmt For Against Against 16 Elect Lindsay Owen-Jones Mgmt For Against Against 17 Elect Jean-René Fourtou Mgmt For Against Against 18 Elect Klaus Pohle Mgmt For Against Against 19 Severance Package (Jean-François Mgmt For For For Dehecq) 20 Severance Package (Gérard Le Fur) Mgmt For For For 21 Authority to Trade in Company Stock Mgmt For For For 22 Authority to Carry Out Formalities Mgmt For For For Santhera Pharmaceuticals Holding AG Ticker Security ID: Meeting Date Meeting Status CINS H7155R134 04/21/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Approve the appropriation of the Mgmt For TNA N/A balance profit 5 Grant discharge of the Management Mgmt For TNA N/A 6 Increase in Authorized Capital Mgmt For TNA N/A 7 Stock Option Plan Mgmt For TNA N/A 8 Increase in Conditional Capital Mgmt For TNA N/A 9 Re-elect Mr. Rudolf Gygax as the Mgmt For TNA N/A Member of the Board of Directors 10 Re-elect Ernst and Young as the Mgmt For TNA N/A Auditors and Group Auditor Saras Raffinerie Sarde SpA Ticker Security ID: Meeting Date Meeting Status CINS T83058106 04/29/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 4 Authority to Trade in Company Stock Mgmt For TNA N/A SASOL LIMITED- ADR Ticker Security ID: Meeting Date Meeting Status CINS 803866102 05/16/2008 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Regarding Mgmt For For For BEE Transaction 2 Authority to Create Preferred Stock Mgmt For For For 3 Conversion of Stock Mgmt For For For 4 Amendment to Memorandum of Mgmt For For For Association 5 Authority to Issue Shares Pursuant to Mgmt For For For BEE Transaction 6 Authority to Issue Shares Pursuant to Mgmt For For For BEE Transaction 7 Issuance of Shares to Related Party Mgmt For For For 8 Issuance of Shares to Related Party Mgmt For For For 9 Issuance of Shares to Related Party Mgmt For For For 10 Issuance of Shares to Related Party Mgmt For For For 11 Issuance of Shares to Related Party Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares Pursuant to Mgmt For For For BEE Transaction 14 Authority to Issue Shares Pursuant to Mgmt For For For BEE Transaction 15 Issuance of Shares to Related Party Mgmt For For For 16 Issuance of Shares to Related Party Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Issue Shares Pursuant to Mgmt For For For BEE Transaction 19 Authority to Issue Shares Pursuant to Mgmt For For For BEE Transaction 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Issue Shares Pursuant to Mgmt For For For BEE Transaction 22 Provision of Financial Assistance Mgmt For For For Regarding BEE Transaction 23 Provision of Financial Assistance Mgmt For For For Regarding BEE Transaction 24 Authority to Issue Shares Pursuant to Mgmt For For For BEE Transaction 25 Provision of Financial Assistance Mgmt For For For Regarding BEE Transaction 26 Authority to Issue Shares Pursuant to Mgmt For For For BEE Transaction 27 Issuance of Shares to Related Party Mgmt For For For 28 Issuance of Shares to Related Party Mgmt For For For 29 Issuance of Shares to Related Party Mgmt For For For 30 Issuance of Shares to Related Party Mgmt For For For 31 Issuance of Shares to Related Party Mgmt For For For 32 Issuance of Shares to Related Party Mgmt For For For 33 Issuance of Shares to Related Party Mgmt For For For 34 Issuance of Shares to Related Party Mgmt For For For 35 Issuance of Shares to Related Party Mgmt For For For 36 Provision of Financial Assistance Mgmt For For For Regarding BEE Transaction 37 Authorization of Legal Formalities Mgmt For For For 38 Provision of Financial Assistance Mgmt For For For Regarding BEE Transaction 39 Provision of Financial Assistance Mgmt For For For Regarding BEE Transaction 40 Provision of Financial Assistance Mgmt For For For Regarding BEE Transaction Satyam Computer Services Limited Ticker Security ID: Meeting Date Meeting Status CINS Y7530Q141 08/30/2007 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare final dividend on equity shares Mgmt For For For 3 Elect Mangalam Srinivasan Mgmt For For For 4 Re-appoint Prof. Krishna G. Palepu as Mgmt For For For a Director, who retires by rotation 5 Appointment of Auditor and Authority to Mgmt For For For Set Fees 6 Elect Tata Prasad Mgmt For For For 7 Elect V.S. Raju Mgmt For For For Schibsted ASA Ticker Security ID: Meeting Date Meeting Status CINS R75677105 05/08/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Elect the person to chair the meeting Mgmt For TNA N/A 4 Approve the notice of the AGM and the Mgmt For TNA N/A agenda 5 Election of Individuals to Check Mgmt For TNA N/A Minutes 6 Accounts and Reports; Report of the Mgmt For TNA N/A Board of Directors 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Approve the Auditor's fee of NOK Mgmt For TNA N/A 9 Authority to Repurchase Shares Mgmt For TNA N/A 10 Report of the Nominating Committee Mgmt For TNA N/A 11 Compensation Policy Mgmt For TNA N/A 12 Elect Mr. Karl-Christian Agerup as a Mgmt For TNA N/A Director 13 Elect Ms. Marie Ehrling as a Director Mgmt For TNA N/A 14 Elect Mr. Ole Jacob Sunde as a Mgmt For TNA N/A Director 15 Elect Mr. Christian Ringnes as a Mgmt For TNA N/A Director 16 Elect Mr. Eva Lindqvist as a Director Mgmt For TNA N/A 17 Elect Ms. Monica Caneman as a Mgmt For TNA N/A Director 18 Approve the Directors' fee etc for the Mgmt For TNA N/A period from MAY 2008 to MAY 2009 19 Elect the Nomination Committee Mgmt For TNA N/A Members 20 Amend the Company's Articles of Mgmt For TNA N/A Association Paragraph 10 No.3, 2nd sentence 21 Approve the fees payable to the Mgmt For TNA N/A Nomination Committee's Members 22 Other editorial amendments to the Mgmt For TNA N/A Articles of Association 23 Non-Voting Meeting Note N/A N/A TNA N/A Scottish & Southern Energy PLC Ticker Security ID: Meeting Date Meeting Status CINS G7885V109 07/26/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report of the Mgmt For For For Board for the FYE 31 MAR 2007 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mr. Nick Baldwin as a Director of Mgmt For Against Against the Company 5 Elect Mr. Richard Gillingwater as a Mgmt For Against Against Director of the Company 6 Re-elect Mr. Alistair Phillips-Davies as Mgmt For Against Against a Director of the Company 7 Re-elect Sir. Kevin Smith as a Director Mgmt For Against Against of the Company 8 Appointment of Auditor Mgmt For For For 9 Authorize the Directors to determine Mgmt For For For the Auditors' remuneration 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Amendments to Articles Regarding Mgmt For For For Electronic Communication 14 Amendments to Performance Share Mgmt For For For Plan Sembcorp Industries Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y79711159 04/25/2008 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profit/Dividend Mgmt For For For Allocation of Profit/Dividend 3 Elect K Shanmugam as a Director Mgmt For Against Against 4 Elect GOH Geok Ling as a Director Mgmt For Against Against 5 Elect TANG Kin Fei as a Director Mgmt For Against Against 6 Elect Richard Hale as a Director Mgmt For Against Against 7 Approve the sum of SGD 777,000 as Mgmt For For For Directors' fees for the YE 31 DEC 2007 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees 9 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 10 Authority to Grant Awards and Issue Mgmt For Against Against Shares under Employee Incentive Plan 11 Non-Voting Agenda Item N/A N/A N/A N/A Sembcorp Industries Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y79711159 04/25/2008 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Related Party Transaction Mgmt For For For 2 Authority to Repurchase Shares Mgmt For For For 3 Amendments to Articles (Undisclosed) Mgmt For For For Sesa Goa Limited Ticker Security ID: Meeting Date Meeting Status CINS Y7673N111 06/25/2008 Voted Meeting Type Country of Trade Other India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Stock Split Mgmt For For For 3 Increase in Authorized Share Capital Mgmt For For For 4 Amendments to Memorandum of Mgmt For For For Association to Reflect Capital Increase 5 Bonus Issue Mgmt For For For 6 Amendment to Merger Agreement Mgmt For For For Shinko Electric Industries Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J73197105 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Corporate Auditor Mgmt For For For 3 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Siemens AG Ticker Security ID: Meeting Date Meeting Status CINS D69671218 01/24/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Approve allocation of income and Mgmt For For For dividends of EUR 1.60 per share 6 Postpone discharge of former Mgmt For Against Against Management Board Member Mr. Johannes Feldmayer 7 Ratify Klaus Kleinfeld Mgmt For Against Against 8 Ratify Peter Löscher Mgmt For Against Against 9 Ratify Heinrich Hiesinger Mgmt For Against Against 10 Ratify Joe Kaeser Mgmt For Against Against 11 Ratify Rudi Lamprecht Mgmt For Against Against 12 Ratify Eduardo Montes Mgmt For Against Against 13 Ratify Jürgen Radomski Mgmt For Against Against 14 Ratify Erich Reinhardt Mgmt For Against Against 15 Ratify Hermann Requardt Mgmt For Against Against 16 Ratify Uriel Sharef Mgmt For Against Against 17 Ratify Klaus Wucherer Mgmt For Against Against 18 Ratify Johannes Feldmayer Mgmt For Against Against 19 Ratify Heinrich Von Pierer Mgmt For Against Against 20 Ratify Gerhard Cromme Mgmt For Against Against 21 Ratify Ralf Heckmann Mgmt For Against Against 22 Ratify Josef Ackermann Mgmt For Against Against 23 Ratify Lothar Adler Mgmt For Against Against 24 Ratify Gerhard Bieletzki Mgmt For Against Against 25 Ratify John Coombe Mgmt For Against Against 26 Ratify Hildegard Cornudet Mgmt For Against Against 27 Ratify Birgit Grube Mgmt For Against Against 28 Ratify Bettina Haller Mgmt For Against Against 29 Ratify Heinz Hawreliuk Mgmt For Against Against 30 Ratify Berthold Huber Mgmt For Against Against 31 Ratify Walter Kröll Mgmt For Against Against 32 Ratify Michael Mirow Mgmt For Against Against 33 Ratify Wolfgang Müller Mgmt For Against Against 34 Ratify Georg Nassauer Mgmt For Against Against 35 Ratify Thomas Rackow Mgmt For Against Against 36 Ratify Dieter Scheitor Mgmt For Against Against 37 Ratify Albrecht Schmidt Mgmt For Against Against 38 Ratify Henning Schulte-noelle Mgmt For Against Against 39 Ratify Peter Von Siemens Mgmt For Against Against 40 Ratify Jerry Speyer Mgmt For Against Against 41 Ratify Iain Vallance of Tummel Mgmt For Against Against 42 Appointment of Auditor Mgmt For For For 43 Authority to Trade in Company Stock Mgmt For For For 44 Authority to Repurchase Shares Using Mgmt For For For Equity Derivatives 45 Elect Josef Ackermann to the Mgmt For For For Supervisory Board 46 Elect Jean-Louis Beffa to the Mgmt For For For Supervisory Board 47 Elect Gerd von Brandenstein to the Mgmt For For For Supervisory Board 48 Elect Gerhard Cromme to the Mgmt For For For Supervisory Board 49 Elect Michael Diekmann to the Mgmt For For For Supervisory Board 50 Elect Hans Michael Gaul to the Mgmt For For For Supervisory Board 51 Elect Peter Gruss to the Supervisory Mgmt For For For Board 52 Elect Nicola Leibinger- Kammueller to Mgmt For For For the Supervisory Board 53 Elect Hakan Samuelsson to the Mgmt For For For Supervisory Board 54 Elect Lord Iain Vallance of Tummel to Mgmt For For For the Supervisory Board 55 Non-Voting Meeting Note N/A N/A N/A N/A Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status CINS V80178110 07/31/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For Against Against 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Sir Brian Pitman Mgmt For For For 4 Elect Stephen LEE Ching Yen Mgmt For For For 5 Elect CHEW Choon Seng Mgmt For For For 6 Elect James KOH Cher Siang Mgmt For For For 7 Elect Euleen Goh Yiu Kiang Mgmt For For For 8 Approve the Directors' fees of SGD Mgmt For For For 9 Appointment of Auditor and Authority to Mgmt For For For Set Fees 10 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 11 Authority to Issue Shares under Share Mgmt For Against Against Option Plan 12 Non-Voting Agenda Item N/A N/A N/A N/A Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status CINS V80178110 07/31/2007 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Renewal of Share Repurchase Mgmt For For For Mandate 2 Renewal of Related Party Transaction Mgmt For For For Mandate 3 Capital Reduction Mgmt For For For Singapore Exchange Limited Ticker Security ID: Meeting Date Meeting Status CINS Y79946102 09/28/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Joseph Yuvaraj Pillay Mgmt For Against Against 3 Elect CHEW Choon Seng Mgmt For Against Against 4 Elect HO Tian Yee Mgmt For Against Against 5 Elect LOW Check Kian Mgmt For Against Against 6 Elect Robert Owen Mgmt For Against Against 7 Directors' Fees Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Appointment of Auditor and Authority to Mgmt For For For Set Fees 10 Authority to Issue Shares w/ or w/out Mgmt For For For Preemptive Rights 11 Authority to Issue Shares and Grant Mgmt For For For Awards under Employee Incentive Plans 12 Non-Voting Agenda Item N/A N/A N/A N/A Singapore Exchange Limited Ticker Security ID: Meeting Date Meeting Status CINS Y79946102 09/28/2007 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For Singapore Telecommunications Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y79985209 07/27/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect HENG Swee Keat Mgmt For Against Against 4 Elect Simon Israel Mgmt For Against Against 5 Elect John Powell Morschel Mgmt For Against Against 6 Elect Deepak S. Parekh Mgmt For Against Against 7 Elect CHUA Sock Koong Mgmt For Against Against 8 Elect Kaikhushru Shiavax Nargolwala Mgmt For Against Against 9 Directors' Fees for Fiscal Year 2007 Mgmt For For For 10 Directors' Fees for Fiscal Year 2008 Mgmt For For For 11 Appointment of Auditor and Authority to Mgmt For For For Set Fees 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Issue Shares w/ or w/out Mgmt For For For Preemptive Rights 14 Authority to Issue Shares under Share Mgmt For For For Option Scheme 1999 15 Authority to Issue Shares under Mgmt For For For Performance Share Plan Singapore Telecommunications Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y79985209 07/27/2007 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Equity Grants to CHUA Sock Koong Mgmt For For For 3 Non-Voting Meeting Note N/A N/A N/A N/A Sinopec Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 05/26/2008 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Director's Report Mgmt For For For 2 Supervisor's Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Appointment of Auditor and Authority to Mgmt For For For Set Fees 6 Authority to Declare Interim Dividends Mgmt For For For 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 8 Issuance of Bonds Mgmt For For For 9 Authorization to the Board to Issue Mgmt For For For Bonds 10 Amendments to Articles Mgmt For For For 11 Amendments to Articles Mgmt For For For Sinopec Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 08/10/2007 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect SU Shulin Mgmt For For For Sinopec Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 11/15/2007 Take No Action Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Issuance Size Mgmt For TNA N/A 2 Approve the Issuance Price Mgmt For TNA N/A 3 Issuance Target and Method of Mgmt For TNA N/A Issuance 4 Approve the term of the Bonds Mgmt For TNA N/A 5 Approve the interest rate of the Bonds Mgmt For TNA N/A with Warrants 6 Approve the term and method of Mgmt For TNA N/A repayment for principal and interest 7 Approve the term of redemption Mgmt For TNA N/A 8 Approve the guarantee Mgmt For TNA N/A 9 Approve the term of the Warrants Mgmt For TNA N/A 10 Approve the conversion period of the Mgmt For TNA N/A Warrants 11 Approve the proportion of Exercise Mgmt For TNA N/A Rights for the Warrants 12 Approve the exercise price of the Mgmt For TNA N/A Warrants 13 Approve the adjustment of the exercise Mgmt For TNA N/A price of the Warrants 14 Approve the use of proceeds from the Mgmt For TNA N/A proposed Issuance 15 Approve the validity of the Resolution Mgmt For TNA N/A 16 Authorisation to Board of Directors Mgmt For TNA N/A 17 Feasibility Report on Investment Mgmt For TNA N/A 18 Report on Use of Last Proceeds Mgmt For TNA N/A SMURFIT KAPPA GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G8248F104 05/09/2008 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend on the ordinary Mgmt For For For shares 3 Re-elect Mr. Gary McGann as a Mgmt For Against Against Director 4 Re-elect Mr. Anthony Smurfit as a Mgmt For Against Against Director 5 Re-elect Mr. Ian Curley as a Director Mgmt For Against Against 6 Elect Mr. Sean Fitzpatrick as a Director Mgmt For Against Against 7 Elect Mr. Liam O Mahony as a Director Mgmt For Against Against 8 Elect Mr. Nicanor Restrepo as a Mgmt For Against Against Director 9 Elect Mr. Paul Stecko as a Director Mgmt For Against Against 10 Elect Ms. Rosemary Thorne as a Mgmt For Against Against Director 11 Elect Mr. Thomas Brodin as a Director Mgmt For Against Against 12 Re-appoint PricewaterhouseCoopers Mgmt For For For as the Auditors of the Company 13 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Amendment to Articles Regarding Mgmt For Abstain Against Electronic Communication Societe Generale Ticker Security ID: Meeting Date Meeting Status CINS F43638141 05/27/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Dividends Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Election of Director Mgmt For Against Against 8 Elect Michel Cicurel Mgmt For Against Against 9 Elect Luc Vandevelde Mgmt For Against Against 10 Appoint Mr. Nathalie Rachou as a Mgmt For Against Against Director for a 4 year period 11 Authority to Trade in Company Stock Mgmt For For For 12 Authority to Issue Shares or Mgmt For For For Convertible Securities w/ Preemptive Rights 13 Authority to Issue Shares or Mgmt For For For Convertible Securities w/out Preemptive Rights 14 Authority to Increase Share Issuance Mgmt For For For Limit 15 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 16 Authority to Issue Shares or Mgmt For For For Convertible Securities under Employee Savings Plan 17 Authority to Grant Stock Options Mgmt For For For 18 Authority to Issue Restricted Stock Mgmt For For For 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Authority to Carry Out Formalities Mgmt For For For Societe Generale Ticker Security ID: Meeting Date Meeting Status CINS F8587L150 05/27/2008 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Approve the allocation of the result and Mgmt For For For fixing of the dividend 5 Consolidated Accounts and Reports Mgmt For For For 6 Approve the conventions by the Mgmt For For For special report of Auditor 7 Approve to renew the Mandate of Mr. Mgmt For Against Against Philippe Citerne as a Administrator 8 Approve to renew the Mandate of Mr. Mgmt For Against Against Michel Cicurel as a Administrator 9 Approve to renew the Mandate of Mr. Mgmt For Against Against Luc Vandevelde as a Administrator 10 Appoint the Mrs. Nathalie Rachou as a Mgmt For Against Against Administrator 11 Authority to Trade in Company Stock Mgmt For For For 12 Authority to Issue Shares or Mgmt For For For Convertible Securities w/ Preemptive Rights 13 Authority to Issue Shares or Mgmt For For For Convertible Securities w/out Preemptive Rights 14 Authority to Increase Share Issuance Mgmt For For For Limit 15 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 16 Authority to Issue Shares or Mgmt For For For Convertible Securities under Employee Savings Plan 17 Authority to Grant Stock Options Mgmt For For For 18 Authority to Issue Restricted Stock Mgmt For For For 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Grant authority for the accomplishment Mgmt For For For of formalities Sodexho Alliance SA Ticker Security ID: Meeting Date Meeting Status CINS F84941123 01/22/2008 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Acounts and Reports; Ratification of Mgmt For For For Board Acts 4 Allocation of Profits/Dividends Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Authority to Repurchase Shares Mgmt For For For 7 Re-elect Robert Baconnier Mgmt For Against Against 8 Re-elect Patricia Bellinger Mgmt For Against Against 9 Re-elect Paul Jeanbart Mgmt For Against Against 10 Re-elect François Périgot Mgmt For Against Against 11 Re-elect Peter Thompson Mgmt For Against Against 12 Re-elect Mark Tompkins Mgmt For Against Against 13 Directors' Fees Mgmt For For For 14 Authority to Issue Debt Instruments Mgmt For For For 15 Change in Company Name Mgmt For For For 16 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 17 Authority to Increase Capital Through Mgmt For For For Capitizations 18 Authority to Increase Capital for Mgmt For For For Employee Benefits 19 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/out Preemptive Rights 20 Authority to Cancel Shares and Mgmt For For For Reduce Authorized Capital 21 Amend Article Number 16 of the Mgmt For For For Bylaws 22 Amend Article Number 11 of the Mgmt For For For Bylaws 23 Authority to Carry out Formalities Mgmt For For For Soitec Ticker Security ID: Meeting Date Meeting Status CINS F84138118 07/10/2007 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Ratification of Mgmt For Against Against Board Acts 3 Consolidated Accounts and Reports Mgmt For Against Against 4 Allocation of Profits/Dividends Mgmt For For For 5 Related Party Transactions Mgmt For Against Against 6 Authority to Trade in Company Stock Mgmt For Against Against 7 Amendments to Articles Mgmt For For For 8 Amend the Article number 7 of the Mgmt For For For Bylaws, related to the form of shares 9 Amendments to Articles Mgmt For Against Against 10 Amend the Article number 23 of the Mgmt For For For Bylaws, related to the OGM 11 Amend the Article number 24 of the Mgmt For For For Bylaws, related to the EGM 12 Authority to Cancel Shares and Mgmt For For For Reduce Capital 13 Issuance of Warrants w/o Preemptive Mgmt For For For Rights for Employee Benefits 14 Authority to Carry Out Formalities Mgmt For For For Sony Corp. Ticker Security ID: Meeting Date Meeting Status CINS J76379106 06/20/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 To elect a Director Mgmt For For For 3 To elect a Director Mgmt For For For 4 To elect a Director Mgmt For For For 5 To elect a Director Mgmt For For For 6 To elect a Director Mgmt For For For 7 To elect a Director Mgmt For For For 8 To elect a Director Mgmt For For For 9 To elect a Director Mgmt For For For 10 To elect a Director Mgmt For For For 11 To elect a Director Mgmt For For For 12 To elect a Director Mgmt For For For 13 To elect a Director Mgmt For For For 14 To elect a Director Mgmt For For For 15 To elect a Director Mgmt For For For 16 To elect a Director Mgmt For For For 17 To issue Stock Acquisition Rights for Mgmt For For For the purpose of granting stock options 18 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Disclosure SPEEDEL HOLDING AG Ticker Security ID: Meeting Date Meeting Status CINS H8042G125 04/15/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A 5 Accounts and Reports Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Grant discharge of the Members of the Mgmt For TNA N/A Board of Directors 8 Elect Fritz Kuntz Mgmt For TNA N/A 9 Elect Marius Sutter Mgmt For TNA N/A 10 Appointment of Auditor Mgmt For TNA N/A 11 Amend Article 3 of the Articles of Mgmt For TNA N/A Association âauthorized share capitalã Standard Bank Group Corp. Limited Ticker Security ID: Meeting Date Meeting Status CINS S80605132 12/03/2007 Voted Meeting Type Country of Trade Special South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Scheme of Arrangement Mgmt For For For Standard Bank Group Corp. Limited Ticker Security ID: Meeting Date Meeting Status CINS S80605132 12/03/2007 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Share Issuance Mgmt For For For Standard Chartered PLC Ticker Security ID: Meeting Date Meeting Status CINS G84228157 05/07/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the annual report for the YE Mgmt For For For 31 DEC 2007 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Re-elect Mr. M.B. DeNoma as a Mgmt For For For executive Director, who retires by rotation 5 Re-elect Valerie Gooding Mgmt For For For 6 Re-elect Rudy Markham Mgmt For For For 7 Re-elect Mr. P. A. Sands as a Mgmt For For For Executive Director , who retires by rotation 8 Re-elect Oliver Stocken Mgmt For For For 9 Elect Gareth Bullock Mgmt For For For 10 Elect Sunil Mittal Mgmt For For For 11 Elect John Peace Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authorize the Board to set the Auditor's Mgmt For For For fees 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Repurchased Mgmt For For For Shares w/ Preemptive Rights 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Repurchase Preference Mgmt For For For Shares 19 Adopt New Articles of Association Mgmt For For For 20 EU Political Donations Mgmt For For For 21 Scrip Dividend Mgmt For For For Starhub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F132 04/18/2008 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Related Party Transactions Mgmt For For For Starhub Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8152F132 04/18/2008 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect LIM Chin Beng Mgmt For For For 3 Elect TAN Guong Ching Mgmt For For For 4 Elect Steven Terrell Clontz Mgmt For For For 5 Elect Peter SEAH Lim Huat Mgmt For For For 6 Elect Nihal Kaviratne Mgmt For For For 7 Elect Nasser Marafih Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Appointment of Auditor and Authority to Mgmt For For For Set Fees 11 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 12 Authority to Issue Shares under Mgmt For For For Employee Incentive Plans 13 Authority to Grant Awards and Issue Mgmt For For For Shares under Employee Incentive Plans 14 Non-Voting Agenda Item N/A N/A N/A N/A Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 05/20/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Opening of the general meeting by the Mgmt For TNA N/A Chair of the Corporate Assembly 5 Elect the Chair of the meeting Mgmt For TNA N/A 6 Approve the notice and the agenda Mgmt For TNA N/A 7 Approve the registration of attending Mgmt For TNA N/A shareholders and proxies 8 Election of Individual to Check Minutes Mgmt For TNA N/A 9 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 10 Approve to determine the Mgmt For TNA N/A remuneration for the Company's Auditor 11 Elect the Members to the Corporate Mgmt For TNA N/A Assembly 12 Elect a Member to the Nomination Mgmt For TNA N/A Committee 13 Approve to determine the Mgmt For TNA N/A remuneration for the Corporate Assembly 14 Approve to determine the Mgmt For TNA N/A remuneration for the Nomination Committee 15 Compensation Policy Mgmt For TNA N/A 16 Authority to Repurchase Shares Mgmt For TNA N/A Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 07/05/2007 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Open of the meeting Mgmt For TNA N/A 5 Approve the registration of attending Mgmt For TNA N/A shareholders and proxies 6 Elect the Chairman of the meeting Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Approve the notice of the meeting and Mgmt For TNA N/A agenda 9 Information Regarding the Proposed Mgmt For TNA N/A Merger 10 Approve Merger Mgmt For TNA N/A 11 Authority to Increase Share Capital Mgmt For TNA N/A 12 Amendments to Articles Mgmt For TNA N/A 13 Elect the Members and the Deputy Mgmt For TNA N/A Members of the Corporate Assembly 14 Elect Mr. Olaug Svarva as a Member Mgmt For TNA N/A of the Nominating Committee 15 Elect Benedicte Schilbred Fasmer Mgmt For TNA N/A 16 Elect Mr. Tom Rathke as a Member of Mgmt For TNA N/A the Nominating Committee 17 Elect Mr. Bjoern Stalle Haavik as a Mgmt For TNA N/A Member of the Nominating Committee 18 Authority to Reduce Share Capital Mgmt For TNA N/A 19 Non-Voting Meeting Note N/A N/A TNA N/A Straumann Holding AG Ticker Security ID: Meeting Date Meeting Status CINS H8300N119 03/28/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Presentation of Accounts and Reports Mgmt For TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Approve the appropriation of the Mgmt For TNA N/A available earnings 6 Grant discharge to the Board of Mgmt For TNA N/A Directors 7 Elect Dr. H. C. Rudolf Maag as a Mgmt For TNA N/A Director for a term of 3 years 8 Elect Dr. Sebastian Burchhardt as a Mgmt For TNA N/A Director for a term of 3 years 9 Elect Mr. Juerg Morant as a Director Mgmt For TNA N/A for a term of 3 years 10 Appoint the Auditors and the Group Mgmt For TNA N/A Auditors for 2008 11 Amend Article 2.1.2 of the Article of Mgmt For TNA N/A Association as specified 12 Amendment to Articles Mgmt For TNA N/A 13 Non-Voting Meeting Note N/A N/A TNA N/A SUEZ Ticker Security ID: Meeting Date Meeting Status CINS F90131115 05/06/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Appoint Mr. Edmond Alphandery as a Mgmt For Against Against Director for a 4-year period 7 Appoint Mr. Rene Carron as a Director Mgmt For Against Against for a 4-year period 8 Appoint Mr. Etienne Davignon as a Mgmt For Against Against Director for a 4-year period 9 Appoint Mr. Albert Frere as a Director Mgmt For Against Against for a 4-year period 10 Appoint Mr. Jean Peyrelevade as a Mgmt For Against Against Director for a 4-year period 11 Appoint Mr. Thierry De Rudder as a Mgmt For Against Against Director for a 4-year period 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital through Capitalizations 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/out Preemptive Rights 15 Authority to Issue Debt Instruments Mgmt For For For 16 Authority to Issue Shares under Mgmt For For For Employee Savings Plan 17 Authority to Increase Capital for Mgmt For For For Employee Benefits 18 Authority to Cancel Shares and Mgmt For For For Reduce Capital 19 Authority to Carry Out Formalities Mgmt For For For Sumitomo Electric Industry Limited Ticker Security ID: Meeting Date Meeting Status CINS J77411114 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For Against Against 18 Appoint a Corporate Auditor Mgmt For For For 19 Approve Payment of Bonuses to Mgmt For For For Directors Sumitomo Mitsui Financial Group Ticker Security ID: Meeting Date Meeting Status CINS J7771X109 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Corporate Auditor Mgmt For Against Against 10 Appoint a Corporate Auditor Mgmt For For For 11 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 12 Amend the Compensation to be Mgmt For For For received by Corporate Officers 13 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Corporate Officers Sun Life Financial Inc Ticker Security ID: Meeting Date Meeting Status SLF CUSIP9 866796105 05/14/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect James Baille Mgmt For For For Re-elect George Carmany, III Mgmt For For For Re-elect John Clappison Mgmt For For For Re-elect David Ganong Mgmt For For For Re-elect Germaine Gibara Mgmt For For For Re-elect Krystyna Hoeg Mgmt For For For Re-elect David Kerr Mgmt For For For Re-elect Idalene Kesner Mgmt For For For Re-elect Mitchell Merin Mgmt For For For Re-elect Bertin Nadeau Mgmt For For For Re-elect Ronald Osborne Mgmt For For For Re-elect Donald Stewart Mgmt For For For 2 APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITOR 3 AMENDMENTS TO BY-LAW NO. 1 Mgmt For For For 4 AMENDMENTS TO THE EXECUTIVE Mgmt For For For STOCK OPTION PLAN. Suncor Energy Ticker Security ID: Meeting Date Meeting Status SU CUSIP9 867229106 04/24/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Mel Benson Mgmt For For For Re-elect Brian Canfield Mgmt For For For Re-elect Bryan Davies Mgmt For For For Re-elect Brian Felesky Mgmt For For For Re-elect John Ferguson Mgmt For For For Re-elect W. Douglas Ford Mgmt For For For Re-elect Richard George Mgmt For For For Re-elect John Huff Mgmt For For For Re-elect M. Ann McCaig Mgmt For For For Re-elect Michael O'Brien Mgmt For For For Re-elect Eira Thomas Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Shareholders Rights Plan Mgmt For For For 4 2:1 Stock Split Mgmt For For For Suruga Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS J78400108 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend Articles to: Allow Use of Mgmt For For For Electronic Systems for Public Notifications 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For 14 Retirement Allowances Mgmt For For For 15 Approve Issuance of Share Acquisition Mgmt For For For Rights as Stock Options Suzuken Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J78454105 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amend the Articles of Incorporation Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Corporate Auditor Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For Suzuki Motor Corp. Ticker Security ID: Meeting Date Meeting Status CINS J78529138 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Approve Payment of Bonuses to Mgmt For For For Corporate Officers SWEDBANK AB Ticker Security ID: Meeting Date Meeting Status CINS W9423X102 04/25/2008 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Opening of the meeting and address Mgmt For TNA N/A by the Chair 5 Elect the Chair of the Board of Mgmt For TNA N/A Directors as the Chair of the meeting 6 Approve the voting list Mgmt For TNA N/A 7 Approve the agenda Mgmt For TNA N/A 8 Appoint 2 persons to verify the minutes Mgmt For TNA N/A 9 Approve to decide whether the Mgmt For TNA N/A meeting has been properly convened 10 Presentation of Accounts and Reports Mgmt For TNA N/A 11 Consolidated Accounts and Reports Mgmt For TNA N/A 12 Accounts and Reports Mgmt For TNA N/A 13 Ratification of Board and Management Mgmt For TNA N/A Acts 14 Approve to determine the number of Mgmt For TNA N/A Directors at 8 15 Directors' and Auditors' Fees Mgmt For TNA N/A 16 Election of Directors Mgmt For TNA N/A 17 Approve the decision on the Mgmt For TNA N/A Nomination Committee 18 Authority to Repurchase Shares Mgmt For TNA N/A 19 Authority to Repurchase Shares Mgmt For TNA N/A 20 Approve to decide on the principles of Mgmt For TNA N/A remuneration for the top Executives 21 Shareholder Proposal Regarding ShrHoldr N/A TNA N/A Granting Credits 22 Shareholder Proposal Regarding ShrHoldr N/A TNA N/A Charitable Donations 23 Shareholder Proposal Regarding ShrHoldr N/A TNA N/A Granting Credits 24 Shareholder Proposal Regarding ShrHoldr N/A TNA N/A Charitable Donations 25 Non-Voting Agenda Item N/A N/A TNA N/A 26 Closing of the meeting Mgmt For TNA N/A Swisscom Ticker Security ID: Meeting Date Meeting Status CINS H8398N104 04/22/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Management Mgmt For TNA N/A Acts 6 Reduction in Authorized Capital Mgmt For TNA N/A 7 Amend Clause 3.5 of the Articles of Mgmt For TNA N/A Incorporation 8 Amend Clause 6.1.3 of the Articles of Mgmt For TNA N/A Incorporation 9 Amendments to Articles Mgmt For TNA N/A 10 Amend Clause 7 Paragraph 2 of the Mgmt For TNA N/A Articles of Incorporation 11 Re-elect Dr. Anton Scherrer as a Mgmt For TNA N/A Chairman of the Board of Directors 12 Re-elect Ms. Catherine Muehle Mann Mgmt For TNA N/A as a Member of the Board of Directors 13 Re-elect Mr. Hugo Gerber as a Mgmt For TNA N/A Member of the Board of Directors 14 Elect KPMG AG as the Statutory Mgmt For TNA N/A Auditors 15 Non-Voting Meeting Note N/A N/A TNA N/A Taiwan Semiconductor Mfg. Co. Ltd. (ADR) Ticker Security ID: Meeting Date Meeting Status CINS Y84629107 06/13/2008 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Approve the 2007 business report and Mgmt For For For financial statements 8 Approve the distribution of 2007 profits Mgmt For For For 9 Authority to Increase Paid-In Capital Mgmt For For For 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A TDK Corp. Ticker Security ID: Meeting Date Meeting Status CINS J82141136 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Stock Option Plan Mgmt For Against Against 4 Approve Issuance of Share Acquisition Mgmt For Against Against Rights as Stock Options 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Approve Payment of Bonuses to Mgmt For For For Directors 13 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Directors Teck Cominco Limited Ticker Security ID: Meeting Date Meeting Status TCK CUSIP9 878742204 04/23/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Approval of By-Law No. 1 Mgmt For For For 4 Adoption of By-Law No. 2 Mgmt For For For Telecom Corp. Of New Zealand Limited Ticker Security ID: Meeting Date Meeting Status CINS Q89499109 08/17/2007 Voted Meeting Type Country of Trade Special New Zealand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Capital Return Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A Telecom Corp. Of New Zealand Limited Ticker Security ID: Meeting Date Meeting Status CINS Q89499109 10/04/2007 Voted Meeting Type Country of Trade Annual New Zealand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authorize the Directors to fix the Mgmt For For For Auditors remuneration 2 Re-elect Mr. W. Boyd as a Director Mgmt For For For 3 Re-elect Mr. M. Tyler as a Director Mgmt For For For 4 Re-elect Mr. R. Spithill as a Director Mgmt For For For 5 Re-elect Mr. M. Horn as a Director Mgmt For For For 6 Amendment to Constitution Mgmt For For For 7 Elect Mr. P. Reynolds as a Director Mgmt For For For 8 Equity Grant (CEO Dr. Paul Reynolds) Mgmt For For For 9 Equity Grant (CEO Dr. Paul Reynolds) Mgmt For For For TELECOM EGYPT Ticker Security ID: Meeting Date Meeting Status CINS M87886103 07/31/2007 Take No Action Meeting Type Country of Trade Special Egypt Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Amendments to Articles Mgmt For TNA N/A 3 Appointment of CEO Mgmt For TNA N/A Telefonica SA Ticker Security ID: Meeting Date Meeting Status CINS 879382109 04/22/2008 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends; Ratification of Board Acts 2 Elect Fernando de Almansa Moreno- Mgmt For Against Against Barreda 3 Elect José Maria Abríl Perez Mgmt For Against Against 4 Elect Francisco Javier de Paz Mancho Mgmt For Against Against 5 Elect María Eva Castillo Sanz Mgmt For Against Against 6 Elect Luiz Fernando Furlán Mgmt For Against Against 7 Authority to Repurchase Shares Mgmt For For For 8 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 9 Appointment of the Auditors of the Mgmt For For For Company for the Fiscal Year 2008. 10 Authority to Carry Out Formalities Mgmt For For For TELEKOM AUSTRIA AG Ticker Security ID: Meeting Date Meeting Status CINS A8502A102 05/20/2008 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Presentation of Accounts and Reports Mgmt For TNA N/A 3 Approve the allocation of the net Mgmt For TNA N/A income 4 Ratification of Management and Mgmt For TNA N/A Supervisory Board Acts 5 Approve the remuneration of the Mgmt For TNA N/A Supervisory Board 6 Elect the Supervisory Board Mgmt For TNA N/A 7 Elect the Auditors for the FY 2007 Mgmt For TNA N/A 8 Report on Share Repurchase Program Mgmt For TNA N/A 9 Authority to Repurchase Shares Mgmt For TNA N/A Telenor ASA Ticker Security ID: Meeting Date Meeting Status CINS R21882106 05/08/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Approve the notice of the AGM Mgmt For TNA N/A 4 Election of Individuals to Check Mgmt For TNA N/A Minutes 5 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/DIvidends 6 Approve the remuneration to the Mgmt For TNA N/A Company's Auditor 7 Compensation Policy Mgmt For TNA N/A 8 Authority to Cancel Shares and Mgmt For TNA N/A Reduce Authorized Capital 9 Use/Transfer of Reserves Mgmt For TNA N/A 10 Authorize the Board to acquire own Mgmt For TNA N/A shares 11 Elect one new Member to the Election Mgmt For TNA N/A Committee Telstra Corp. Ticker Security ID: Meeting Date Meeting Status CINS Q8975N105 11/07/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Adopt the remuneration report for the Mgmt For Against Against FYE 30 JUN 2007 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Appoint Ernst & Young as the Auditor Mgmt For For For of the Company 5 Increase Non-Executive Directors' Fee Mgmt For For For Cap 6 Non-Voting Agenda Item N/A N/A N/A N/A Tenaga Nasional Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y85859109 12/13/2007 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Approve the payment of Directors' fees Mgmt For For For for the FYE 31 AUG 2007 4 Elect Che Khalib bin Mohamad Noh Mgmt For Against Against 5 Elect Lau Yin Pin Lau Yen Beng Mgmt For Against Against 6 Elect Fuad bin Jaafar Mgmt For Against Against 7 Elect Mohammad Zainal bin Shaari Mgmt For Against Against 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees 9 Related Party Transactions Mgmt For Against Against 10 Related Party Transactions Mgmt For Against Against 11 Authority to Grant Options and Issue Mgmt For Against Against Shares under Employee Incentive Plan 12 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 13 Amendments to Articles Mgmt For Against Against 14 Non-Voting Agenda Item N/A N/A N/A N/A TENARIS S.A. Ticker Security ID: Meeting Date Meeting Status TS CUSIP9 88031M109 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Consolidated Accounts and Reports Mgmt For For For 2 APPROVAL OF COMPANY'S ANNUAL Mgmt For For For ACCOUNTS AS AT DECEMBER 31, 3 ALLOCATION OF RESULTS AND Mgmt For For For APPROVAL OF DIVIDEND PAYMENT. 4 DISCHARGE TO THE MEMBERS OF Mgmt N/A For N/A THE BOARD OF DIRECTORS. 5 ELECTION OF THE MEMBERS OF Mgmt N/A Against N/A THE BOARD OF DIRECTORS. 6 COMPENSATION OF THE MEMBERS Mgmt N/A For N/A OF THE BOARD OF DIRECTORS. 7 Electronic Communications Mgmt N/A For N/A 8 APPOINTMENT OF INDEPENDENT Mgmt For For For AUDITORS AND APPROVAL OF THEIR FEES. Terumo Corporation Ticker Security ID: Meeting Date Meeting Status CINS J83173104 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Substitute Corporate Auditor Mgmt For For For 18 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 19 Approve Adoption of Anti-Takeover Mgmt For Against Against Defense Measures TESCO PLC Ticker Security ID: Meeting Date Meeting Status CINS G87621101 06/27/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Approve the Directors' remuneration Mgmt For Against Against report for the FYE 23 FEB 2008 4 Allocation of Profits/Dividends Mgmt For For For 5 Re-elect Mr. Charles Allen as a Mgmt For Against Against Director 6 Re-elect Dr. Harald Einsmann as a Mgmt For Against Against Director 7 Re-elect Mr. Rodney Chase as a Mgmt For Against Against Director 8 Re-elect Ms. Karen Cook as a Director Mgmt For Against Against 9 Re-elect Sir Terry Leahy as a Director Mgmt For Against Against 10 Re-elect Mr. Tim Mason as a Director Mgmt For Against Against 11 Appointment of Auditor Mgmt For For For 12 Authority to Set Auditor's Fees Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 EU Political Donations Mgmt For For For 17 Adopt New Articles of Association Mgmt For Against Against 18 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 06/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 TO ELECT ELI HURVITZ AS A Mgmt For For For DIRECTOR FOR A THREE-YEAR TERM 4 TO ELECT RUTH CHESHIN AS A Mgmt For For For DIRECTOR FOR A THREE-YEAR TERM. 5 TO ELECT HAROLD SNYDER AS A Mgmt For For For DIRECTOR FOR A THREE-YEAR TERM. 6 TO ELECT JOSEPH (YOSI) NITZANI Mgmt For For For AS DIRECTOR FOR THREE-YEAR TERM. 7 TO ELECT ORY SLONIM AS A Mgmt For For For DIRECTOR FOR A THREE-YEAR TERM. 8 Elect Leora Meridor Mgmt For For For 9 Liability Insurance Mgmt For For For 10 Directors' Fees Mgmt For For For 11 APPROVE 2 Mgmt For For For PURCHASE PLAN FOR U.S. EMPLOYEES. 12 Appointment of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 07/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 TO ELECT ABRAHAM E. COHEN AS Mgmt For For For A DIRECTOR. 4 TO ELECT PROF. ROGER D. Mgmt For For For KORNBERG AS A DIRECTOR 5 TO ELECT PROF. MOSHE MANY AS Mgmt For For For A DIRECTOR. 6 TO ELECT DAN PROPPER AS A Mgmt For For For DIRECTOR. 7 Liability Insurance Mgmt For For For 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees The Wharf Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS Y9551M108 05/27/2008 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend for YE 31 DEC Mgmt For For For 3 Re-elect Mr. Paul M. P. Chan, a retiring Mgmt For Against Against Director, as a Director 4 Re-elect Professor Edward K. Y. Chen, Mgmt For Against Against a retiring Director, as a Director 5 Re-elect Dr. Raymond K. F. Ch ien, a Mgmt For Against Against retiring Director, as a Director 6 Re-elect Honorable Vincent K. Fang, a Mgmt For Against Against retiring Director, as a Director 7 Appointment of Auditor and Authority to Mgmt For For For Set Fees 8 Directors' Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Issue Repurchased Mgmt For For For Shares TNT NV Ticker Security ID: Meeting Date Meeting Status CINS N86672107 04/11/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Adopt the 2007 financial statements Mgmt For TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 Approve to determine and distribution Mgmt For TNA N/A of dividends 9 Grant discharge from liability of the Mgmt For TNA N/A Board of Management 10 Grant discharge from liability of the Mgmt For TNA N/A Member of the Supervisory Board 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Non-Voting Agenda Item N/A N/A TNA N/A 13 Non-Voting Agenda Item N/A N/A TNA N/A 14 Re-appoint Mr. R.J.N. Abrahamsen as Mgmt For TNA N/A a Member of the Supervisory Board 15 Appoint Mr. P.C. Klaver as a Member Mgmt For TNA N/A of the Supervisory Board 16 Appoint Mr. G.J. Ruizendaal as a Mgmt For TNA N/A Member of the Supervisory Board 17 Non-Voting Agenda Item N/A N/A TNA N/A 18 Non-Voting Agenda Item N/A N/A TNA N/A 19 Non-Voting Agenda Item N/A N/A TNA N/A 20 Authorize the Board of Management to Mgmt For TNA N/A issue ordinary shares 21 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 22 Authorize the Board of Management of Mgmt For TNA N/A the Company to acquire its own shares 23 Approve to reduce the issued share Mgmt For TNA N/A capital by cancellation of own shares 24 Non-Voting Agenda Item N/A N/A TNA N/A 25 Non-Voting Agenda Item N/A N/A TNA N/A TOGNUM AG Ticker Security ID: Meeting Date Meeting Status CINS D836B5109 06/10/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board of Mgmt For For For Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Increase Capital Mgmt For Against Against 10 Supervisory Board Members' Fees Mgmt For For For 11 Elections to the Supervisory Board: Mr. Mgmt For For For Rolf Eckrodt 12 Elections to the Supervisory Board: Mr. Mgmt For Against Against Marcus Brennecke 13 Elections to the Supervisory Board: Mr. Mgmt For For For Sune Karlsson 14 Elections to the Supervisory Board: Mr. Mgmt For For For Giulio Mazzalupi 15 Elections to the Supervisory Board: Mr. Mgmt For Against Against Udo Philipp 16 Elections to the Supervisory Board: Dr. Mgmt For For For Cletus Von Pichler Toho Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J84850106 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Tohoku Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J85108108 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Corporate Auditor Mgmt For Against Against 21 Appoint a Corporate Auditor Mgmt For For For 22 Approve Payment of Bonuses to Mgmt For For For Directors 23 Shareholders' Proposal : Approve ShrHoldr Against Against For Appropriation of Retained Earnings 24 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation (1) 25 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation (2) 26 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation (3) 27 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation (4) 28 Shareholder Proposal Regarding ShrHoldr Against Abstain N/A Abolition of Bonus System Tokyo Electric Power Company Inc Ticker Security ID: Meeting Date Meeting Status CINS J86914108 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appropriation of Surplus Mgmt For For For 3 Election of a Director Mgmt For For For 4 Election of a Director Mgmt For For For 5 Election of a Director Mgmt For For For 6 Election of a Director Mgmt For For For 7 Election of a Director Mgmt For For For 8 Election of a Director Mgmt For For For 9 Election of a Director Mgmt For For For 10 Election of a Director Mgmt For For For 11 Election of a Director Mgmt For For For 12 Election of a Director Mgmt For For For 13 Election of a Director Mgmt For For For 14 Election of a Director Mgmt For For For 15 Election of a Director Mgmt For For For 16 Election of a Director Mgmt For For For 17 Election of a Director Mgmt For For For 18 Election of a Director Mgmt For For For 19 Election of a Director Mgmt For For For 20 Election of a Director Mgmt For For For 21 Election of a Director Mgmt For For For 22 Election of a Director Mgmt For For For 23 Election of an Auditor Mgmt For For For 24 Election of an Auditor Mgmt For For For 25 Election of an Auditor Mgmt For For For 26 Election of an Auditor Mgmt For For For 27 Election of an Auditor Mgmt For For For 28 Shareholders' Proposal : Appropriation ShrHoldr Against Against For of Surplus 29 Shareholder Proposal Regarding ShrHoldr Against Against For Decommission of Kashiwazaki-Kariwa Nuclear Power Plant 30 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Disclosure 31 Shareholder Proposal Regarding ShrHoldr Against Against For Termination of Reprocessing Contract Tokyo Gas Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J87000105 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Outside Corporate Auditor Mgmt For For For Toshiba Corp. Ticker Security ID: Meeting Date Meeting Status CINS J89752117 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appoint a Director Mgmt For Against Against 3 Appoint a Director Mgmt For Against Against 4 Appoint a Director Mgmt For Against Against 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against 11 Appoint a Director Mgmt For Against Against 12 Appoint a Director Mgmt For Against Against 13 Appoint a Director Mgmt For Against Against 14 Appoint a Director Mgmt For Against Against 15 Appoint a Director Mgmt For Against Against 16 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 17 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 18 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 19 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 20 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 21 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 22 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 23 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 24 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 25 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 26 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 27 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 28 Shareholders' Proposal : Appoint a ShrHoldr Against Against For Director 29 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation 30 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation 31 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation 32 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation 33 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation 34 Shareholders' Proposal : Amend the ShrHoldr Against Against For Articles of Incorporation TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/16/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends; Mgmt For For For Acknowledgment of Previous Profit Distributions 6 Related Party Transactions Mgmt For For For 7 Severance Package (Thierry Mgmt For For For Desmarest) 8 Severance Package (Christophe de Mgmt For Against Against Margerie) 9 Authority to Trade in Company Stock Mgmt For For For 10 Elect Paul Desmarais Jr. Mgmt For Against Against 11 Elect Bertrand Jacquillat Mgmt For Against Against 12 Elect Peter Levene of Portsoken Mgmt For Against Against 13 Appoint Ms. Patricia Barbizet as a Mgmt For Against Against Director for a 3-year period 14 Appoint Mr. M. Claude Mandil as a Mgmt For Against Against Director for a 3-year period 15 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 16 Authority to Issue Shares or Mgmt For For For Convertible Securities w/out Preemptive Rights 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Increase Capital for Mgmt For For For Employee Benefits 19 Authority to Issue Restricted Stock to Mgmt For For For Employees 20 Shareholder Proposal Regarding ShrHoldr Against Against For Removal of Director (Proposal A) 21 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Directors' Attendance (Proposal B) 22 Shareholder Proposal Regarding ShrHoldr Against Against For Granting of Restricted Stock to Employees (Proposal C) Toyo Suisan Limited Ticker Security ID: Meeting Date Meeting Status CINS J92547132 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For Against Against 16 Appoint a Substitute Corporate Auditor Mgmt For For For 17 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Toyota Motor Corp. Ticker Security ID: Meeting Date Meeting Status CINS J92676113 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Director Mgmt For For For 28 Appoint a Director Mgmt For For For 29 Appoint a Director Mgmt For For For 30 Appoint a Director Mgmt For For For 31 Appoint a Director Mgmt For For For 32 Allow Board to Authorize Use of Stock Mgmt For For For Options 33 Approve Purchase of Own Shares Mgmt For For For 34 Special Allowances Mgmt For For For 35 Amend the Compensation to be Mgmt For For For Received by Corporate Auditors 36 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors Transat AT Inc Ticker Security ID: Meeting Date Meeting Status TRSJF CUSIP9 89351T203 03/12/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Shareholder Rights' Plan Mgmt For For For 4 Canadian Residency Mgmt N/A Abstain N/A Transcanada Corp. Ticker Security ID: Meeting Date Meeting Status TRP CUSIP9 89353D107 04/25/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Kevin Benson Mgmt For For For Re-elect Derek Burney Mgmt For For For Re-elect Wendy Dobson Mgmt For For For Re-elect E. Linn Draper, Jr. Mgmt For For For Re-elect Paule Gauthier Mgmt For For For Re-elect Kerry Hawkins Mgmt For For For Re-elect S. Barry Jackson Mgmt For For For Re-elect Paul Joskow Mgmt For For For Re-elect Harold Kvisle Mgmt For For For Re-elect John MacNaughton Mgmt For For For Re-elect David O'Brien Mgmt For For For Re-elect W. Thomas Stephens Mgmt For For For Re-elect D. Michael Stewart Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For Withhold Against Set Fees Trend Micro Inc Ticker Security ID: Meeting Date Meeting Status CINS J9298Q104 03/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amend Articles to: Expand Business Mgmt For For For Lines 3 Appoint a Director Mgmt For For For TSX Group Inc Ticker Security ID: Meeting Date Meeting Status TSXPF CUSIP9 873028104 06/11/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Luc Bertrand Mgmt For For For Re-elect Raymond Chan Mgmt For For For Re-elect Wayne Fox Mgmt For For For Re-elect John A. Hagg Mgmt For For For Re-elect J. Spencer Lanthier Mgmt For For For Re-elect Owen McCreery Mgmt For For For Elect Carmand Normand Mgmt For For For Re-elect Geraldine Sinclair Mgmt For For For Elect Laurent Verreault Mgmt For For For Re-elect Tullio Cedraschi Mgmt For For For Elect Denyse Chicoyne Mgmt For For For Re-elect Raymond Garneau Mgmt For For For Re-elect Harry Jaako Mgmt For For For Re-elect Jean Martel Mgmt For For For Re-elect John Mulvihill Mgmt For For For Re-elect Kathleen O'Neill Mgmt For For For Elect Jean Turmel Mgmt For For For 2 Appointment of Auditor and Authority to Mgmt For For For Set Fees 3 Change of Company Name Mgmt For For For 4 Amendment to Articles Regarding Mgmt For For For Shareholding Restrictions UBS AG Ticker Security ID: Meeting Date Meeting Status CINS H89231338 02/27/2008 Take No Action Meeting Type Country of Trade Special Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 SHP Regarding Appointment of ShrHoldr Against TNA N/A Special Auditor 6 Authority to Increase Authorized Mgmt For TNA N/A Capital 7 Private Placement of Convertible Debt Mgmt For TNA N/A Instruments; Creation of Conditional Capital 8 SHP Regarding Increase in Authorized ShrHoldr Against TNA N/A Capital UCB SA Ticker Security ID: Meeting Date Meeting Status CINS B93562120 04/24/2008 Take No Action Meeting Type Country of Trade Special Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Approve the issuance of warrants Mgmt For TNA N/A without preemptive rights 5 Authority to Disapply Preemptive Mgmt For TNA N/A Rights 6 Authorize the Board to increase share Mgmt For TNA N/A capital 7 Approve to allocate the issuance Mgmt For TNA N/A premium to an unavailable account 8 Amend Articles to reflect changes in Mgmt For TNA N/A the capital 9 Approve the capital increase as a Mgmt For TNA N/A temporary decision 10 Appoint Chairman to Ad Hoc Mgmt For TNA N/A Committee 11 Appoint Deputy Chairman to Ad Hoc Mgmt For TNA N/A Committee 12 Appoint Chairman of the Executive Mgmt For TNA N/A Committee to Ad Hoc Committee 13 Authority to Issue Warrants as a Mgmt For TNA N/A Takeover Defense UCB SA Ticker Security ID: Meeting Date Meeting Status CINS B93562120 04/24/2008 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 7 Grant discharge to the Directors Mgmt For TNA N/A 8 Grant discharge to the Auditors Mgmt For TNA N/A 9 Elect Evelyn du Monceau Mgmt For TNA N/A 10 Approve to renew the appointment of Mgmt For TNA N/A Dr. Peter Fellner as a Director 11 Approve to renew the appointment of Mgmt For TNA N/A Mr. Gerhard Mayr as a Director 12 Ratify the Independence of Gerhard Mgmt For TNA N/A Mayr 13 Elect Arnoud de Pret Mgmt For TNA N/A 14 Elect Jean Van Rijckevorsel Mgmt For TNA N/A 15 Elect Thomas Leysen Mgmt For TNA N/A 16 Ratify the Independence of Thomas Mgmt For TNA N/A Leysen 17 Elect Jean-Pierre Kinet Mgmt For TNA N/A 18 Ratify the Independence of Jean- Mgmt For TNA N/A Pierre Kinet 19 Elect Armand De Decker Mgmt For TNA N/A 20 Ratify the Independence of Armand De Mgmt For TNA N/A Decker 21 Elect Norman Ornstein Mgmt For TNA N/A 22 Ratify the Independence of Norman J. Mgmt For TNA N/A Ornstein 23 Directors' Fees Mgmt For TNA N/A 24 Authority to Repurchase Shares Mgmt For TNA N/A 25 Restricted Stock Plan Mgmt For TNA N/A 26 Authority to Grant Stock Options For Mgmt For TNA N/A Overseas Employees 27 Amendment to Articles Mgmt For TNA N/A 28 Change of Control Provision Mgmt For TNA N/A Unicredito Italiano SpA Ticker Security ID: Meeting Date Meeting Status CINS T95132105 05/08/2008 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the profits allocation Mgmt For TNA N/A 4 Long Term Incentive Plan 2008 Mgmt For TNA N/A 5 Approve the Shareholding Plan for all Mgmt For TNA N/A Unicredit Group Employees 6 Appoint the Directors Mgmt For TNA N/A 7 Directors' Fees Mgmt For TNA N/A 8 Amendments to Meeting Regulations Mgmt For TNA N/A 9 Approve the emoluments for saving Mgmt For TNA N/A the shareholders common representative 10 Authorize the current activites as per Mgmt For TNA N/A the Article 2390 of the civil code 11 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights - Stock Option Plan 12 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights - Equity Grant Plan 13 Amendments to Articles Mgmt For TNA N/A Unicredito Italiano SpA Ticker Security ID: Meeting Date Meeting Status CINS T95132105 07/28/2007 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Appoint 1 Director Mgmt For TNA N/A 3 Approval of the Merger Agreement Mgmt For TNA N/A 4 Authority to Reissue Repurchased Mgmt For TNA N/A Shares 5 Amend the Articles 27, 28 and 32 of Mgmt For TNA N/A the By-Laws Unilever NV Ticker Security ID: Meeting Date Meeting Status CINS N8981F271 05/15/2008 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 3 Ratification of Executive Directors' Acts Mgmt For For For 4 Ratification of Non-Executive Directors' Mgmt For For For Acts 5 Re-appoint Mr. P.J. Cescau as an Mgmt For For For Executive Director 6 Appoint Mr. J.A. Lawrence as an Mgmt For For For Executive Director 7 Approve to increase GSIP award and Mgmt For For For bonus limits for Mr. J.A. Lawrence 8 Re-appoint Professor. G. Berger as a Mgmt For For For Non-Executive Director 9 Elect Lord Brittan of Spennithorne Mgmt For For For 10 Re-appoint Mr. W. Dik as a Non- Mgmt For For For Executive Director 11 Re-appoint Mr. C.E. Golden as a Non- Mgmt For For For Executive Director 12 Re-appoint Dr. B.E. Grote as a Non- Mgmt For For For Executive Director 13 Re-appoint Mr. N. Murthy as a Non- Mgmt For For For Executive Director 14 Re-appoint Ms. H. Nyasulu as a Non- Mgmt For For For Executive Director 15 Re-appoint The Lord Simon of Mgmt For For For Highbury CBE as a Non-Executive Director 16 Re-appoint Mr. K.J. Storm as a Non- Mgmt For For For Executive Director 17 Re-appoint Mr. M. Treschow as a Non- Mgmt For For For Executive Director 18 Re-appoint Mr. J. Van Der Veer as a Mgmt For For For Non-Executive Director 19 Appointment of Auditor Mgmt For For For 20 Approve to change the reporting Mgmt For For For language 21 Authority to Issue Shares w/ and w/o Mgmt For For For Preemptive Rights 22 Authority to Repurchase Shares Mgmt For For For 23 Approve to reduce the capital through Mgmt For Against Against cancellation of shares 24 Non-Voting Agenda Item N/A N/A N/A N/A Unilever PLC Ticker Security ID: Meeting Date Meeting Status CINS G92087165 05/14/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report and accounts for Mgmt For For For the YE 31 DEC 2007 2 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 3 Declare a dividend of 34.11p on the Mgmt For For For ordinary shares 4 Re-elect Mr. P. J. Cescau as a Director Mgmt For For For 5 Elect Mr. J. A. Lawrence as a Director Mgmt For For For 6 Approve to increase GSIP award and Mgmt For For For bonus limits for Mr. J. A. Lawrence 7 Re-elect Professor G. Berger as a Mgmt For For For Director 8 Re-elect the Rt Hon the Lord Brittan of Mgmt For For For Spennithorne QC, DL as a Director 9 Re-elect Professor W. Dik as a Mgmt For For For Director 10 Re-elect Mr. C. E. Golden as a Director Mgmt For For For 11 Re-elect Dr. B. E. Grote as a Director Mgmt For For For 12 Re-elect Mr. N. Murthy as a Director Mgmt For For For 13 Re-elect Ms. H. Nyasulu as a Director Mgmt For For For 14 Re-elect the Lord Simon of Highbury Mgmt For For For CBE as a Director 15 Re-elect Mr. K. J. Storm as a Director Mgmt For For For 16 Re-elect Mr. M. Treschow as a Director Mgmt For For For 17 Re-elect Mr. J. Van Der Veer as a Mgmt For For For Director 18 Re-appoint PricewaterhouseCoopers Mgmt For For For LLP as the Auditors of the Company 19 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 20 Approve to renew the authority to the Mgmt For For For Directors to issue shares 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Approve to renew the authority to the Mgmt For For For Company to purchase its own shares 23 Adopt new Articles of Association of Mgmt For For For the Company United Overseas Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS V96194127 04/30/2008 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For United Overseas Bank Limited Ticker Security ID: Meeting Date Meeting Status CINS V96194127 04/30/2008 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Approve the Directors fees of SGD Mgmt For For For 912,500 for 2007 (2006: SGD 700,000) 4 Special Allowance to Wee Cho Yaw Mgmt For Against Against 5 Appointment of Auditor and Authority to Mgmt For For For Set Fees 6 Re-elect Professor Cham Tao Soon as Mgmt For Against Against a Director 7 Re-elect Mr. Yeo Liat Kok Philip as a Mgmt For Against Against Director 8 Elect Reggie Thein Mgmt For Against Against 9 Re-appoint Mr. Wee Cho Yaw as a Mgmt For Against Against Director 10 Re-appoint Professor Lim Pin as a Mgmt For Against Against Director 11 Re-appoint Mr. Ngiam Tong Dow as a Mgmt For Against Against Director 12 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 13 Authority to Issue Preferred Stock Mgmt For Against Against United Tractors Ticker Security ID: Meeting Date Meeting Status CINS Y7146Y140 05/16/2008 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the annula report and Mgmt For For For financial statement for the book years 2 Approve the profit allocation of the Mgmt For For For Company 3 Appointment of Auditor and Authority to Mgmt For For For Set Fees 4 Directors' and Commissioners' Fees Mgmt For For For Usinas Sid Minais Gerais Ticker Security ID: Meeting Date Meeting Status CINS P9632E117 04/29/2008 Voted Meeting Type Country of Trade Mix Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Election of Directors Mgmt For Against Against 8 Elect the full and substitute Members Mgmt For Against Against of the Finance Committee 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Meeting Note N/A N/A N/A N/A Vestas Windsystems A/S Ticker Security ID: Meeting Date Meeting Status CINS K9773J128 04/02/2008 Take No Action Meeting Type Country of Trade Annual Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Adopt the annual report Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Re-elect Mr. Bent Erik Carlsen as a Mgmt For TNA N/A Member of the Board of Directors 6 Elect Mr. Torsten Erik Rasmussen as a Mgmt For TNA N/A Member of the Board of Directors 7 Elect Mr. Arne Pedersen as a Member Mgmt For TNA N/A of the Board of Directors 8 Elect Mr. Freddy Frandsen as a Mgmt For TNA N/A Member of the Board of Directors 9 Elect Mr. Jorgen Huno Rasmussen as Mgmt For TNA N/A a Member of the Board of Directors 10 Elect Mr. Jorn Ankaer Thomsen as a Mgmt For TNA N/A Member of the Board of Directors 11 Elect Mr. Kurt Anker Nielsen as a Mgmt For TNA N/A Members of the Board of Directors 12 Appointment of Auditor Mgmt For TNA N/A 13 Authority to Repurchase Shares Mgmt For TNA N/A 14 Non-Voting Agenda Item N/A N/A TNA N/A Vinci Ticker Security ID: Meeting Date Meeting Status CINS F5879X108 05/15/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Consolidated Accounts and Reports Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Scrip Dividend Mgmt For For For 6 Elect Dominique Bazy Mgmt For For For 7 Elect Quentin Davies Mgmt For For For 8 Appoint Mr. Denis Vernoux as a Mgmt For For For Director for a 4 year period 9 Appoint Mr. Jean Louis Depoues as a ShrHoldr Against For Against Director for a 4 year period 10 Appoint the Mr. Bernhard Klemm as a ShrHoldr Against For Against Director for a 4 year period 11 Appoint the Mr. Jean Ceccaldi as a ShrHoldr Against For Against Director for a 4 year period 12 Appoint the Mr. Alain Dupont as a ShrHoldr Against For Against Director for a 4 year period 13 Appoint the Mr. Michel Daire as ShrHoldr Against For Against Director for a 4 year period 14 Authority to Repurchase Shares Mgmt For For For 15 Related Party Transactions Mgmt For For For 16 Related Party Transactions Mgmt For For For 17 Related Party Transactions Mgmt For For For 18 Severance Package Mgmt For For For 19 Authority to Cancel Shares and Mgmt For For For Reduce Capital 20 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/out Preemptive Rights 21 Authority to Issue Restricted Stock to Mgmt For For For Employees 22 Authority to Carry Out Formalities Mgmt For For For Vivendi SA Ticker Security ID: Meeting Date Meeting Status CINS F97982106 04/24/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Elect Jean-René Fourtou Mgmt For Against Against 8 Elect Claude Bébéar Mgmt For Against Against 9 Elect Gérard Brémond Mgmt For Against Against 10 Elect Mehdi Dazi Mgmt For Against Against 11 Elect Henri Lachmann Mgmt For Against Against 12 Elect Pierre Rodocanachi Mgmt For Against Against 13 Elect Karel Van Miert Mgmt For Against Against 14 Elect Jean-Yves Charlier Mgmt For Against Against 15 Elect Philippe Donnet Mgmt For Against Against 16 Directors' Fees Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Cancel Shares and Mgmt For For For Reduce Capital 19 Authority to Grant Stock Options Mgmt For For For 20 Authority to Issue Restricted Stock to Mgmt For For For Employees 21 Authority to Increase Capital under Mgmt For Against Against Employee Savings Plan 22 Authority to Increase Capital under Mgmt For Against Against Employee Savings Plan 23 Authority to Carry Out Formalities Mgmt For For For Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G93882135 07/24/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Re-elect John Bond Mgmt For For For 3 Re-elect Arun Sarin Mgmt For For For 4 Re-elect Michael Boskin Mgmt For For For 5 Re-elect John Buchanan Mgmt For For For 6 Re-elect Andy Halford Mgmt For For For 7 Re-elect Anne Lauvergeon Mgmt For For For 8 Re-elect Jürgen Schrempp Mgmt For For For 9 Re-elect Luc Vandevelde Mgmt For For For 10 Re-elect Anthony Watson Mgmt For For For 11 Re-elect Philip Yea Mgmt For For For 12 Elect Vittorio Colao Mgmt For For For 13 Elect Alan Jebson Mgmt For For For 14 Elect Nick Land Mgmt For For For 15 Elect Simon Murray Mgmt For For For 16 Allocation of Profits/Dividends Mgmt For For For 17 To approve the Remuneration Report Mgmt For Against Against of the Board for the YE 31 MAR 2007 18 Appointment of Auditor Mgmt For For For 19 Authority to Set Auditor's Fees Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Repurchase Shares Mgmt For For For 23 Amendment to Articles Regarding Mgmt For For For Electronic Communication 24 Amendments to Articles (Bundled) Mgmt For For For 25 Shareholder Proposal Regarding ShrHoldr Against Against For Facilitation of Shareholder Proposals 26 Shareholder Proposal Regarding ShrHoldr Against Against For Distribution of Tracking Shares or New Holding Company Shares 27 Shareholder Proposal Regarding ShrHoldr Against Against For Distribution of Vodafone Bonds 28 Shareholder Proposal Regarding an ShrHoldr Against Against For Annual Ceiling on Acquisition Spending 29 Non-Voting Meeting Note N/A N/A N/A N/A Volvo AB Ticker Security ID: Meeting Date Meeting Status CINS 928856301 04/09/2008 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A 5 Opening of the meeting Mgmt For TNA N/A 6 Elect Mr. Sven Unger, Lawyer as the Mgmt For TNA N/A Chairman of the meeting 7 Approve the verification of the voting Mgmt For TNA N/A list 8 Approve the agenda Mgmt For TNA N/A 9 Elect the minutes-checkers and vote Mgmt For TNA N/A controllers 10 Approve to determine whether the Mgmt For TNA N/A meeting has been duly convened 11 Receive the work of the Board and the Mgmt For TNA N/A Board Committees 12 Presentation of Accounts and Reports Mgmt For TNA N/A 13 Accounts and Reports Mgmt For TNA N/A 14 Allocation of Profits/Dividends Mgmt For TNA N/A 15 Ratification of Board and Management Mgmt For TNA N/A Acts 16 Board Size Mgmt For TNA N/A 17 Approve the remuneration to be paid to Mgmt For TNA N/A the Board of Directors 18 Elect the Board of Directors Mgmt For TNA N/A 19 Nominating Committee Mgmt For TNA N/A 20 Adopt the specified remuneration Mgmt For TNA N/A policy for the Senior Executives 21 Approve a share-based incentive Mgmt For TNA N/A program 2008/2009 for the Senior Executives 22 Transfer of Shares Mgmt For TNA N/A Wartsila Corp. Ticker Security ID: Meeting Date Meeting Status CINS X98155116 03/19/2008 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Adopt the Accounts Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Grant discharge from liability Mgmt For TNA N/A 7 Approve the remuneration of the Board Mgmt For TNA N/A Members 8 Approve the number of Board Mgmt For TNA N/A Members 9 Approve the remuneration of the Mgmt For TNA N/A Auditor(s) 10 Elect the Board Mgmt For TNA N/A 11 Elect the Auditor(s) Mgmt For TNA N/A 12 Amend the Articles of Association Mgmt For TNA N/A 13 Elimination of Dual Class Stock Mgmt For TNA N/A Westpac Banking Corp. Ticker Security ID: Meeting Date Meeting Status CINS Q97417101 12/13/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Re-elect Edward Evans Mgmt For For For 3 Re-elect Gordon Cairns Mgmt For For For 4 Equity Grants (Proposed CEO Gail Mgmt For For For Kelly) 5 Amend the Westpac Constitution as Mgmt For For For specified 6 Adopt the annual remuneration report Mgmt For For For for the YE 30 SEP 2007 Wistron Ticker Security ID: Meeting Date Meeting Status CINS Y96738102 06/25/2008 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Ratification of business report and Mgmt For For For financial statements for Year 2007. 5 Allocation of earnings for Year 2007. Mgmt For For For 6 Approval of capital increase of retained Mgmt For For For earnings. 7 Discussion of the amendment of Mgmt For For For Articles of Incorporation. 8 Amendments to Procedural Rules for Mgmt For For For Acquisition/Disposal of Assets 9 Private Placement Mgmt For For For 10 Authority to Issue New Shares w/out Mgmt For For For Preemptive Rights 11 Tax Exemption Mgmt For For For 12 To elect William Lu (Hung-I Lu) (ID Mgmt For For For 20828393) as Director. 13 To elect Philip Peng (Chin-Bing Peng) Mgmt For For For (ID 70751314) as Supervisor. 14 Non-Compete Restrictions for Mgmt For Against Against Directors 15 Extraordinary motions Mgmt For Against Against 16 Non-Voting Agenda Item N/A N/A N/A N/A Woolworths Limited Ticker Security ID: Meeting Date Meeting Status CINS Q98418108 11/16/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Remuneration Report Mgmt For For For 3 Re-elect Diane Grady Mgmt For For For 4 Elect Ian Macfarlane Mgmt For For For 5 Elect Alison Watkins Mgmt For For For 6 Equity Plan Mgmt For For For 7 Increase Non-Executive Directors' Fee Mgmt For For For Cap 8 Adopt a New Constitution Mgmt For For For Wm Morrison Supermarkets PLC Ticker Security ID: Meeting Date Meeting Status CINS G62748119 06/05/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Declare a final dividend Mgmt For For For 4 Re-elect Sir Ian Gibson Mgmt For Against Against 5 Re-elect Mr. Richard Pennycook Mgmt For Against Against 6 Re-elect Mr. Mark Gunter Mgmt For Against Against 7 Appointment of Auditor and Authority to Mgmt For For For Set Fees 8 Authorize the Directors to make market Mgmt For For For purchases of the Company's shares 9 Authorize the Directors to allot Mgmt For For For securities 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Amend the Articles of the Association Mgmt For For For WPP Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G9787H105 06/24/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and approve the audited Mgmt For For For accounts 2 Declare a final dividend of 9.13 pence Mgmt For For For per ordinary share 3 Elect Mr. Timothy Shriver as a Director Mgmt For Against Against 4 Re-elect Mr. Orit Gadiesh as a Director Mgmt For Against Against 5 Re-elect Mr. Stanley Morten as a Mgmt For Against Against Director 6 Re-elect Mr. Koichiro Naganuma as a Mgmt For Against Against Director 7 Re-elect Mr. Esther Dyson as a Mgmt For Against Against Director 8 Re-elect Mr. John Queich as a Director Mgmt For Against Against 9 Re-elect Mr. Mark Read as a Director Mgmt For Against Against 10 Re-elect Mr. Paul Spencer as a Mgmt For Against Against Director 11 Re-elect Sir Martin Sorrell as a Mgmt For Against Against Director 12 Appointment of Auditor and Authority to Mgmt For For For Set Fees 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authorize the Company to purchase Mgmt For For For 117,155,289 ordinary shares 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Approve the remuneration report of the Mgmt For For For Directors 17 Approve the adoption of New Articles Mgmt For For For of Association 18 Amend the New Articles of Association Mgmt For For For with effect from 01 OCT 2008 19 Amend the WPP Group plc annual Mgmt For For For bonus deferral programme 20 Approve the deferral of awards to Sir Mgmt For For For Martin Sorrell under 2004 Leap 21 Non-Voting Meeting Note N/A N/A N/A N/A Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 05/06/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Re-elect Willy Strothotte Mgmt For Against Against 5 Re-elect Paul Hazen Mgmt For Against Against 6 Re-elect Ian Strachan Mgmt For Against Against 7 Elect Claude Lamoureux Mgmt For Against Against 8 Appointment of Auditor and Authority to Mgmt For For For Set Fees 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Adopt New Articles Mgmt For For For 12 Amendments to Articles Regarding Mgmt For For For Directors' Conflicts of Interest 13 Amendment to Added Value Incentive Mgmt For For For Plan Yamana Gold Inc Ticker Security ID: Meeting Date Meeting Status AUY CUSIP9 98462Y100 05/14/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 IN RESPECT OF THE INCREASE IN Mgmt For For For THE MAXIMUM NUMBER OF DIRECTORS FROM 10 TO 15 Re-elect Peter Marrone Mgmt For For For Re-elect Victor Bradley Mgmt For Withhold Against Re-elect Patrick Mars Mgmt For Withhold Against Re-elect Juvenal Mesquita Filho Mgmt For For For Re-elect Antenor Silva, Jr. Mgmt For For For Re-elect Nigel Lees Mgmt For For For Re-elect Dino Titaro Mgmt For For For Elect John Begeman Mgmt For For For Elect Robert Horn Mgmt For For For Elect Richard Graff Mgmt For For For Elect Carl Renzoni Mgmt For For For 3 IN RESPECT OF THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS AUDITORS 4 IN RESPECT OF THE ADOPTION OF Mgmt For For For THE RESTRICTED SHARE UNIT PLAN 5 IN RESPECT OF THE Mgmt For For For CONFIRMATION OF THE NEW GENERAL BY-LAW. Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/03/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Management Mgmt For TNA N/A Acts 6 Authority to Cancel Repurchased Mgmt For TNA N/A Shares and Reduce Authorized Capital 7 Authority to Increase Authorized Mgmt For TNA N/A Capital 8 Amendments to Articles Mgmt For TNA N/A 9 Elect Ms. Susan Bies as a Director Mgmt For TNA N/A 10 Elect Mr. Victor Chu as a Director Mgmt For TNA N/A 11 Re-elect Mr. Manfred Gentz as a Mgmt For TNA N/A Director 12 Re-elect Mr. Fred Kindle as a Director Mgmt For TNA N/A 13 Re-elect Mr. Tom De Swaan as a Mgmt For TNA N/A Director 14 Ratify PricewaterhouseCoopers AG as Mgmt For TNA N/A the Auditors 15 Ratify OBT AG as Special Auditors Mgmt For TNA N/A Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam International Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
